 

 

 

$35,000,000.00

REVOLVING CREDIT AGREEMENT

Among

UNITED ARTISTS THEATRE COMPANY, a Delaware corporation;

UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation;

UNITED ARTISTS REALTY COMPANY, a Delaware corporation;

UNITED ARTISTS PROPERTIES I CORP., a Colorado corporation;

and

UNITED ARTISTS PROPERTIES II CORP., a Colorado corporation;

and

THE LENDERS PARTY HERETO

and

BANKERS TRUST COMPANY, as Administrative Agent



Dated as of February 2, 2001



 

 

Arranged By:

Deutsche Banc Alex. Brown Inc.

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of February 2, 2001 is entered into by
and among UNITED ARTISTS THEATRE COMPANY, a Delaware corporation ("UAT"), UNITED
ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation and a Subsidiary of UAT
("UATC"), UNITED ARTISTS REALTY COMPANY, a Delaware corporation and a Subsidiary
of UAT ("UARC"), UNITED ARTISTS PROPERTIES I CORP., a Colorado corporation and a
Subsidiary of UARC ("Prop I"), and UNITED ARTISTS PROPERTIES II CORP.
("Prop II"), a Colorado corporation and a Subsidiary of UARC (UAT, UATC, UARC,
Prop I and Prop II being hereinafter collectively referred to as "Borrowers,"
and each individually as a "Borrower"), jointly and severally, the several
lenders party to this Agreement (collectively, the "Lenders"; individually, a
"Lender"), and BANKERS TRUST COMPANY ("BTCo"), as administrative agent (the
"Administrative Agent").

RECITALS

A.     On September 5, 2000, Borrowers and certain of their Subsidiaries filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court, for the District of Delaware (the
"Bankruptcy Court"), with all such cases being jointly administered for
procedural purposes under the Case No. 00-00-3514 (SRL).

B.     On January 22, 2001, the Bankruptcy Court entered its order confirming
Borrowers' Plan of Reorganization (as defined below).

C.     Proceeds from the revolving credit facility provided hereunder are to be
used to repay up to $25,000,000 plus accrued interest owed under the DIP Credit
Agreement (as defined below) and to fund Borrowers' general working capital
needs after confirmation of the Plan of Reorganization, including payment of
interest and scheduled amortization payments due pursuant to the Restructured
Term Credit Agreement (as defined below).

NOW, THEREFORE, in consideration of the above recitals and in order to induce
the Lenders to make this revolving credit facility available to Borrowers, the
parties hereto agree as follows:

DEFINITIONS

 1. Defined Terms

.  In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

"Additional Debt" means additional indebtedness for borrowed money, Capital
Lease Obligations, and related Swap Contracts, on an unsecured or secured
(relating to Capital Expenditures only) basis, not to exceed $5,000,000 in the
aggregate.

"Adjusted Eurodollar Rate" means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the arithmetic average (rounded upward to the nearest
1/16 of one percent) of the offered quotations, if any, to first class banks in
the interbank Eurodollar market by BTCo for U.S. dollar deposits of amounts in
same day funds comparable to the respective principal amounts of the Eurodollar
Rate Loans of BTCo for which the Adjusted Eurodollar Rate is then being
determined with maturities comparable to such Interest Period as of
approximately 10:00 A.M. (New York time) on such Interest Rate Determination
Date by (ii) a percentage equal to 100% minus the stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves) applicable on such Interest Rate Determination Date to any
member bank of the Federal Reserve System in respect of "Eurocurrency
liabilities" as defined in Regulation D (or any successor category of
liabilities under Regulation D).

"Administrative Agent" means BTCo, in its representative capacity as the
Administrative Agent for the Lenders hereunder, and any permitted successor
Administrative Agent.

"Administrative Agent-Related Persons" means BTCo and any successor
Administrative Agent under Section 9.5, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

"Affected Lender" has the meanings assigned to that term in Section 2.6(c).

"Affected Loan" has the meaning assigned to that term in Section 2.6(c).

"Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of 10% or more
of the equity of a Person shall for the purposes of this Agreement, be deemed to
control the other Person.  In no event shall the Lenders be deemed an
"Affiliate" of Borrowers or of any Subsidiary of Borrowers.

"Agreement" means this Revolving Credit Agreement, as amended, modified,
supplemented, renewed, replaced, or restated from time to time in accordance
with the terms hereof.

"Aggregate Amount Due" has the meaning assigned to that term in Section 10.5.

"Aggregate Commitment" means the revolving credit Commitments of the Lenders, in
the principal amount of Thirty Five Million Dollars ($35,000,000.00), as such
amount may or shall be reduced from time to time pursuant to this Agreement.

"Anschutz" means The Anschutz Corporation.

"Anschutz Sub Debt" means additional subordinated indebtedness for borrowed
money incurred by Borrowers or preferred stock issued by Borrowers, not to
exceed $25,000,000 in the aggregate, with pay-in-kind interest or pay-in-kind
dividends, payable to Anschutz or any of its subsidiaries or affiliates, as
amended, modified, supplemented or restated from time to time to the extent
permitted pursuant to Sections 7.18 and 7.19 hereof.  Notwithstanding any other
provision contained herein, any Anschutz Sub Debt:  (i) shall be subordinate to
Borrowers' Obligations under this Agreement; (ii) shall be payable from
Borrowers only, with no upstream credit support of any Subsidiaries of
Borrowers; (iii) shall have no cash payment (whether principal, interest,
dividend or otherwise) until the later of (x) the maturity of the Anschutz Sub
Debt or (y) payment in full in cash of all Obligations (other than Contingent
Obligations and indemnities that survive the repayment of the Loans) under this
Agreement; and (iv) shall have a maturity date no earlier than one (1) year
after the Termination Date.

"Applicable Base Rate Margin" has the meaning assigned to that term in Section
2.2(a).

"Applicable Eurodollar Rate Margin" has the meaning assigned to that term in
Section 2.2(a).

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignment Agreement" means an Assignment Agreement in substantially the form
of Exhibit N annexed hereto.

"Assistant Secretary" means any Assistant Secretary of a Borrower.

"Attorney Costs" means and includes all reasonable fees and disbursements of any
law firm or other external counsel, including the reasonable cost of retaining
consultants and financial advisors.

"Audited Financial Statement" means the audited consolidated balance sheet of
Borrowers and their Subsidiaries for the fiscal year ended December 30, 1999,
and the related consolidated statements of income and cash flows for such fiscal
year of Borrowers and their Subsidiaries.

"Auditors" means Arthur Andersen LLP or other independently certified public
accountants of recognized national standing reasonably acceptable to the
Lenders.

"Bankruptcy Code" means the Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.

"Bankruptcy Court" shall have the meaning ascribed to such term in the Recitals
to this Agreement.

"Base Rate" means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.

"Base Rate Loans" means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2(a).

"BofA" means Bank of America, N.A.

"Borrowers" has the meaning specified in the introductory paragraph to this
Agreement.

"Borrowing" means a borrowing hereunder consisting of Loans made to Borrowers by
the Lenders pursuant to Section 2.1.

"BTCo" shall mean Bankers Trust Company.

"Business Day" means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day that is a Business Day described in
clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the interbank Eurodollar market.

"Capital Expenditures" means, for any reporting period and with respect to any
Borrower the aggregate of all principal amounts for any acquisition and the
amount of any financing or leasing by such Borrower and its Subsidiaries for the
acquisition, financing or leasing of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period and all amounts paid or accrued on Capital Leases and Indebtedness
incurred or assumed to acquire capital assets) which are placed into service and
should be capitalized under GAAP on a consolidated balance sheet of such
Borrower and its Subsidiaries.  For purposes of this definition, the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment or with insurance proceeds paid on account of
loss or of damage to the assets being replaced or restored, or with the proceeds
from the sale of assets being replaced or restored, shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of proceeds from insurance or asset sale,
as the case may be.

"Capital Lease" means any leasing or similar arrangement which, in accordance
with GAAP, would be capitalized on the balance sheet of such Person.

"Capital Lease Obligations" means all monetary obligations of Borrowers or any
of their Subsidiaries under any Capital Lease.

"Capital Stock" means the capital stock or other equity interests of a Person.

"Cases" means the Chapter 11 cases concerning Borrowers and certain of their
Subsidiaries, commenced on the Petition Date, described in Recital A hereof and
pending in the Bankruptcy Court.

"Cash" means money, currency or a credit balance in a Deposit Account.

"Cash Equivalents" means:

 a. securities issued or fully guaranteed or insured by the United States
    Government or any agency thereof and backed by the full faith and credit of
    the United States having maturities of not more than six months from the
    date of acquisition;
 b. certificates of deposit, time deposits, Eurodollar time deposits, repurchase
    agreements, reverse repurchase agreements, or bankers' acceptances, having
    in each case a tenor of not more than six months, issued by any Lender, or
    by any U.S. commercial lender or any branch or agency of a non-U.S. lender
    licensed to conduct business in the U.S. having combined capital and surplus
    of not less than $500,000,000 whose short-term debt securities are rated at
    least A-1 by Standard & Poor's Corporation or any successor rating agency or
    P-1 by Moody's Investors Service, Inc. or any successor rating agency; and
 c. commercial paper rated at least A-1 by Standard & Poor's Corporation or P-1
    by Moody's Investors Service, Inc. and in either case having a tenor of not
    more than six months.

    "CERCLA" has the meaning specified in the definition of "Environmental
    Laws."

    "Certificate re Non-Bank Status" means a certificate substantially in the
    form of Exhibit B annexed hereto delivered by a Lender to Administrative
    Agent to pursuant to Section 2.7(b)(iii).

    "Change of Control Event" means, with respect to any Person, an event or
    series of events by which:

 d. during any period of 12 consecutive months, a majority of the members of the
    board of directors or other equivalent governing body of such Person cease
    to be composed of individuals (i) who were members of that board or
    equivalent governing body on the first day of such period, (ii) whose
    election or nomination to that board or equivalent governing body was
    approved by individuals referred to in clause (i) above, constituting at the
    time of such election or nomination at least a majority of that board or
    equivalent governing body or (iii) whose election or nomination to that
    board or other equivalent governing body was approved by individuals
    referred to in clauses (i) and (ii) above constituting at the time of such
    election or nomination at least a majority of that board or equivalent
    governing body or whose election or nomination to that board or other
    equivalent governing body was approved by persons or entities appointing or
    nominating the persons referred to in clauses (i) and (ii) above; or
 e. Anschutz and/or any Affiliates of Anschutz cease to beneficially own and
    control, directly or indirectly, at least 25% of the issued and outstanding
    shares of capital stock of each Borrower entitled (without regard to the
    occurrence of any contingency) to vote for the election of members of the
    Governing Body of such Borrower.

    "Closing Date" means the date on which all conditions precedent set forth in
    Section 4.2 are satisfied or waived by all the Lenders and the
    Administrative Agent.

    "Code" means the Internal Revenue Code of 1986, as amended, and regulations
    promulgated thereunder.

    "Collateral" means any property or assets of Borrowers, whether real
    property or personal property, tangible or intangible, that now or hereafter
    are subject to a security interest pursuant to this Agreement and the
    Security Agreements.

    "Collateral Agent" means BofA, in its representative capacity as Collateral
    Agent for the Lenders hereunder and the lenders under the Restructured Term
    Credit Agreement, and any successor Collateral Agent.

    "Collateral Agent - Related Person" means BofA and any successor Collateral
    Agent pursuant to Section 9.5, together with their respective Affiliates,
    and the officers, directors, employees, agents and attorneys-in-fact of such
    Persons and Affiliates.

    "Commercial Letter of Credit" means any letter of credit or similar
    instrument issued for the purpose of providing the primary payment mechanism
    in connection with the purchase of any materials, goods or services by any
    Borrower or any Subsidiary the ordinary course of business of such Borrower
    or such Subsidiary.

    "Commitment" means the commitment of a Lender to make Loans to Borrowers
    pursuant to Section 2.1(a).

    "Confirmation Date" means January 22, 2001, the date upon which the
    Confirmation Order was entered by the Bankruptcy Court.

    "Confirmation Order" means the order of the Bankruptcy Court confirming the
    Plan of Reorganization pursuant to Section 1129 of the Bankruptcy Code.

    "Consolidated" means, as applied to any financial or accounting term with
    reference to any Person, such term determined on a consolidated basis for
    such Person in accordance with GAAP, including principles of consolidation,
    consistently applied.

    "Contingent Obligation" means, as to any Borrower (a) any Guaranty
    Obligation of that Borrower; and (b) any direct or indirect obligation or
    liability, contingent or otherwise, of that Borrower, (i) in respect of any
    letter of credit or similar instrument issued for the account of that
    Borrower or as to which that Borrower is otherwise liable for reimbursement
    of drawings or payments or (ii) to purchase any materials, supplies or other
    property from, or to obtain the services of, another Borrower if the
    relevant contract or other related document or obligation requires that
    payment for such materials, supplies or other property, or for such
    services, shall be made regardless of whether delivery of such materials,
    supplies or other property is ever made or tendered.  The amount of any
    Contingent Obligation shall (subject, in the case of Guaranty Obligations,
    to the last sentence of the definition of "Guaranty Obligation") be deemed
    equal to the maximum reasonably anticipated liability in respect thereof.

    "Contractual Obligations" means, as to any Borrower, any provision of any
    agreement, undertaking, contract, indenture, mortgage, deed of trust or
    other instrument, document or agreement to which such Borrower is a party or
    by which it or any of its property is bound.

    "Controlled Group" means Borrowers and all Persons (whether or not
    incorporated) under common control or treated as a single employer with
    Borrowers or any of their Subsidiaries pursuant to Section 414(b), (c), (m)
    or (o) of the Code, except Anschutz and its subsidiaries and affiliates
    other than Borrowers and their Subsidiaries.

    "Deeds of Trust" means those certain Deeds of Trust with Security Agreement,
    Assignment of Leases and Rents and Fixture Filing, entered into between a
    Borrower and the Collateral Agent, all as modified by the Modifications of
    Deed of Trust.

    "Default" means any event or circumstance which, with the giving of notice,
    the lapse of time, or both, would (if not cured or otherwise remedied during
    such time) constitute an Event of Default.

    "DIP Credit Agreement" means the Revolving Credit Agreement dated as of
    September 5, 2000 by and among Borrowers and Anschutz.

    "Disposition" means (a) the sale, lease, conveyance, transfer or other
    disposition of Property, including but not limited to a Sale-and-Leaseback
    Transaction, (b) the sale or transfer by Borrowers or any Subsidiary of
    Borrowers of any equity securities issued by any Subsidiary of Borrowers and
    held by such transferor Person (other than (i) PIK payment in respect of the
    Anschutz Sub Debt and (ii) grant of stock options duly approved by the board
    of directors for the Borrower granting the stock options as an employee or
    director incentive and the issuance of equity securities upon the exercise
    thereof), and (c) sale or transfer of any accounts and notes receivables,
    with or without recourse.

    "Dollars," "dollars" and "$" each mean lawful money of the United States.

    "EBITDA" means with respect to any Person for any period, (a) the gross
    operating revenues of such Person for such period derived in the ordinary
    course of its business from operations (including, in the case of Borrowers,
    revenues received as management fees under agreements entered into by
    Subsidiaries of Borrowers), minus, (b) all operating expenses from
    operations of such Person for such period, including without limitation,
    technical, film, actual operating lease rent (including actual operating
    lease rent payable to an Affiliate of such Person), selling, advertising,
    general and administrative expenses and corporate overhead of such Person
    during such period, plus (c) depreciation, amortization, and other non-cash
    charges in each case including, without limitation, any increase or
    decrease, resulting from any adjustments for appreciation or depreciation in
    the value of any option to acquire the common stock of Borrowers to the
    extent deducted in calculating operating income from continuing operations
    of such Person for such period, but only to the extent not paid in cash.

    In the calculation of EBITDA there shall be excluded interest expense,
    interest income, extraordinary items and gains or losses on (and proceeds
    from) sales or dispositions of assets.  With respect to the consolidated
    EBITDA of any Person, the effect of revenues and expenses associated with
    any minority interest in Subsidiaries of such Person, and intercompany
    transactions, including the payment of dividends by Subsidiaries of such
    Person shall be excluded.  All dividends of unconsolidated (owned 50% or
    less) subsidiaries or other Persons shall be included to the extent they are
    paid in cash.

    In the case of the sale, transfer or other disposition, or an acquisition of
    an operating theatre by any such Person during any period, EBITDA shall be
    adjusted as it would have been if such acquisition, sale, transfer or other
    disposition had been consummated on the first day of the most recently
    completed last twelve month period of such Person.

    "Effective Date" means the date on which the Plan of Reorganization becomes
    effective.

    "Eligible Assignee" means (a) a financial institution organized under the
    laws of the United States, or any state thereof, and having a combined
    capital and surplus of at least $100,000,000; (b) a commercial lender
    organized under the laws of any other country which is a member of the
    Organization for Economic Cooperation and Development (the "OECD"), or a
    political subdivision of any such country, and having a combined capital and
    surplus of at least $100,000,000, provided that such lender is acting
    through a branch or agency located in the country in which it is organized
    or another country which is also a member of the OECD; (c) any other entity
    which is an "accredited investor" (as defined in Regulation D under the
    Securities Act or any successor thereto) which extends credit or buys loans
    as one of its businesses, including but not limited to, insurance companies,
    mutual funds and lease financing companies; (d) a Lender; (e) an Affiliate
    of a Lender; (f) an Approved Fund; and (g) any other Person (other than a
    natural Person) approved by the Administrative Agent, in the case of any
    assignment of a Loan and, unless (x) such Person is taking delivery of an
    assignment in connection with physical settlement of a credit derivatives
    transaction or (y) an Event of Default or Default has occurred and is
    continuing, Borrowers (each such approval not to be unreasonably withheld or
    delayed); provided, however, no Person who competes with Borrowers in the
    motion picture exhibition business or is an affiliate to or a subsidiary of
    a Person who competes with Borrowers in the motion picture exhibition
    business can be an Eligible Assignee.

    "Employee Benefit Plan" means a "pension plan"(as defined in Section 3(2) of
    ERISA) maintained by Borrowers or any of their respective ERISA Affiliates
    or as to which Borrowers or any such ERISA Affiliate has contributed or
    otherwise may have any liability.

    "E.N." means E.N. Investment Company, a wholly-owned Subsidiary of Anschutz.

    "Environmental Claims" means all claims, however asserted, by any
    Governmental Authority or other Person alleging potential liability or
    responsibility for violation of any applicable Environmental Law, or for
    release or injury to the environment or threat to public health, personal
    injury (including sickness, disease or death), property damage, natural
    resources damage, or otherwise alleging liability or responsibility for
    damages (punitive or otherwise), cleanup, removal, remedial or response
    costs, restitution, civil or criminal penalties, injunctive relief, or other
    type of relief, resulting from or based upon (a) the presence, placement,
    discharge, emission or release (including intentional and unintentional,
    negligent and non-negligent, sudden or non-sudden, accidental or
    non-accidental placement, spills, leaks, discharges, emissions or releases)
    of any Hazardous Material at, in, or from Property, whether or not owned by
    Borrowers, or (b) any other circumstances forming the basis of any
    violation, or alleged violation, of any applicable Environmental Law.

    "Environmental Laws" means all federal, state or local laws, statutes,
    common law duties, rules, regulations, ordinances and codes, together with
    all administrative orders, directed duties, requests, licenses,
    authorizations and permits of, and agreements with, any Governmental
    Authorities applicable to Borrowers, in each case relating to environmental,
    health, safety and land use matters; including, but not limited to, the
    Comprehensive Environmental Response, Compensation and Liability Act of 1980
    ("CERCLA"), the Clean Air Act, the Federal Water Pollution Control Act of
    1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
    Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
    Community Right-to-Know Act, and any similar state or local law in effect,
    each as amended from time to time.

    "Environmental Permits" has the meaning specified in Section 5.10(b).

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended from time to time, and regulations promulgated thereunder.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
    which is under common control or would be considered a single employer with
    such person pursuant to Section 414(b), (c), (n) or (o) of the Code or
    pursuant to Section 4001(b) of ERISA.

    "Eurodollar Rate Loans" means Loans bearing interest at rates determined by
    reference to the Adjusted Eurodollar Rates as provided in Section 2.2(a).

    "Event of Default" means any of the events or circumstances specified in
    Section 8.1.

    "Event of Loss" means, with respect to any Property (tangible or intangible,
    real or personal) any of the following:  (a) any loss, destruction or damage
    of such Property; or (b) any actual condemnation, seizure or taking, by
    exercise of the power of eminent domain or otherwise, of such Property, or
    confiscation of such property or asset or the requisition of the use of such
    Property.

    "Exchange Act" means the Securities and Exchange Act of 1934 and regulations
    promulgated thereunder.

    "Federal Funds Effective Rate" means, for any period, a fluctuating interest
    rate equal for each day during such period to the weighted average of the
    rates on overnight Federal funds transactions with members of the Federal
    Reserve System arranged by Federal funds brokers, as published for such day
    (or, if such day is not a Business Day, for the next preceding Business Day)
    by the Federal Reserve Bank of New York, or, if such rate is not so
    published for any day which is a Business Day, the average of the quotations
    for such day on such transactions received by Administrative Agent from
    three Federal funds brokers of recognized standing selected by
    Administrative Agent.

    "Filing Subsidiaries" means, collectively, those Subsidiaries of Borrowers
    who filed the Plan of Reorganization with the Bankruptcy Court in the Cases.

    "Fund" means any Person (other than a natural Person) that is, or will be,
    engaged in making, purchasing, holding or otherwise investing in commercial
    loans and similar extensions of credit in the ordinary course of its
    business.

    "Funding and Payment Office" means (i) the office of Administrative Agent
    located at One Bankers Trust Plaza, 130 Liberty Street, New York, New York
    10006 or (ii) such other office of Administrative Agent as may from time to
    time hereafter be designated as such in a written notice delivered by
    Administrative Agent to Borrowers and Lenders.

    "Funded Indebtedness" means, without duplication, all Indebtedness for
    borrowed money and all Contingent Obligations relating thereto, Capital
    Lease Obligations and any net obligations of such Person under Swap
    Contracts on or after termination of the applicable Swap Contract.

    "Funding Date" means the date of the funding of a Loan.

    "GAAP" means generally accepted accounting principles set forth in the
    opinions and pronouncements of the Accounting Principles Board and the
    American Institute of Certified Public Accountants and statements and
    pronouncements of the Financial Accounting Standards Board or such other
    principles as may be approved by a significant segment of the accounting
    profession, that are applicable to the circumstances as of the date of
    determination, consistently applied.  If at any time any change in GAAP
    would affect the computation of any financial ratio or requirement set forth
    in any Loan Document, and either Borrowers or the Lenders shall so request,
    the Administrative Agent, the Lenders and Borrowers shall negotiate in good
    faith to amend such ratio or requirement to preserve the original intent
    thereof in light of such change in GAAP (subject to the approval of the
    Lenders), provided that, until so amended, (a) such ratio or requirement
    shall continue to be computed in accordance with GAAP prior to such change
    therein and (b) Borrowers shall provide to the Administrative Agent and the
    Lenders financial statements and other documents required under this
    Agreement or as reasonably requested hereunder setting forth a
    reconciliation between calculations of such ratio or requirement made before
    and after giving effect to such change in GAAP.

    "Governing Body" means the board of directors or other body having the power
    to direct or cause the direction of the management and policies of a Person
    that is a corporation, partnership, trust or limited liability company.

    "Governmental Authority" means (a) any federal, state, county or municipal
    government, or political subdivision thereof, (b) any governmental or
    quasi-governmental agency, authority, board, bureau, commission, department,
    instrumentality, central bank or public body, or (c) any court,
    administrative tribunal or public utility having jurisdiction over
    Borrowers.

    "Governmental Acts" has meanings specified in Section 3.5(a).

    "Guaranty Obligation" means, as applied to any Borrower any direct or
    indirect liability of that Borrower with respect to any Indebtedness, lease,
    dividend, letter of credit or other obligation (the "primary obligations")
    of other Borrowers or their Subsidiaries (the "primary obligor"), including
    any obligation of other Borrowers or their Subsidiaries whether or not
    contingent, (a) to purchase, repurchase or otherwise acquire such primary
    obligations or any property constituting direct or indirect security
    therefor, or (b) to advance or provide funds (i) for the payment or
    discharge of any such primary obligation, or (ii) to maintain working
    capital or equity capital of the primary obligor or otherwise to maintain
    the net worth or solvency or any balance sheet item, level of income or
    financial condition of the primary obligor, or (c) to purchase property,
    securities or services primarily for the purpose of assuring the owner of
    any such primary obligation of the ability of the primary obligor to make
    payment of such primary obligation, or (d) otherwise to assure or hold
    harmless the holder of any such primary obligation against loss in respect
    thereof.  The amount of any Guaranty Obligation shall be deemed equal to the
    stated or determinable amount of the related primary obligation in respect
    of which such Guaranty Obligation is made (except where the Guaranty
    Obligation is of limited recourse, then such lesser amount of the related
    primary obligation in respect of which such limited-recourse Guaranty
    Obligation is made) or, if not stated or if indeterminable, the maximum
    reasonably anticipated liability in respect thereof.

    "Hazardous Materials" means all those substances which are regulated by, or
    which may form the basis of liability under, any applicable Environmental
    Law, including all substances identified under any applicable Environmental
    Law as a pollutant, contaminant, hazardous waste, hazardous constituent,
    special waste, hazardous substance, hazardous material, or toxic substance,
    or petroleum or petroleum derived substance or waste.

    "Indebtedness" means, as to any Person at a particular time without
    duplication, all of the following:

 f. all obligations of such Person for borrowed money and all obligations of
    such Person evidenced by bonds, debentures, notes or other similar
    instruments;
 g. net obligations under any Swap Contract in an amount equal to (i) if such
    Swap Contract has been closed out, the termination value thereof, or (ii) if
    such Swap Contract has not been closed out, the mark-to market value thereof
    determined on the basis of readily available quotations provided by any
    recognized dealer in such Swap Contract;
 h. whether or not so included as liabilities in accordance with GAAP, all
    obligations of such Person to pay the deferred purchase price of property or
    services, and indebtedness (excluding prepaid interest thereon) secured by a
    Lien on property owned or being purchased by such Person (including
    indebtedness arising under conditional sales or other title retention
    agreements), whether or not such indebtedness shall have been assumed by
    such Person or is limited in recourse;
 i. lease payment obligations under Capital Leases or Synthetic Lease
    Obligations;
 j. all Guaranty Obligations of such Person in respect of any of the foregoing;
    and
 k. all Contingent Obligations (other than Guaranty Obligations);

provided that obligations constituting contingent liabilities of such Person as
a general partner or joint venturer in respect of operating liabilities of the
partnership or joint venture in which it is such a general partner or joint
venturer shall constitute Indebtedness only when and to the extent that such
contingent liabilities become due and payable obligations of such general
partner or joint venturer.

"Indebtedness Proceeds" means the proceeds of any indebtedness incurred for
borrowed money and/or equity securities other than grant of stock options duly
approved by the board of directors of each of the Borrowers granting the stock
options as an employee or director incentive and the issuance of equity
securities upon the exercise thereof issued by Borrowers or any of their
Subsidiaries except for the following:  (i) Indebtedness incurred by a
Subsidiary that is not directly or indirectly wholly owned by any of the
Borrowers; (ii) Additional Debt not to exceed five million dollars ($5,000,000);
(iii) Anschutz Sub Debt; (iv) Restructured Term Credit Agreement not to exceed
$252,069,405.42; and (v) Indebtedness (1) secured by Liens or Negative Pledges
on Property, which Liens or Negative Pledges were created pursuant to
Contractual Obligations in effect when such Property was purchased; and (2)
secured by purchase money security interests incurred in the Ordinary Course of
Business.

"Indemnitees" has the meaning specified in Section 10.3.

"Indemnified Liabilities" has the meaning specified in Section 10.3.

"Intercreditor and Subordination Agreement" means that certain Intercreditor and
Subordination Agreement dated as of even date herewith by and among BTCo, in its
capacity as administrative agent for the Lenders, and BofA, in its capacity as
administrative agent for the lenders under the Restructured Term Credit
Agreement, BofA, in its capacity as the collateral agent for the Lenders and the
lenders under the Restructured Term Credit Agreement and the lenders under the
Restructured Term Credit Agreement.

"Interest Coverage Ratio" means the ratio, determined as of the end of each
fiscal quarter of Borrowers listed in the corresponding column under Section
7.14, of (i) consolidated EBITDA of Borrowers and their Subsidiaries, after
giving effect on a pro forma basis to any acquisition of any assets or Persons
permitted under Sections 7.3(a)(ii) and 7.4 and/or Permitted Dispositions under
Section 7.2 (as if such acquisition or disposition occurred on the first day of
the trailing four quarters) for the trailing four fiscal quarters to
(ii) consolidated Interest Expense of Borrowers and their Subsidiaries for such
trailing four fiscal quarters, except that during the first year after the
Effective Date, consolidated Interest Expense shall be calculated by multiplying
the average daily Interest Expense during the period from the Effective Date
through the last day of the most recent quarter by 365 or 366, as applicable.

"Interest Expense" means, for any Person for any fiscal period, the sum of the
amount of all interest on Funded Indebtedness that was paid, payable and/or
accrued for such fiscal period.

"Interest Payment Date" means the last Business Day of each month.

"Interest Period" has the meaning specified in Section 2.2(b).

"Interest Rate Determination Date" means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

"Issuing Lender" means, with respect to any Letter of Credit, a Lender which
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in Section 3.1(b)(ii); provided that any Issuing Lender may be an
Affiliate of BTCo (including, without limitation, Deutsche Bank (AG) so long as
(i) BTCo is a Lender under this Agreement and (ii) such Affiliate shall have
become party to this Agreement on or prior to the date of any issuance of any
Letter of Credit by such Affiliate.

"Laws" or "Law" means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

"Leasehold Deeds of Trust" means those certain Leasehold Deeds of Trust and
Fixture Filing and Assignment of Leases and Rents, substantially in the form of
Exhibit I, entered into between a Borrower, a trustee appointed in each relevant
jurisdiction and the Collateral Agent, as modified to conform to the
requirements of any given jurisdiction.

"Lender" has the meaning specified in the introductory paragraph hereto and
includes successors and permitted assigns pursuant to Section 10.1.

"Lender Affiliate" means a Person which is an Affiliate of a Lender.

"Lending Office" means, with respect to any Lender, the office or offices of the
Lender specified as its "Lending Office" opposite its name on the applicable
signature page hereto, or such other office or offices of the Lender as it may
from time to time specify to Borrowers and the Administrative Agent.

"Letter of Credit" or "Letters of Credit" means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Borrowers pursuant to Section 3.1.

"Letter of Credit Usage" means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed by Borrowers (including any such
reimbursement out of the proceeds of Loans pursuant to Section 3.3(b)).

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (in the nature of compensating balances, cash collateral
accounts or security interests), encumbrance, lien (statutory or other), charge,
or priority or other security interest or preferential arrangement of any kind
or nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable Laws of any jurisdiction), including the interest of a purchaser of
accounts receivable.

"Loan(s)" means extensions of credit by a Lender to or for the benefit of
Borrowers pursuant to Section 2.1.

"Loan Documents" means this Agreement, the Notes, the Security Agreements, the
Intercreditor and Subordination Agreement, all documents, agreements,
certificates, or instruments delivered to the Administrative Agent, the
Collateral Agent, or the Lenders in connection therewith, and any amendments,
supplements, modifications, renewals, or restatements thereto.

"Loan Exposure" means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Commitments, that Lender's
Commitment and (ii) after the termination of the Commitments, the sum of (a) the
aggregate outstanding principal amount of the Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or any
unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any drawings under Letters of Credit
honored by Issuing Lenders and not theretofore reimbursed by Borrowers.

"Majority Lenders" means, at any time, the Lenders then having or holding more
than fifty percent (50%) of the Aggregate Commitment.

"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

"Material Adverse Effect" means any set of circumstances or events (other than
the filing and prosecution of the Cases and as may be contemplated by the Plan
of Reorganization) which (a) has or could reasonably be expected to have any
material adverse effect whatsoever upon the validity or enforceability of any
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the condition (financial or otherwise), business, assets or operations of
Borrowers and their Subsidiaries, taken as a whole, or (c) materially impairs or
could reasonably be expected to materially impair the ability of Borrowers and
their Subsidiaries, taken as a whole, to perform the Obligations.

"Material Subsidiary" means, at any particular time, any Wholly-Owned Subsidiary
of Borrowers that, together with the Subsidiaries of such Subsidiary,
(a) accounted for more than five percent (5%) of EBITDA for the most recently
completed four fiscal quarters of Borrowers and their Subsidiaries on a
Consolidated basis or (b) was the owner of more than five percent (5%) of the
Consolidated assets of Borrowers and their Subsidiaries as at the end of the
most recent fiscal quarter of Borrowers.

"Modifications of Deed of Trust" means the instruments, substantially in the
form of Exhibit J, pursuant to which the Deeds of Trust are modified in
connection with the execution of this Agreement.

"Multiemployer Plan" means a "multiemployer plan" (within the meaning of Section
4001(a)(3) of ERISA) and to which any member of the Controlled Group makes, is
making, or is obligated to make contributions or has within the immediately
preceding period including five full Plan years made, or been obligated to make,
contributions.

"Mortgages" means the deeds of trust, mortgages and other documents executed and
delivered by Borrowers to the Collateral Agent, at the Administrative Agent's
option, in connection with encumbering in favor of the Collateral Agent, on
behalf of the Lenders and the lenders pursuant to the Restructured Term Credit
Agreement, the real property more specifically described in Schedule 1.2
attached hereto.

"Negative Pledge" means a Contractual Obligation that contains a covenant
binding on Borrowers or any of their Subsidiaries that prohibits Liens on any of
their Property in favor of the Collateral Agent for the benefit of the Lenders
party hereto, other than any such covenant contained in a Contractual Obligation
which affects only the Property that is the subject of such Contractual
Obligation.

"Net Proceeds" means the gross proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalent) as and when received by
Borrowers or their Subsidiaries making a Disposition (other than a Permitted
Disposition), net of (a) the direct costs relating to such Disposition
(including fees, expenses and commissions with respect to legal, accounting,
financial advisory, brokerage and other professional services provided in
connection with such Disposition) excluding amounts payable to Borrowers or any
Affiliate of Borrowers, (b) sale, use or other transaction taxes paid or payable
as a result thereof, but not actual or estimated income taxes payable on any
gain from the Disposition (provided, that a reasonable estimate of income taxes
on the gain from the Disposition as Borrowers actually expect to pay in the year
in which such Disposition occurs or such Net Proceeds are received may be
netted), and (c) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Lien on the asset
which is the subject of such Disposition.  "Net Proceeds" shall also include
proceeds received by any Person in the form of cash or Cash Equivalents
including payments in respect of deferred payment obligations when received in
the form of cash or Cash Equivalents in respect of any Event of Loss net of
(i) all money actually applied (or committed to be applied within six months of
the Disposition) to repair or reconstruct the damaged property or property
affected by the condemnation or taking, (ii) all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments and (iii) any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments.

"Non-US Lender" shall have the meaning ascribed to such term in Section
2.7(b)(iii)a.

"Note" means a promissory note of Borrowers payable to the order of a Lender in
substantially the form of Exhibit A, evidencing the aggregate indebtedness of
Borrowers to such Lender resulting from a Loan made by such Lender which
indebtedness constitutes the joint and several obligations of each of Borrowers
and its Subsidiaries.

"Notice of Borrowing" means a notice substantially in the form of Exhibit K
annexed hereto delivered by Borrowers to Administrative Agent pursuant to
Section 2.1(b) with respect to a proposed borrowing.

"Notice of Conversion/Continuation" means a notice substantially in the form of
Exhibit L annexed hereto delivered by Borrowers to Administrative Agent pursuant
to Section 2.2(d) with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

"Notice of Lien" means any notice of lien or similar document intended to be
filed or recorded with any court, registry, recorder's office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

"Notice to Depositary Institution" means, with respect to each deposit account
in which any of Borrowers have an interest, a notice signed by the relevant
Borrower and the Collateral Agent, in the form of Exhibit E, to be given to the
depositary institution where such deposit account is maintained, for the purpose
of notifying such depositary institution of the security interest of the
Collateral Agent in such deposit account, and for the purpose of perfecting such
security interest to the extent that it may be perfected by the giving of such a
notice.

"Obligations" means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by Borrowers to any Lender
or the Administrative Agent and the Collateral Agent in its capacity as the
Collateral Agent for the Lenders under this Agreement, of any kind or nature,
present or future, whether or not evidenced by any note, guaranty or other
instrument, arising under this Agreement or under any other Loan Document,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

"Operating Lease" means, as applied to any Borrower, any lease of Property which
is not a Capital Lease.

"Ordinary Course of Business" means, in respect of any transaction involving
Borrowers or any Subsidiary of Borrowers, the ordinary course of such Person's
business, as conducted by any such Person reasonably in accordance with past
practice and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.

"Organization Documents" means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of shareholders of such corporation.

"Permitted Disposition" has the meaning specified in Section 7.2.

"Permitted Liens" has the meaning specified in Section 7.1.

"Person" means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

"Petition Date" means September 5, 2000, the date on which Borrowers filed their
respective petitions for relief commencing the Cases.

"PIK" means paid-in-kind.

"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrowers or any member of the Controlled Group sponsors or maintains or
to which Borrowers or member of the Controlled Group makes or is obligated to
make contributions, and includes any Multiemployer Plan or a Qualified Plan.

"Plan of Reorganization" means the Chapter 11 Joint Plan of Reorganization of
Borrowers and their Filing Subsidiaries filed in the Cases on September 5, 2000,
as amended and as it may be further modified or amended from time to time;
provided that any amendment or modification materially adverse to the rights and
interests of the Lenders shall require prior written consent of the Majority
Lenders, such consent not to be unreasonably withheld or delayed.

"Pledged Subsidiaries" means Subsidiaries of Borrowers, all the issuing and
outstanding capital stock or other ownership interest of which are pledged
pursuant to the Security Agreements.

"Pro Rata Share" means, with respect to each Lender, the percentage obtained by
dividing (x) the Loan Exposure of that Lender by (y) the aggregate Loan Exposure
of all Lenders, as such percentage may be adjusted by assignments permitted
pursuant to Section 10.1.  The initial Pro Rata Share of each Lender is set
forth opposite the name of that Lender in Schedule 2.1 annexed hereto.

"Property" means any estate or interest in any kind of property or asset of
Borrowers, whether real, personal or mixed, and whether tangible or intangible
including, without limitation, all Capital Leases and Operating Leases, and any
assets constituting Collateral under the terms of this Agreement.

"Qualified Plan" means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 40.1(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding period including five full Plan years; but excluding
any Multiemployer Plan.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

"Reimbursement Date" has the meaning assigned to that term in Section 3.3(b).

"Request for Issuance of Letter of Credit" means a request substantially in the
form of Exhibit M annexed hereto delivered by Borrowers to Administrative Agent
pursuant to Section 3.1(b)(i) with respect to the proposed issuance of a Letter
of Credit.

"Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

"Related Agreements" means the Restructured Term Credit Agreement and the
Intercreditor and Subordination Agreement.

"Responsible Officer" means the president or chief financial officer of a
Borrower.  Any document or certificate hereunder that is signed by a Responsible
Officer of a Borrower shall, absent manifest error, be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall, absent manifest
error, be conclusively presumed to have acted on behalf of such Borrower.

"Restructured Term Credit Agreement" means the Restructured Term Credit
Agreement to be executed by and among Borrowers, BofA and other lenders party
thereto, as amended, modified, supplemented, renewed, replaced, or restated from
time to time to the extent permitted by Sections 7.18 and 7.19 hereof.

"Sale-and-Leaseback Transaction" means any transaction or series of related
transactions pursuant to which any of Borrowers or their Subsidiaries sells or
transfers any real or tangible property or asset in connection with the leasing,
or the resale against installment payments, or as part of an arrangement
involving the leasing or the resale against installment payments, of such
property or asset to the seller or transferor.

"Secretary" means the Secretary of a Borrower.

"Security Agreement" means that certain Security Agreement of even date
herewith, entered into between Borrowers and the Collateral Agent, at the option
of the Administrative Agent, substantially in the form of Exhibit F.

"Security Agreements" means the Security Agreement, the UAPH II Stock Pledge
Agreement, the Stock Pledge Agreement, the Modifications of Deed of Trust, the
Deeds of Trust, the Mortgages, the Leasehold Deeds of Trust, UCC Financing
Statements and any one or more of them, together with all other Collateral
documents, if any, executed in connection with this Agreement.

"Standby Letter of Credit" means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of any Borrower
or any Subsidiary in respect of industrial revenue or development bonds or
financings, (ii) workers' compensation liabilities of any Borrower or any
Subsidiary of Borrowers, (iii) the obligations of third party insurers of any
Borrower or any Subsidiary of Borrowers arising by virtue of the laws of any
jurisdiction requiring third party insurers, (iv) obligations with respect to
Capital Leases or Operating Leases of any Borrower or any Subsidiary of
Borrowers and (v) performance, payment, deposit or surety obligations of
Borrowers or any of its Subsidiaries, in any case if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry; provided that Standby Letters of Credit may not be issued for the
purpose of supporting (a) trade payables or (b) any Indebtedness constituting
"antecedent debt" (as that term is used in Section 547 of the Bankruptcy Code).

"Stock Pledge Agreement" means that certain Stock Pledge Agreement dated of even
date herewith, entered into between Borrowers and the Collateral Agent, at the
option of the Administrative Agent, substantially in the form of Exhibit G.

"Stockholders' Agreement" means that certain Stockholders' Agreement by and
among UAT, Anschutz, the Lenders, and other stockholders party thereto from time
to time.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which greater than fifty
percent (50%) of the shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrowers.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any, such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, as amended, restated, extended
supplemented or otherwise modified in writing from time to time, a "Master
Agreement"), including any such obligations or liabilities under any Master
Agreement.

"Synthetic Lease Obligations" means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

"Taxes" means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided that "Tax on the overall net income" of a Person shall be construed as
a reference to a tax imposed by the jurisdiction in which that Person is
organized or in which that Person's principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its lending office).

"Term Sheet" means that certain Term Sheet, dated as of November 3, 2000, by and
among BTCo and Borrowers.

"Termination Date" means the earlier to occur of:

 i.  August 2, 2004; and
 ii. the date on which the Commitments shall terminate, or shall be reduced to
     zero, in accordance with the provisions of this Agreement including,
     without limitation, due to a Default or an Event of Default.

"Theatre" or "Theatres" means theatres owned or operated by any of Borrowers or
their Subsidiaries from time to time.

"Total Leverage Ratio" means the ratio, determined as of the end of each fiscal
quarter of Borrowers listed in the corresponding column under Section 7.14, of
(i) consolidated total Funded Indebtedness of Borrowers and their Subsidiaries
at the end of such quarter to (ii) consolidated EBITDA of Borrowers and their
Subsidiaries after giving effect on a pro forma basis to any acquisition of any
assets or Persons permitted under Sections 7.3(a)(ii) and 7.4 and/or Permitted
Dispositions under Section 7.2 (as if such acquisitions or dispositions occurred
on the first day of the trailing four quarters) for such trailing four quarters.

"Total Utilization of Aggregate Commitment" means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Loans (other than Loans made for the purposes of reimbursing the applicable
Lender for any amount drawn under any Letter of Credit but not yet so applied)
plus (ii) the Letter of Credit Usage.

"UAPH II" means UA Property Holding II, Inc., a Colorado corporation.

"UAPH II Stock Pledge Agreement" means that certain Stock Pledge Agreement dated
of even date herewith, entered into between UAPH II and the Collateral Agent, at
the option of the Administrative Agent, substantially in the form of Exhibit H .

"UARC Leases" means (a) the Lease Agreement, dated as of November 1, 1988,
between Prop I and UAT, as amended or otherwise modified by (i) the First
Amendment thereto, dated as of May 1, 1990, (ii) the Second Amendment thereto,
dated as of September 1, 1990, and (iii) the Assignment of Lease Agreement,
dated as of November 1, 1988, from Prop I to The Connecticut Lender, and (b) the
Master Lease Agreement and Master Sublease Agreement, each dated as of the date
of the Indenture, between UARC and UAT, in each case, as such agreements are
amended, supplemented or otherwise modified as permitted hereunder.

"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

"UCC Financing Statements" means the financing statements to be signed and
delivered by Borrowers to the Collateral Agent, at the Administrative Agent's
option, to perfect the security interests granted in the Security Agreements (to
the extent that such security interests may be perfected by the filing of
financing statements), in form and substance satisfactory to the Collateral
Agent, as they may from time to time be amended, modified, or continued.

"Unfunded Pension Liabilities" means the excess of the present value of a Plan's
accrued benefits, as defined in Section 3(23) of ERISA, as of the most recent
valuation date for such Plan utilizing the actuarial assumptions set forth in
such valuation, over the current value of that Plan's assets, as defined in
Section 3(26) of ERISA, as of such date.

"United States" and "U.S." each means the United States of America.

"Wholly-Owned Subsidiary" means any corporation in which (other than directors'
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by Borrowers, or by one or more of the other
direct or indirect Wholly-Owned Subsidiaries, or both.

 1. Other Interpretive Provisions.
        Defined Terms
        .  Unless otherwise specified herein or therein, all terms defined in
        this Agreement shall have the defined meanings when used in any
        certificate or other document made or delivered pursuant hereto.  The
        meaning of defined terms shall be equally applicable to the singular and
        plural forms of the defined terms.  Terms (including uncapitalized
        terms) not otherwise defined herein and that are defined in the
        California UCC shall have the meanings therein described.
        The Agreement
        .  The words "hereof," "herein," "hereunder" and words of similar import
        when used in this Agreement shall refer to this Agreement as a whole and
        not to any particular provision of this Agreement; and Section, section,
        schedule and exhibit references are to this Agreement unless otherwise
        specified.  All exhibits and schedules to this Agreement are hereby
        deemed incorporated herein by this reference as a part of this
        Agreement.
        Certain Common Terms
        .
    
        The term "documents" includes any and all instruments, documents,
        agreements, certificates, indentures, notices and other writings,
        however evidenced;
    
        The term "including" is not limiting and means "including without
        limitation"; and
    
        The term "or" is not exclusive and has the meaning commonly associated
        with the phrase "and/or."
    
     a. Performance; Time.  Whenever any performance obligation hereunder shall
        be stated to be due or required to be satisfied on a day other than a
        Business Day, such performance shall be made or satisfied on the next
        succeeding Business Day.  In the computation of periods of time from a
        specified date to a later specified date, the word "from" means "from
        and including"; the words "to" and "until" each mean "to but excluding,"
        and the word "through" means "to and including."  If any provision of
        this Agreement refers to any action taken or to be taken by any Person,
        or which such Person is prohibited from taking, such provision shall be
        interpreted to encompass any and all commercially reasonable means,
        direct or indirect, of taking, or not taking, such action.
        Contract
        .  Unless otherwise expressly provided herein or therein, references in
        the Loan Documents to agreements and other contractual instruments shall
        be deemed to include all subsequent amendments, modifications, renewals,
        extensions, replacements, supplements to, and restatements thereto, but
        only to the extent the same are not prohibited by the terms of any Loan
        Document.
        Laws
        .  References to any statute or regulation are to be construed as
        including all statutory and regulatory provisions consolidating,
        amending, replacing, supplementing or interpreting the statute or
        regulation.
        Captions
        .  The captions and headings of this Agreement are for convenience of
        reference only and shall not affect the interpretation of this
        Agreement.
        Independence of Provision
        .  The parties acknowledge that this Agreement and other Loan Documents
        may use several different limitations, tests or measurements to regulate
        the same or similar matters, and that such limitations, tests and
        measurements are cumulative and must each be performed, except as
        expressly stated to the contrary in this Agreement.

 2. Accounting Principles.
     a. Unless the context otherwise clearly requires, all accounting terms not
        expressly defined herein shall be construed, and all financial
        computations required under this Agreement shall be made, in accordance
        with GAAP, consistently applied.
     b. References herein to "fiscal year" and "fiscal quarter" refer to such
        fiscal periods of Borrowers.

 3. Rounding.

    Any financial ratios required to be maintained by Borrowers pursuant to this
    Agreement shall be calculated by dividing the appropriate component by the
    other component, carrying the result to one place more than the number of
    places by which such ratio is expressed in this Agreement and rounding the
    result up or down to the nearest number (with a round-up if there is no
    nearest number) to the number of places by which such ratio is expressed in
    this Agreement.

 4. Exhibits and Schedules.  All exhibits and schedules to this Agreement,
    either as originally existing or as the same may from time to time be
    supplemented, modified or amended, are incorporated herein by this
    reference.  A matter disclosed on any Schedule shall be deemed disclosed on
    all Schedules.

THE REVOLVING CREDIT

 1. Commitments; Making of Loans; Notes.
     a. Commitments

.  Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of Borrowers herein set forth, each Lender
hereby severally agrees, subject to the limitations set forth below with respect
to the maximum amount of Loans permitted to be outstanding from time to time, to
lend to Borrowers from time to time during the period from the Closing Date to
but excluding the Termination Date an aggregate amount not exceeding its Pro
Rata Share of the amount of the Aggregate Commitment.  The original amount of
each Lender's Commitment is set forth opposite its name on
Schedule 2.1
annexed hereto and the original amount of the Aggregate Commitment is
$35,000,000;
provided
that the Commitment of a Lender shall be adjusted to give effect to any
assignments of such Lender's Commitment pursuant to Section 10.1(b); and
provided
,
further
that the amount of the Aggregate Commitment shall be reduced from time to time
by the amount of any reductions thereto made pursuant to Section 2.4.  Each
Lender's Commitment shall expire on the Termination Date and all Loans and all
other amounts owed hereunder with respect to the Loans and the Aggregate
Commitment shall be paid in full no later than that date;
provided
that each Lender's Commitment shall expire immediately and without further
action on June 5, 2001 if the conditions specified in Section 4.2 hereof have
not been satisfied on or prior to such date.  Amounts borrowed under this
Section 2.1(a) may be repaid and reborrowed at any time from the Closing Date to
but excluding the Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the Loans
and the Aggregate Commitment shall be subject to the limitations that in no
event shall the Total Utilization of Aggregate Commitment at any time exceed the
Aggregate Commitment then in effect.  Borrowers shall prepay the Loans to the
extent necessary so that the Total Utilization of Aggregate Commitments do not
at any time exceed the Aggregate Commitment then in effect.

Borrowing Mechanics
. 
Loans made on any Funding Date (other than Loans made pursuant to Section 3.3(b)
for the purpose of reimbursing any Lender for the amount of a drawing under a
Letter of Credit issued by it) shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount. 
Whenever any Borrower desires that Lenders make Loans it shall deliver to
Administrative Agent a Notice of Borrowing no later than 10:00 A.M. (New York
City time) at least three Business Days in advance of the proposed Funding Date
(in the case of a Eurodollar Rate Loan) or at least one Business Day in advance
of the proposed Funding Date (in the case of a Base Rate Loan).  The Notice of
Borrowing shall specify (i) the proposed Funding Date (which shall be a Business
Day), (ii) the amount of Loans requested, (iii) whether such Loans shall be Base
Rate Loans or Eurodollar Rate Loans, and (iv) in the case of any Loans requested
to be made as Eurodollar Rate Loans, the initial Interest Period requested
therefor.  Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in Section 2.2(d).  In lieu of
delivering the above-described Notice of Borrowing, Borrowers may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this Section 2.1(b);
provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent on or before the applicable Funding Date.

Neither Administrative Agent nor any Lender shall incur any liability to any
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to be genuine and to have been given
by a duly authorized officer or other person authorized to borrow on behalf of
Borrowers or for otherwise acting in good faith under this Section 2.1(b), and
upon funding of Loans by Lenders in accordance with this Agreement pursuant to
any such telephonic notice Borrowers shall have effected Loans hereunder.

Borrowers shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrowers are required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by any Borrower of the proceeds of
any Loans shall constitute a re-certification by Borrowers, as of the applicable
Funding Date, as to the matters to which Borrowers are required to certify in
the applicable Notice of Borrowing.

Except as otherwise provided in Sections 2.6(b), 2.6(c) and 2.6(g), a Notice of
Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Borrowers shall be bound to make a borrowing in accordance therewith unless
Borrowers pay all costs and expenses payable under Section 2.6(d).

Disbursement of Funds
.  All Loans under this Agreement shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender's obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in that other Lender's obligation to make a Loan requested hereunder. 
Promptly after receipt by the Administrative Agent of a Notice of Borrowing
pursuant to Section 2.1(b) (or telephonic notice in lieu thereof), the
Administrative Agent shall notify each Lender of the proposed borrowing.  Each
Lender shall make the amount of its Loan available to the Administrative Agent,
in same day funds in Dollars, at the Funding and Payment Office, not later than
12:00 Noon (New York City time) on the applicable Funding Date.  Except as
provided in Section 3.3(b) with respect to Loans used to reimburse any Lender
for the amount of a drawing under a Letter of Credit issued by it, upon
satisfaction or waiver of the conditions precedent specified in Sections 4.1 and
4.2, the Administrative Agent shall make the proceeds of such Loans available to
Borrowers on the applicable Funding Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of Borrowers at
the Funding and Payment Office.

Unless the Administrative Agent shall have been notified by any Lender prior to
the Funding Date for any Loans that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender's Loan requested
on such Funding Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Funding Date and
the Administrative Agent may, in its sole discretion, but shall not be obligated
to, make available to the applicable Borrower a corresponding amount on such
Funding Date.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three Business
Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent's demand therefor,
the Administrative Agent shall promptly notify the applicable Borrower and the
applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to the Administrative Agent, at
the rate payable under this Agreement for Base Rate Loans.  Nothing in this
Section 2.1(c) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights that Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

Notes
.  Borrowers shall execute and deliver to each Lender (or to Administrative
Agent for that Lender) on the Closing Date a Note substantially in the form of
Exhibit A
annexed hereto to evidence that Lender's Loans, in the principal amount of that
Lender's Commitment and with other appropriate insertions.

Interest on the Loans.
Rate of Interest.
  Subject to the provisions of Sections 2.6 and 2.7, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or the Adjusted Eurodollar Rate.  The applicable
basis for determining the rate of interest with respect to any Loan shall be
selected by Borrower initially at the time a Notice of Borrowing is given with
respect to such Loan pursuant to Section 2.1(b), and the basis for determining
the interest rate with respect to any Loan may be changed from time to time
pursuant to Section 2.2(d).  If on any day a Loan is outstanding with respect to
which notice has not been delivered to the Administrative Agent in accordance
with the terms of this Agreement specifying the applicable basis for determining
the rate of interest, then for that day that Loan shall bear interest determined
by reference to the Base Rate.

Subject to the provisions of this Section 2.2(a)(i) and (ii) and Section 2.2(e)
and 2.7, the Loans shall bear interest through maturity as follows:

 i.  If a Base Rate Loan, then at the sum of the Base Rate plus the margin (the
     "Applicable Base Rate Margin") set forth in the table below opposite the
     Total Leverage Ratio for the four-Fiscal Quarter period for which the
     applicable Compliance Certificate is being delivered pursuant to Section
     6.2(a); or
 ii. if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar Rate
     plus the margin (the "Applicable Eurodollar Rate Margin") set forth in the
     table below opposite the Total Leverage Ratio for the four-Fiscal Quarter
     period for which the applicable Compliance Certificate is being delivered
     pursuant to Section 6.2(a):



Consolidated Leverage Ratio



Applicable Eurodollar Rate Margin



Applicable Base Rate Margin

Greater than or equal to 4.00:1:00



3.25%



2.25%

Greater than or equal to 3.50:1.00 but less than 4.00:1.00



3.00%



2.00%

Greater than or equal to 3.00:1.00 but less than 3.50:1.00



2.75%



1.75%

Less than 3.00:1.00



2.50%



1.50%



Upon delivery of a Compliance Certificate by Borrowers to the Administrative
Agent pursuant to Section 6.2(a), the Applicable Base Rate Margin and the
Applicable Eurodollar Rate Margin shall automatically be adjusted in accordance
with such Compliance Certificate, such adjustment to become effective on the
next succeeding Business Day following the receipt by the Administrative Agent
of such Compliance Certificate; provided that until the delivery of the first
Compliance Certificate after the six-month anniversary of the Closing Date, the
Applicable Eurodollar Rate Margin and Applicable Base Rate Margin for Loans
shall be 3.00% per annum and 2.00% per annum, respectively; provided further
that at any time a Compliance Certificate is not delivered at the time required
pursuant to Section 6.2(a), from the time such Compliance Certificate was
required to be delivered until delivery of such Compliance Certificate, the
Applicable Eurodollar Rate Margin shall be 3.25% per annum and the Applicable
Base Rate Margin shall be 2.25% per annum for all Loans; provided further that
if a Compliance Certificate erroneously indicates an applicable margin more
favorable to Borrowers than would be afforded by the actual calculation of the
Total Leverage Ratio, Borrowers shall promptly pay such additional interest and
letter of credit fees upon determination of such error as shall correct for such
error.

Interest Periods
.  In connection with each Eurodollar Rate Loan, Borrowers may, pursuant to the
applicable Notice of Borrowing or Notice of Conversion/Continuation, as the case
may be, select an interest period (each an "Interest Period") of one, two or
three months to be applicable to such Loan;
provided
that:
 i.   the initial Interest Period for any Eurodollar Rate Loan shall commence on
      the Funding Date in respect of such Loan, in the case of a Loan initially
      made as a Eurodollar Rate Loan, or on the date specified in the applicable
      Notice of C onversion/Continuation, in the case of a Loan converted to a
      Eurodollar Rate Loan;
 ii.  in the case of immediately successive Interest Periods applicable to a
      Eurodollar Rate Loan continued as such pursuant to a Notice of
      Conversion/Continuation, each successive Interest Period shall commence on
      the day on which the immediately preceding Interest Period expires;
 iii. if an Interest Period would otherwise expire on a day that is not a
      Business Day, such Interest Period shall expire on the next succeeding
      Business Day; provided that, if any Interest Period would otherwise expire
      on a day that is not a Business Day but is a day of the month after which
      no further Business Day occurs in such month, such Interest Period shall
      expire on the immediately preceding Business Day;
 iv.  any Interest Period that begins on the last Business Day of a calendar
      month (or on a day for which there is no numerically corresponding day in
      the calendar month at the end of such Interest Period) shall, subject to
      clause (v) of this Section 2.2(b), end on the last Business Day of a
      calendar month;
 v.   no Interest Period with respect to any portion of the Loans shall extend
      beyond the Termination Date; and
 vi.  there shall be no more than five Interest Periods outstanding at any time.

Interest Payments
. 
Subject to the provisions of Section 2.2(e), interest on each Loan shall be
payable in arrears on and to each Interest Payment Date, upon any prepayment of
that Loan (to the extent accrued on the amount being prepaid) and at maturity
(including final maturity);
provided
that in the event any Loans are prepaid pursuant to Section 2.4, interest
accrued on such Loans through the date of such prepayment shall be payable on
the next succeeding Interest Payment Date applicable (or, if earlier, at final
maturity).
Conversion or Continuation
. 
Subject to the provisions of Section 2.6, Borrowers shall have the option (i) to
convert at any time all or any part of its outstanding Loans equal to $1,000,000
and integral multiples of $500,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan, to
continue all or any portion of such Loan equal to $1,000,000 and integral
multiples of $500,000 in excess of that amount as a Eurodollar Rate Loan;
provided
,
however
, that a Eurodollar Rate Loan may only be converted into a Base Rate Loan on the
expiration date of an Interest Period applicable thereto.

Borrowers shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 10:00 A.M. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan).  A Notice of Conversion/Continuation
shall specify (i) the proposed conversion/continuation date (which shall be a
Business Day), (ii) the amount of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Loan, the requested Interest Period,
and (v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, that no Default or Event of Default has occurred and is continuing.  In
lieu of delivering the above-described Notice of Conversion/Continuation,
Borrowers may give Agent telephonic notice by the required time of any proposed
conversion/continuation under this Section 2.2(d); provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to the Administrative Agent on or before the proposed
conversion/continuation date.  Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this Section 2.2(d), the
Administrative Agent shall promptly transmit such notice by telefacsimile or
telephone to each Lender.

Neither the Administrative Agent nor any Lender shall incur any liability to
Borrowers in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to be genuine and to have been given
by a duly authorized officer or other person authorized to act on behalf of
Borrowers or for otherwise acting in good faith under this Section 2.2(d), and
upon conversion or continuation of the applicable basis for determining the
interest rate with respect to any Loans in accordance with this Agreement
pursuant to any such telephonic notice Borrowers shall have effected a
conversion or continuation, as the case may be, hereunder.

Except as otherwise provided in Sections 2.6(b), 2.6(c) and 2.6G(g), a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrowers shall be bound to
effect a conversion or continuation in accordance therewith, unless Borrowers
pay all costs and expenses payable under Section 2.6(d).

Default Rate
.  Upon the occurrence and during the continuation of any Event of Default, the
outstanding principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2.00%
per annum in excess of the interest rate otherwise payable under this Agreement
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans);
provided
that, in the case of Eurodollar Rate Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable under this Agreement for Base
Rate Loans.  Payment or acceptance of the increased rates of interest provided
for in this Section 2.2(e) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
Computation of Interest
. 
Interest on the Loans shall be computed on the basis of a 360-day year, in each
case for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded;
provided
that if a Loan is repaid on the same day on which it is made, one day's interest
shall be paid on that Loan.

Fees.
Commitment Fees
. 
Borrowers agree to pay to the Administrative Agent, for distribution to each
Lender in proportion to that Lender's Pro Rata Share, commitment fees for the
period from and including the Closing Date to and excluding the Termination Date
equal to the average of the daily excess, if any, of the Aggregate Commitment
over the Total Utilization of Aggregate Commitment
multiplied by
0.50% per annum, such commitment fees to be calculated on the basis of a 360-day
year and the actual number of days elapsed and to be payable quarterly in
arrears on March 15, June 15, September 15 and December 15 of each year,
commencing on the first such date to occur after the Closing Date, and on the
Termination Date.
Other Fees
.  Borrowers agree to pay to the Administrative Agent and Collateral Agent such
fees in the amounts and at the times separately agreed upon between Borrowers
and the Administrative Agent and Borrowers and Collateral Agent.

Prepayments and Reductions in Aggregate Commitment; Prepayments and Reductions
in Revolving Loan Commitments; General Provisions Regarding Payments.
 a. In the event that Borrowers intend to make any prepayments on the
    obligations under the Restructured Term Credit Agreement from any Net
    Proceeds or Indebtedness Proceeds, Borrowers will give the Administrative
    Agent at least ten (10) Business Days advance written notice thereof
    specifying the amount and source of such proposed prepayment.
 b. In addition, with respect to any Disposition giving rise to such Net
    Proceeds, Borrowers will also provide Administrative Agent at least ten
    Business Days prior to the consummation of such Disposition with a
    Compliance Certificate demonstrating that after giving effect to such
    Disposition, on a pro forma basis, that Borrowers will be in compliance with
    Section 7.14 hereof, with respect to Borrowers' twelve-month trailing
    EBITDA, as of the most recently ended fiscal quarter for which a Compliance
    Certificate has been delivered, and certifying that no Default or Event of
    Default under this Agreement then exists or would arise after giving effect
    to the proposed Disposition.  Borrowers shall promptly provide
    Administrative Agent with such additional information with respect to such
    Disposition and the proposed prepayment as may be reasonably requested by
    Administrative Agent.
    Voluntary Prepayments
    .

    Borrowers may, upon not less than one Business Day's prior written or
    telephonic notice, in the case of Base Rate Loans, and three Business Days'
    prior written or telephonic notice, in the case of Eurodollar Rate Loans, in
    each case given to the Administrative Agent by 12:00 Noon (New York City
    time) on the date required and, if given by telephone, promptly confirmed in
    writing to the Administrative Agent (which original written or telephonic
    notice the Administrative Agent will promptly transmit by telefacsimile or
    telephone to each Lender), at any time and from time to time prepay any
    Loans on any Business Day in whole or in part in an aggregate minimum amount
    for Base Rate Loans of $500,000 and integral multiples of $250,000 in excess
    of that amount and for Eurodollar Rate Loans of $1,000,000 and integral
    multiples of $500,000 in excess of that amount; provided, however, that a
    Eurodollar Rate Loan may only be prepaid on the expiration of the Interest
    Period applicable thereto unless Borrowers shall pay to Lenders all amounts
    payable under Section 2.6(d) with respect to such prepayment.  Notice of
    prepayment having been given as aforesaid, the principal amount of the Loans
    specified in such notice shall become due and payable on the prepayment date
    specified therein.  Any such voluntary prepayment shall be applied as
    specified in Section 2.4(f).

    Voluntary Reductions of Revolving Loan Commitments
    .

    Borrowers may, upon not less than three Business Days' prior written or
    telephonic notice confirmed in writing to the Administrative Agent (which
    original written or telephonic notice the Administrative Agent will promptly
    transmit by telefacsimile or telephone to each Lender), at any time and from
    time to time terminate in whole or permanently reduce in part, without
    premium or penalty, the Aggregate Commitments in an amount up to the amount
    by which the Aggregate Commitments exceed the Total Utilization of Aggregate
    Commitments at the time of such proposed termination or reduction; provided,
    that any such partial reduction of the Aggregate Commitments shall be in an
    aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
    excess of that amount.  Borrowers' notice to the Administrative Agent shall
    designate the date (which shall be a Business Day) of such termination or
    reduction and the amount of any partial reduction, and such termination or
    reduction of the Aggregate Commitments shall be effective on the date
    specified in Borrowers' notice and shall reduce the Commitment of each
    Lender proportionately to its Pro Rata Share.

    Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans
    .

    Any prepayment of the Loans shall be applied first to Base Rate Loans to the
    full extent thereof before application to Eurodollar Rate Loans, in each
    case in a manner which minimizes the amount of any payments required to be
    made by Borrowers pursuant to Section 2.6(d).

    General Provisions Regarding Payments.
    
     i. Manner and Time of Payment

    .  All payments by Borrowers of principal, interest, fees and other
    Obligations hereunder and under the Notes shall be made in Dollars in same
    day funds, without defense, setoff or counterclaim, free of any restriction
    or condition, and delivered to the Administrative Agent not later than 12:00
    Noon (New York City time) on the date due at the Funding and Payment Office
    for the account of Lenders; funds received by the Administrative Agent after
    that time on such due date shall be deemed to have been paid by Borrower on
    the next succeeding Business Day.  Borrowers hereby authorize the
    Administrative Agent to charge its accounts with the Administrative Agent in
    order to cause timely payment to be made to the Administrative Agent of all
    principal, interest, fees and expenses due hereunder (subject to sufficient
    funds being available in its accounts for that purpose).
    Application of Payments to Principal and Interest
    .  Except as provided in Section 2.2(c), all payments in respect of the
    principal amount of any Loan shall include payment of accrued interest on
    the principal amount being repaid or prepaid, and all such payments (and, in
    any event, any payments in respect of any Loan on a date when interest is
    due and payable with respect to such Loan) shall be applied to the payment
    of interest before application to principal.
    Apportionment of Payments
    .  Aggregate principal and interest payments in respect of Loans shall be
    apportioned among all outstanding Loans to which such payments relate, in
    each case proportionately to Lenders' respective Pro Rata Shares.  The
    Administrative Agent shall promptly distribute to each Lender, at its
    primary address set forth below its name on the appropriate signature page
    hereof or at such other address as such Lender may request, its Pro Rata
    Share of all such payments received by the Administrative Agent and the
    commitment fees of such Lender when received by the Administrative Agent
    pursuant to Section 2.3.  Notwithstanding the foregoing provisions of this
    Section 2.4(f)(iii), if, pursuant to the provisions of Section 2.6(c), any
    Notice of Conversion/Continuation is withdrawn as to any Affected Lender or
    if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share
    of any Eurodollar Rate Loans, the Administrative Agent shall give effect
    thereto in apportioning payments received thereafter.
    Payments on Non-Business Days
    .  Whenever any payment to be made hereunder shall be stated to be due on a
    day that is not a Business Day, such payment shall be made on the next
    succeeding Business Day and such extension of time shall be included in the
    computation of the payment of interest hereunder or of the commitment fees
    or the letter of credit fees hereunder, as the case may be.
    Notation of Payment
    .  Each Lender agrees that before disposing of any Note held by it, or any
    part thereof (other than by granting participations therein), that Lender
    will make a notation thereon of all Loans evidenced by that Note and all
    principal payments previously made thereon and of the date to which interest
    thereon has been paid in full;
    provided
    that the failure to make (or any error in the making of) a notation of any
    Loan made under such Note shall not limit or otherwise affect the
    obligations of Borrowers hereunder or under such Note with respect to any
    Loan or any payments of principal or interest on such Note.

Use of Proceeds.
Loans
.  Borrowers will use the proceeds of the Loans to repay up to $25,000,000 owed
on the DIP Credit Agreement and to fund general working capital needs after
confirmation of the Plan of Reorganization including payment of interest and
scheduled amortization payments due pursuant to the Restructured Term Credit
Agreement.
Margin Regulations
.  No portion of the proceeds of any borrowing under this Agreement shall be
used by Borrowers or any of their Subsidiaries in any manner that might cause
the borrowing or the application of such proceeds to violate Regulation U,
Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such borrowing and such use of
proceeds.

Special Provisions Governing Eurodollar Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

Determination of Applicable Interest Rate
.  As soon as practicable after 10:00 A.M. (New York City time) on each Interest
Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrowers and each Lender.
Inability to Determine Applicable Interest Rate
.  In the event that the Administrative Agent reasonably and in good faith shall
have determined (which determination absent manifest error shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market reasonable and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate, the
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrowers and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies
Borrowers and Lenders that the circumstances giving rise to such notice no
longer exist and (ii)  any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrowers with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by
Borrowers.
Illegality or Impracticability of Eurodollar Rate Loans
.  In the event that on any date any Lender shall have reasonably and in good
faith determined (which determination absent manifest error shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrowers and the Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
applicable to it or (ii) has become impracticable, or would cause such Lender
material hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the interbank Eurodollar market
or the position of such Lender in that market, then, and in any such event, such
Lender shall be an "
Affected Lender
" and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Borrowers and the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each other Lender).  Eurodollar Rate Loans adversely impacted by conditions,
factors and events described in (i) and (ii) of this Section 2.6(c) hereto shall
be "
Affected Loans
."  Thereafter (a) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (b) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender's
obligation to maintain its outstanding Eurodollar Rate Loans shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (d) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrowers shall have the option, subject to the
provisions of Section 2.6(d), to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 2.6(c) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
of this Agreement.
Compensation For Breakage or Non-Commencement of Interest Periods
. 
Borrowers shall compensate each Lender, upon written request by that Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by that Lender in connection
with the liquidation or re-employment of such funds) which that Lender may
sustain: (i) if for any reason (other than a default by that Lender) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Notice of Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Notice of Conversion/Continuation or a telephonic request for
conversion or continuation, (ii) if any prepayment (including any prepayment
pursuant to Section 2.4(c) or other principal payment or any conversion of any
of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to that Loan, (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Borrowers, or (iv) as a consequence of any other default by
Borrowers in the repayment of its Eurodollar Rate Loans when required by the
terms of this Agreement.
Booking of Eurodollar Rate Loans
.  Subject to the provisions of Section 2.8, any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender.
Assumptions Concerning Funding of Eurodollar Rate Loans
.  Calculation of all amounts payable to a Lender under this Section 2.6 and
under Section 2.7(a) shall be made as though that Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America;
provided
,
however
, that each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.6 and under Section 2.7(a).
Eurodollar Rate Loans After Default
.  After the occurrence of and during the continuation of a Default or an Event
of Default, (i) Borrowers may not elect to have a Loan be made or maintained as,
or converted to, a Eurodollar Rate Loan after the expiration of any Interest
Period then in effect for that Loan and (ii) subject to the provisions of
Section 2.6(d), any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrowers with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrowers.

Increased Costs; Taxes; Capital Adequacy.
Compensation for Increased Costs and Taxes
. 
Subject to the provisions of Section 2.7(b) (which shall be controlling with
respect to the matters covered thereby), in the event that any Lender shall
reasonably and in good faith determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):
 i.   subjects such Lender (or its applicable lending office) to any additional
      Tax (other than any Tax on the overall net income of such Lender) with
      respect to this Agreement or any of its obligations hereunder or any
      payments to such Lender (or its applicable lending office) of principal,
      interest, fees or any other amount payable hereunder;
 ii.  imposes, modifies or holds applicable any reserve (including any marginal,
      emergency, supplemental, special or other reserve), special deposit,
      compulsory loan, FDIC insurance or similar requirement against assets held
      by, or deposits or other liabilities in or for the account of, or advances
      or loans by, or other credit extended by, or any other acquisition of
      funds by, any office of such Lender (other than any such reserve or other
      requirements with respect to Eurodollar Rate Loans that are reflected in
      the definition of Adjusted Eurodollar Rate); or
 iii. imposes any other condition (other than with respect to a Tax matter) on
      or affecting such Lender (or its applicable lending office) or its
      obligations hereunder or the interbank market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrowers shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be reasonably necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to Borrowers (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.7(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

Withholding of Taxes
.
Payments to Be Free and Clear
.  All sums payable by Borrowers under this Agreement and the other Loan
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax (other than
a Tax on the overall net income of any Lender) imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of Borrowers.
Grossing-up of Payments
.  If any Borrower or any other Person is required by law to make any deduction
or withholding on account of any such Tax from any sum paid or payable by such
Borrower to the Administrative Agent or any Lender under any of the Loan
Documents:
 a. Borrowers shall notify the Administrative Agent of any such requirement or
    any change in any such requirement promptly after Borrowers become aware of
    it;
 b. Borrowers shall pay any such Tax before the date on which penalties attach
    thereto, such payment to be made (if the liability to pay is imposed on
    Borrowers) for their own account or (if that liability is imposed on the
    Administrative Agent or such Lender, as the case may be) on behalf of and in
    the name of the Administrative Agent or such Lender;
 c. the sum payable by Borrowers in respect of which the relevant deduction,
    withholding or payment is required shall be increased to the extent
    necessary to ensure that, after the making of that deduction, withholding or
    payment, the Administrative Agent or such Lender, as the case may be,
    receives on the due date a net sum equal to what it would have received had
    no such deduction, withholding or payment been required or made; and
 d. within 30 days after paying any sum from which it is required by law to make
    any deduction or withholding, and within 30 days after the due date of
    payment of any Tax which it is required by clause (b) above to pay,
    applicable Borrower shall deliver to the Administrative Agent evidence
    satisfactory to the other affected parties of such deduction, withholding or
    payment and of the remittance thereof to the relevant taxing or other
    authority;

provided

that no such additional amount shall be required to be paid to any Lender under
clause (c) above except to the extent that any change after the date hereof (in
the case of each Lender listed on the signature pages hereof) or after the date
of the Assignment Agreement pursuant to which such Lender became a Lender (in
the case of each other Lender) in any such requirement for a deduction,
withholding or payment as is mentioned therein shall result in an increase in
the rate of such deduction, withholding or payment from that in effect at the
date of this Agreement or at the date of such Assignment Agreement, as the case
may be, in respect of payments to such Lender.



Evidence of Exemption from U.S. Withholding Tax
.
 a. Each Lender that is organized under the laws of any jurisdiction other than
    the United States or any state or other political subdivision thereof (for
    purposes of this Section 2.7(b)(iii), a "Non-US Lender") shall deliver to
    the Administrative Agent for transmission to Borrowers, on or prior to the
    Closing Date (in the case of each Lender listed on the signature pages
    hereof) or on or prior to the date of the Assignment Agreement pursuant to
    which it becomes a Lender (in the case of each other Lender), and at such
    other times as may be reasonably necessary in the determination of Borrowers
    or the Administrative Agent (each in the reasonable exercise of its
    discretion), (1) two original copies of Internal Revenue Service Form W-8BEN
    or W-8ECI (Parts I and II) (or any successor forms), properly completed and
    duly executed by such Lender, together with any other certificate or
    statement of exemption required under the Internal Revenue Code or the
    regulations issued thereunder to establish that such Lender is not subject
    to deduction or withholding of United States federal income tax with respect
    to any payments to such Lender of principal, interest, fees or other amounts
    payable under any of the Loan Documents or (2) if such Lender is not a
    "bank" or other Person described in Section 881(c)(3) of the Internal
    Revenue Code and cannot deliver either Internal Revenue Service Form W-8BEN
    or W-8ECI (Parts I and II) pursuant to clause (1) above, a Certificate re
    Non-Bank Status together with two original copies of Internal Revenue
    Service Form W-8 BEN (Part I) (or any successor form), properly completed
    and duly executed by such Lender, together with any other certificate or
    statement of exemption required under the Internal Revenue Code or the
    regulations issued thereunder to establish that such Lender is not subject
    to deduction or withholding of United States federal income tax with respect
    to any payments to such Lender of interest payable under any of the Loan
    Documents.
 b. Each Lender required to deliver any forms, certificates or other evidence
    with respect to United States federal income tax withholding matters
    pursuant to Section 2.7(b)(iii)a hereby agrees, from time to time after the
    initial delivery by such Lender of such forms, certificates or other
    evidence, whenever a lapse in time or change in circumstances renders such
    forms, certificates or other evidence obsolete or inaccurate in any material
    respect, that such Lender shall promptly (1) deliver to the Administrative
    Agent for transmission to Borrowers two new original copies of Internal
    Revenue Service Form W-8BEN or W-8ECI (Parts I and II), or a Certificate re
    Non-Bank Status and two original copies of Internal Revenue Service Form W-8
    BEN (Part I), as the case may be, properly completed and duly executed by
    such Lender, together with any other certificate or statement of exemption
    required in order to confirm or establish that such Lender is not subject to
    deduction or withholding of United States federal income tax with respect to
    payments to such Lender under the Loan Documents or (2) notify the
    Administrative Agent and Borrowers of its inability to deliver any such
    forms, certificates or other evidence.
 c. Borrowers shall not be required to pay any additional amount to any Non-US
    Lender under Section 2.7(b)(ii) if such Lender shall have failed to satisfy
    the requirements of clause a or b (1) of this Section 2.7(b)(iii); provided
    that if such Lender shall have satisfied the requirements of Section
    2.7(b)(iii)a on the Closing Date (in the case of each Lender listed on the
    signature pages hereof) or on the date of the Assignment Agreement pursuant
    to which it became a Lender (in the case of each other Lender), nothing in
    this Section 2.7(b)(iii)c shall relieve Borrowers of its obligation to pay
    any additional amounts pursuant to clause c of Section 2.7(b)(ii) in the
    event that, as a result of any change in any applicable law, treaty or
    governmental rule, regulation or order, or any change in the interpretation,
    administration or application thereof, such Lender is no longer properly
    entitled to deliver forms, certificates or other evidence at a subsequent
    date establishing the fact that such Lender is not subject to withholding as
    described in Section 2.7(b)(iii)a.

Capital Adequacy Adjustment
.  If any Lender shall have reasonably and in good faith determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender's Loans or Commitment or Letters of Credit or participations therein
or other obligations hereunder with respect to the Loans or the Letters of
Credit to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by any Borrower
from such Lender of the statement referred to in the next sentence, such
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation on an after-tax basis for
such reduction.  Such Lender shall deliver to Borrowers (with a copy to Agent) a
written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

Obligation of Lenders to Mitigate.

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Loans or Letters of Credit of such
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.7
or Section 3.6, it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts (i) to make, issue, fund or maintain the Commitment of such
Lender or the affected Loans or Letters of Credit of such Lender through another
lending or letter of credit office of such Lender, or (ii) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.7 or Section 3.6 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitment or Loans or Letters of Credit
through such other lending or letter of credit office or in accordance with such
other measures, as the case may be, would not otherwise materially adversely
affect such Commitment or Loans or Letters of Credit or the interests of such
Lender; provided that such Lender will not be obligated to utilize such other
lending or letter of credit office pursuant to this Section 2.8 unless
applicable Borrower agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other lending or letter of credit office as
described in clause (i) above.  A certificate as to the amount of any such
expenses payable by applicable Borrower pursuant to this Section 2.8 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender to Applicable Borrower (with a copy to the Administrative Agent)
shall be conclusive absent manifest error.

Joint Borrower Provisions.  Each Borrower represents to the Lenders that each is
an integral part of a consolidated enterprise, and that each Borrower will
receive direct and indirect benefits from the availability of the joint credit
facility provided for herein, and from the ability to access the collective
credit resources of the consolidated enterprise that are Borrowers.  Each
Borrower irrevocably authorizes each other Borrower to act on its behalf in
requesting, authorizing, and using the proceeds of the Loans made hereunder, and
each Borrower agrees to be bound by the acts of each of the others in connection
with the Loan Documents.

Each Borrower is, and at all times shall be, jointly and severally liable for
each and every one of the Obligations hereunder, regardless of which Borrower
requested, received, used, or directly enjoyed the benefit of the extensions of
credit hereunder.  Unless otherwise expressly set forth to the contrary in any
of the Security Agreements, all of the Collateral provided under the Security
Agreements shall secure all of the Obligations.  Each Borrower's Obligations
under this Agreement are independent Obligations and are absolute and
unconditional.  Each Borrower, to the extent permitted by law, hereby waives any
defense to such Obligations that may arise by reason of the disability or other
defense or cessation of liability of any other Borrower for any reason other
than payment in full.  Each Borrower also waives any defense to such Obligations
that it may have as a result of any holder's election of or failure to exercise
any right, power, or remedy, including, without limitation, the failure to
proceed first against such other Borrower or any security it holds for such
other Borrower's Obligations under any Loan Document, if any.  Without limiting
the generality of the foregoing, each Borrower expressly waives all demands and
notices whatsoever (except for any demands or notices, if any, that such
Borrower expressly is entitled to receive pursuant to the terms of any Loan
Document), and agrees that the Lenders and the Administrative Agent may, without
notice (except for such notice, if any, as such Borrower expressly is entitled
to receive pursuant to the terms of any Loan Document) and without releasing the
liability of such Borrower, extend for the benefit of any other Borrower the
time for making any payment, waive or extend the performance of any agreement or
make any settlement of any agreement for the benefit of any other Borrower, and
may proceed against each Borrower, directly and independently of any other
Borrower, as such obligee may elect in accordance with this Agreement.

Each Borrower acknowledges that the Obligations of such Borrower undertaken
herein or in the other Loan Documents, and the grants of security interests and
liens by such Borrower to secure Obligations of the other Borrowers could be
construed to consist, at least in part, of the guaranty of Obligations of the
other Borrowers and, in full recognition of that fact, each Borrower consents
and agrees as hereinafter set forth in the balance of this Section 2.9.  The
consents, waivers, and agreements of the Borrowers that are contained in the
balance of this Section 2.9 are intended to deal with the suretyship aspects of
the transactions evidenced by the Loan Documents (to the extent that a Borrower
may be deemed a guarantor or surety for the Obligations of another Borrower) and
thus are intended to be effective and applicable only to the extent that any
Borrower has agreed to answer for the Obligations of another Borrower or has
granted a lien or security interest in Collateral to secure the Obligations of
another Borrower.  Conversely, the consents, waivers, and agreements of the
Borrowers that are contained in the balance of this Section 2.9 shall not be
applicable to the direct Obligations of a Borrower with respect to credit
extended directly to such Borrower, and shall not be applicable to security
interests or liens on Collateral of a Borrower given to directly secure direct
Obligations of such Borrower where no aspect of guaranty or suretyship is
involved.  Each Borrower consents and agrees that the Lenders may, at any time
and from time to time, without notice or demand, whether before or after any
actual or purported termination, repudiation or revocation of this Agreement by
any one or more Borrowers, and without affecting the enforceability or
continuing effectiveness hereof as to such Borrower, in accordance with the
terms of the Loan Documents:  (a) supplement, restate, modify, amend, increase,
decrease, extend, renew, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof, including any increase or
decrease of the rate(s) of interest thereon; (b) supplement, restate, modify,
amend, increase, decrease or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof, or any
of the Loan Documents or any security or guarantees granted or entered into by
any Person(s) other than such Borrower, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Obligations or any part thereof, (d) accept
partial payments on the Obligations; (e) receive and hold additional security or
guarantees for the Obligations or any part thereof, (f) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer or enforce any security or guarantees, and apply any security and
direct the order or manner of sale thereof as the Lenders in their sole and
absolute discretion may determine; (g) release any other Person (including,
without limitation, any other Borrower) from any personal liability with respect
to the Obligations or any part thereof, (h) with respect to any Person other
than such Borrower (including, without limitation, any other Borrower), settle,
release on terms satisfactory to the Lenders or by operation of applicable laws
or otherwise liquidate or enforce any Obligations and any security therefor or
guaranty thereof in any manner, consent to the transfer of any security and bid
and purchase at any sale; or (i) consent to the merger, change or any other
restructuring or termination of the corporate or partnership existence of any
other Borrower or any other Person, and correspondingly agree, in accordance
with all applicable provisions of the Loan Documents, to the restructure of the
Obligations, and any such merger, change, restructuring or termination shall not
affect the liability of any Borrower or the continuing effectiveness hereof, or
the enforceability hereof with respect to all or any part of the Obligations.

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent and the Collateral Agent may enforce the Loan Documents
independently as to each Borrower and independently of any other remedy the
Administrative Agent or the Collateral Agent at any time may have or hold in
connection with the Obligations, and, subject to the provisions of Section 8.3
and the terms of the Intercreditor and Subordination Agreement, it shall not be
necessary for the Administrative Agent or the Collateral Agent to marshal assets
in favor of any Borrower or any other Person or to proceed upon or against or
exhaust any security or remedy before proceeding to enforce this Agreement or
any other Loan Documents.  Each Borrower expressly waives, subject to the
provisions of Section 8.3, any right to require the Administrative Agent or the
Collateral Agent to marshal assets in favor of any Borrower or any other Person
or to proceed against any other Borrower or any Collateral provided by any
Person, and agrees that, subject to the provisions of Section 8.3, the
Administrative Agent and the Collateral Agent may proceed against Borrowers or
any Collateral in such order as they shall determine in their sole and absolute
discretion.

The Administrative Agent and the Collateral Agent may file a separate action or
actions against any Borrower, whether action is brought or prosecuted with
respect to any security or against any other Person, or whether any other Person
is joined in any such action or actions.  Each Borrower agrees, for itself, that
the Administrative Agent, the Collateral Agent and any other Borrower, or any
Affiliate of any other Borrower (other than such Borrower itself), may deal with
each other in connection with the Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between any of them, in any
manner whatsoever, all without in any way altering or affecting the continuing
efficacy as to such Borrower of the Loan Documents.

Subject to the terms of the Intercreditor and Subordination Agreement, the
Administrative Agent's, the Collateral Agent's and the Lenders' rights hereunder
shall be reinstated and revived, and the enforceability of this Agreement shall
continue, with respect to any amount at any time paid on account of the
Obligations which thereafter shall be required to be restored or returned by the
Administrative Agent, the Collateral Agent or the Lenders (including, without
limitation, the restoration or return of any amount pursuant to a court order or
judgment (whether or not final or non-appealable), or pursuant to a good faith
settlement of a pending or threatened avoidance or recovery action, or pursuant
to good faith compliance with a demand made by a Person believed to be entitled
to pursue an avoidance or recovery action (such as a bankruptcy trustee or a
Person having the avoiding powers of a bankruptcy trustee, or similar avoiding
powers), and without requiring the Administrative Agent, the Collateral Agent or
the Lenders to oppose or litigate avoidance or recovery demands or actions that
it believes in good faith to be meritorious or worthy of settlement or
compliance, or pursue or exhaust appeals), all as though such amount had not
been paid.  The rights of the Administrative Agent, the Collateral Agent or the
Lenders created or granted herein and the enforceability of the Loan Documents
at all times shall remain effective to cover the full amount of all the
Obligations even though the Obligations, including any part thereof or any other
security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against any other Borrower and whether or not any
other Borrower shall have any personal liability with respect thereto.

To the maximum extent permitted by applicable law, each Borrower, for itself,
expressly waives any and all defenses now or hereafter arising or that otherwise
might be asserted by reason of (a) any disability or other defense of any other
Borrower with respect to the Obligations or with respect to the enforceability
of the Collateral Agent's security interest in or Lien on any collateral
securing any of the Obligations (including, without limitation, the Collateral),
(b) the unenforceability or invalidity of any security or guaranty for the
Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Obligations, (c) the cessation for any cause
whatsoever of the liability of any other Borrower (other than by reason of the
full payment and performance of all Obligations), (d) any failure of the
Administrative Agent or the Collateral Agent to give notice of sale or other
disposition of Collateral to any other Borrower or any other Person other than
such waiving Borrower, or any defect in any notice that may be given to any
other Borrower for any other Person other than such waiving Borrower, in
connection with any sale or disposition of any collateral securing the
Obligations or any of them (including, without limitation, the Collateral),
(e) any failure of the Administrative Agent or the Collateral Agent to comply
with applicable law in connection with the sale or other disposition of any
collateral or other security for any Obligation that is owned by another
Borrower or by any other Person other than such waiving Borrower, including any
failure of the Administrative Agent to conduct a commercially reasonable sale or
other disposition of any such collateral or other security for any Obligation,
(f) any act or omission of the Administrative Agent or others that directly or
indirectly results in or aids the discharge or release of any other Borrower, or
the Obligations of any other Borrower, or any security or guaranty therefor, by
operation of law or otherwise, or (g) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety's or
guarantor's obligation in proportion to the principal obligation.  Until such
time, if any, as all of the Obligations (other than contingent obligations and
indemnities which survive repayment of the Loans) have been paid and performed
in full and no portion of any commitment of the Lenders to any Borrower under
any Loan Document remains in effect, no Borrower shall have any right of
subrogation, contribution, reimbursement or indemnity, and each Borrower
expressly waives any right to enforce any remedy that the Administrative Agent
and the Collateral Agent now have or hereafter may have against any other Person
and waives the benefit of, or any right to participate in, any collateral now or
hereafter held by the Administrative Agent or the Collateral Agent.  Except to
the extent expressly provided for in any Loan Document, each Borrower expressly
waives, to the maximum extent permitted by applicable law, all rights or
entitlements to presentments, demands for payment or performance, notices of
nonpayment or nonperformance, protests, notices of protest, notices of dishonor
and all other notices or demands of any kind or nature whatsoever with respect
to the Obligations, and all notices of acceptance of the Loan Documents or of
the existence, creation or incurring of new or additional Obligations.

In the event that all or any part of the Obligations at any time should be or
become secured by any one or more deeds of trust or mortgages or other
instruments creating or granting liens on any interests in real property, each
Borrower authorizes the Collateral Agent, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand except as is or may be expressly required by the terms of any Loan
Document or by the provisions of any applicable law, to foreclose any or all of
such deeds of trust or mortgages or other instruments by judicial or
non-judicial sale, without affecting or diminishing, except to the extent of the
effect of the application of the proceeds realized therefrom, and except to the
extent mandated by any non-waivable provision of applicable law, the Obligations
of any Borrower (other than the Obligations of a grantor of a foreclosed deed of
trust, mortgage, or other instrument, to the extent, if any, that applicable law
affects or diminishes the Obligations of such grantor), the enforceability of
this Agreement or any other Loan Document, or the validity or enforceability of
any remaining security interests or liens of, or for the benefit of, the
Lenders, the Administrative Agent and the Collateral Agent on any Collateral.

Each Borrower hereby agrees to keep each other Borrower fully apprised at all
times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto.  Each
Borrower hereby agrees to undertake to keep itself apprized at all times as to
the status of the business, affairs, finances, and financial condition of each
other Borrower, and of the ability of each other Borrower to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof.  Each Borrower hereby agrees, in light
of the foregoing mutual covenants to inform each other, and to keep themselves
and each other informed as to such matters, that the Lenders, the Administrative
Agent and the Collateral Agent shall have no duty to inform any Borrower of any
information pertaining to the business, affairs, finances, or financial
condition of any other Borrower, or pertaining to the ability of any other
Borrower to perform its Obligations under the Loan Documents, even if such
information is adverse, and even if such information might influence the
decision of one or more of the Borrowers to continue to be jointly and severally
liable for, or to provide Collateral for, Obligations of one or more of the
other Borrowers.  To the fullest extent permitted by applicable law, each
Borrower hereby expressly waives any duty of the Lenders, the Administrative
Agent and the Collateral Agent to inform any Borrower of any such information.

Borrowers and each of them warrant and agree that each of the waivers and
consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, or otherwise adversely affect rights that Borrowers otherwise may have
against other Borrowers, Lenders, the Administrative Agent, the Collateral
Agent, or others, or against Collateral, and that, under the circumstances, the
waivers and consents herein given are reasonable.  If any of the waivers or
consents herein is determined to be contrary to any applicable law or public
policy, such waivers and consents shall be effective to the maximum extent
permitted by law.



LETTERS OF CREDIT

 1. Issuance of Letters of Credit and Lenders' Purchase of Participations
    Therein

.
Letters of Credit
. 
In addition to Borrowers requesting that Lenders make Loans pursuant to Section
2.1(a), Borrowers may request, in accordance with the provisions of this Section
3.1, from time to time during the period from the Closing Date to the 30
th
day prior to the Termination Date, that one or more Lenders issue Letters of
Credit for the account of Borrowers for the purposes specified in the
definitions of Commercial Letters of Credit and Standby Letters of Credit. 
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Borrowers herein set forth, any one or more
Lenders may, but (except as provided in Section 3.1(b)(ii)) shall not be
obligated to, issue such Letters of Credit in accordance with the provisions of
this Section 3.1;
provided
that Borrowers shall not request that any Lender issue (and no Lender shall
issue):
 i.   any Letter of Credit if, after giving effect to such issuance, the Total
      Utilization of Aggregate Commitments would exceed the Aggregate
      Commitments then in effect;
 ii.  any Letter of Credit if, after giving effect to such issuance, the Letter
      of Credit Usage would exceed $10,000,000;
 iii. any Standby Letter of Credit having an expiration date later than the
      earlier of (a) ten days prior to the Termination Date and (b) the date
      which is one year from the date of issuance of such Standby Letter of
      Credit; provided that the immediately preceding clause (b) shall not
      prevent any Issuing Lender from agreeing that a Standby Letter of Credit
      will automatically be extended for one or more successive periods not to
      exceed one year each unless such Lender elects not to extend for any such
      additional period; and provided, further that such Lender shall elect not
      to extend such Standby Letter of Credit if it has knowledge that an Event
      of Default has occurred and is continuing (and has not been waived in
      accordance with Section 10.6) at the time such Lender must elect whether
      or not to allow such extension; or
 iv.  any Commercial Letter of Credit having an expiration date (a) later than
      the earlier of (X) the Termination Date and (Y) the date which is 180 days
      from the date of issuance of such Commercial Letter of Credit or (b) that
      is otherwise unacceptable to the applicable Issuing Lender in its
      reasonable discretion; or
 v.   any Letter of Credit denominated in a currency other than dollars; or
 vi.  any Letter of Credit which would require drawings other than sight.

Mechanics of Issuance
.
Notice of Issuance
.  Whenever any Borrower desires the issuance of a Letter of Credit, it shall
deliver to the Administrative Agent a Request for Issuance of Letter of Credit
in the form of
Exhibit M
annexed hereto no later than 12:00 Noon (New York City time) at least three
Business Days (in the case of Standby Letters of Credit) or five Business Days
(in the case of Commercial Letters of Credit), or in each case such shorter
period as may be agreed to by the Issuing Lender in any particular instance, in
advance of the proposed date of issuance.  The Request for Issuance of Letter of
Credit shall specify (a) the proposed date of issuance (which shall be a
Business Day), (b) whether the Letter of Credit is to be a Standby Letter of
Credit or a Commercial Letter of Credit, (c) the face amount of the Letter of
Credit, (d) the expiration date of the Letter of Credit, (e) the name and
address of the beneficiary, and (f) either the verbatim text of the proposed
Letter of Credit or the proposed terms and conditions thereof, including a
precise description of any documents to be presented by the beneficiary which,
if presented by the beneficiary prior to the expiration date of the Letter of
Credit, would require the Lender to make payment under the Letter of Credit;
provided
that the Lender, in its reasonable discretion, may require changes in the text
of the proposed Letter of Credit or any such documents.

Borrowers shall notify the applicable Lender (and the Administrative Agent, if
the Administrative Agent is not such Lender) prior to the issuance of any Letter
of Credit in the event that any of the matters to which Borrowers are required
to certify in the applicable Request for Issuance of Letter of Credit is no
longer true and correct as of the proposed date of issuance of such Letter of
Credit, and upon the issuance of any Letter of Credit Borrowers shall be deemed
to have re-certified, as of the date of such issuance, as to the matters to
which Borrowers are required to certify in the applicable Request for Issuance
of Letter of Credit.

Determination of Issuing Lender
.  Upon receipt by the Administrative Agent of a Request for Issuance of Letter
of Credit pursuant to Section 3.1(b)(i) requesting the issuance of a Letter of
Credit, in the event the Administrative Agent elects to issue such Letter of
Credit, the Administrative Agent shall promptly so notify the applicable
Borrower, and the Administrative Agent shall be the Issuing Lender with respect
thereto.  In the event that the Administrative Agent, in its sole discretion,
elects not to issue such Letter of Credit, the Administrative Agent shall
promptly so notify the applicable Borrower, whereupon the applicable Borrower
may request any other Lender to issue such Letter of Credit by delivering to
such Lender a copy of the applicable Request for Issuance of Letter of Credit. 
Any Lender so requested to issue such Letter of Credit shall promptly notify the
applicable Borrower and the Administrative Agent whether or not, in its
reasonable discretion, it has elected to issue such Letter of Credit.  In the
event that all other Lenders shall have declined to issue such Letter of Credit,
notwithstanding the prior election of the Administrative Agent not to issue such
Letter of Credit, the Administrative Agent shall be obligated to issue such
Letter of Credit, notwithstanding the fact that the Letter of Credit Usage with
respect to such Letter of Credit and with respect to all other Letters of Credit
issued by the Administrative Agent, when aggregated with the Administrative
Agent's outstanding Loans, may exceed the Administrative Agent's Commitment then
in effect.
Issuance of Letter of Credit
.  Upon satisfaction or waiver (in accordance with Section 10.6 of the
conditions set forth in Section 4.3, the Issuing Lender shall issue the
requested Letter of Credit in accordance with the Issuing Lender's standard
operating procedures.
Notification to Lenders
.  Promptly after the issuance or amendment of a Letter of Credit, the
applicable Issuing Lender shall notify the Administrative Agent and Borrowers in
writing of such issuance or amendment and the notice to the Administrative Agent
shall be accompanied by a copy of such issuance or amendment.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender in
writing of such issuance or amendment and if so requested by any Lender, the
Administrative Agent shall provide such Lender with copies of such issuance or
amendment.

Lenders' Purchase of Participations in Letters of Credit
.  Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from Issuing Lender
a participation in such Letter of Credit and any drawings honored thereunder in
an amount equal to such Lender's Pro Rata Share of the maximum amount which is
or at any time may become available to be drawn thereunder.

Letter of Credit Fees.

Borrowers agree to pay the following amounts with respect to Letters of Credit
issued hereunder:

 i.  with respect to each Letter of Credit (a) a fronting fee, payable directly
     to the applicable Issuing Lender for its own account, equal to 0.25% per
     annum of the daily amount available to be drawn under such Letter of
     Credit; provided that in any event, the minimum fronting fee for any Letter
     of Credit shall be $500 per year per Letter of Credit and (b) a letter of
     credit fee, payable to the Administrative Agent for the account of Lenders,
     equal to the Applicable Eurodollar Rate Margin set forth in Section 2.2(a)
     hereof for Eurodollar Rate Loans multiplied by the daily amount available
     from time to time to be drawn under such Letter of Credit, each such
     fronting fee or letter of credit fee to be payable in arrears on and to
     (but excluding) each March 15, June 15, September 15 and December 15 of
     each year and computed on the basis of a 360-day year for the actual number
     of days elapsed; and
 ii. with respect to the issuance, amendment or transfer of each Letter of
     Credit and each payment of a drawing made thereunder (without duplication
     of the fees payable under clause (i) above), documentary and processing
     charges payable directly to Lender who issued such Letter of Credit for its
     own account in accordance with such Lender's standard schedule for such
     charges in effect at the time of such issuance, amendment, transfer or
     payment, as the case may be.

For purposes of calculating any fees payable under clause (i) of this Section
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.  Promptly
upon receipt by the Administrative Agent of any amount described in clause (i)b
of this Section 3.2, the Administrative Agent shall distribute to each Lender
its Pro Rata Share of such amount.

Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
Responsibility of Issuing Lender With Respect to Drawings
.  In determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, Lender who issued such Letter of Credit shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.
Reimbursement by Borrowers of Amounts Paid Under Letters of Credit
.  In the event the Lender who issued such Letter of Credit has determined to
honor a drawing under a Letter of Credit issued by it, such Lender shall
immediately notify Borrowers and the Administrative Agent, and such Borrowers
shall reimburse such Lender on or before the Business Day immediately following
the date on which such drawing is honored (the "
Reimbursement Date
") in an amount in Dollars and in same day funds equal to the amount of such
drawing;
provided
that, anything contained in this Agreement to the contrary notwithstanding, (i)
unless Borrowers shall have notified the Administrative Agent and such Lender
prior to 10:00 A.M. (New York City time) on the date such drawing is honored
that Borrowers intend to reimburse such Lender for the amount of such drawing
with funds other than the proceeds of Loans, Borrowers shall be deemed to have
given a timely Notice of Borrowing to the Administrative Agent requesting
Lenders to make Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in Section 4.3, Lenders
shall, on the Reimbursement Date, make Loans that are Base Rate Loans in the
amount of such honored drawing, the proceeds of which shall be applied directly
by the Administrative Agent to reimburse such Lender who issued such Letter of
Credit for the amount of such honored drawing; and
provided
,
further
that if for any reason proceeds of Loans are not received by such Lender on the
Reimbursement Date in an amount equal to the amount of such drawing, Borrowers
shall reimburse such Lender who issued such Letter of Credit, on demand, in an
amount in same day funds equal to the excess of the amount of such drawing over
the aggregate amount of such Loans, if any, which are so received.  Nothing in
this Section 3.3(b) shall be deemed to relieve any Lender from its obligation to
make Loans on the terms and conditions set forth in this Agreement, and
Borrowers shall retain any and all rights it may have against any Lender who
issued such Letter of Credit resulting from the failure of such Lender who
issued such Letter of Credit to make such Loans under this Section 3.3(b).
Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit
.
 i. Payment by Lenders.  In the event that Borrowers shall fail for any reason
    to reimburse any Issuing Lender who issued such Letter of Credit as provided
    in Section 3.3(b) in an amount equal to the amount of any drawing honored by
    such Lender who issued such Letter of Credit under a Letter of Credit issued
    by it, such Lender shall promptly notify each other Lender of the
    unreimbursed amount of such drawing and of such other Lender's respective
    participation therein based on such Lender's Pro Rata Share.  Each Lender
    shall make available to such Lender who issued such Letter of Credit an
    amount equal to its respective participation, in Dollars and in same day
    funds, at the office of such Lender specified in such notice, not later than
    12:00 Noon (New York City time) on the first business day (under the laws of
    the jurisdiction in which such office of such Lender who issued such Letter
    of Credit is located) after the date notified by such Lender.  In the event
    that any Lender fails to make available to such Lender who issued such
    Letter of Credit on such business day the amount of such Lender's
    participation in such Letter of Credit as provided in this Section 3.3(c),
    such Lender who issued such Letter of Credit shall be entitled to recover
    such amount on demand from such Lender together with interest thereon at the
    rate customarily used by such Lender who issued such Letter of Credit for
    the correction of errors among banks for three Business Days and thereafter
    at the Base Rate.  Nothing in this Section 3.3(c) shall be deemed to
    prejudice the right of any Lender to recover from any Lender who issued such
    Letter of Credit any amounts made available by such Lender to such Lender
    who issued such Letter of Credit pursuant to this Section 3.3(c) in the
    event that it is determined by the final judgment of a court of competent
    jurisdiction that the payment with respect to a Letter of Credit by such
    Lender who issued such Letter of Credit in respect of which payment was made
    by such Lender constituted gross negligence or willful misconduct on the
    part of such Lender who issued such Letter of Credit .
    Distribution to Lenders of Reimbursements Received From Borrowers
    .  In the event any Lender who issued such Letter of Credit shall have been
    reimbursed by other Lenders pursuant to Section 3.3(c)(i) for all or any
    portion of any drawing honored by such Lender who issued such Letter of
    Credit under a Letter of Credit issued by it, such Lender who issued such
    Letter of Credit shall distribute to each other Lender which has paid all
    amounts payable by it under Section 3.3(c)(i) with respect to such honored
    drawing such other Lender's Pro Rata Share of all payments subsequently
    received by such Lender who issued such Letter of Credit from Borrowers in
    reimbursement of such honored drawing when such payments are received.  Any
    such distribution shall be made to a Lender at its primary address set forth
    below its name on the appropriate signature page hereof or at such other
    address as such Lender may request.

Interest on Amounts Paid Under Letters of Credit
.
Payment of Interest by Borrowers
.  Borrowers agree to pay to each Lender who issued such Letter of Credit, with
respect to drawings honored under any Letters of Credit issued by it, interest
on the amount paid by such Lender who issued such Letter of Credit in respect of
each such drawing from the date such drawing is honored to but excluding the
date such amount is reimbursed by Borrowers (including any such reimbursement
out of the proceeds of Loans pursuant to Section 3.3(b)) at a rate equal to (a)
for the period from the date such drawing is honored to but excluding the
Reimbursement Date, the rate then in effect under this Agreement with respect to
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Loans that are Base Rate Loans.  Interest payable pursuant to this
Section 3.3(d)(i) shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.
Distribution of Interest Payments by Issuing Lender
.  Promptly upon receipt by any Lender who issued such Letter of Credit of any
payment of interest pursuant to Section 3.3(d)(i) with respect to a drawing
under a Letter of Credit issued by it, (a) such Lender who issued such Letter of
Credit shall distribute to each other Lender, out of the interest received by
such Lender who issued such Letter of Credit in respect of the period from the
date such drawing is honored to but excluding the date on which such Lender who
issued such Letter of Credit is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of Loans pursuant to
Section 3.3(b)), the amount that such other Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period pursuant to Section 3.2 if no
drawing had been honored under such Letter of Credit, and (b) in the event such
Lender who issued such Letter of Credit shall have been reimbursed by other
Lenders pursuant to Section 3.3(c)(i) for all or any portion of such drawing,
such Lender who issued such Letter of Credit shall distribute to each other
Lender which has paid all amounts payable by it under Section 3.3(c)(i) with
respect to such drawing such other Lender's Pro Rata Share of any interest
received by such Lender who issued such Letter of Credit in respect of that
portion of such drawing so reimbursed by other Lenders for the period from the
date on which such Lender who issued such Letter of Credit was so reimbursed by
other Lenders to but excluding the date on which such portion of such drawing is
reimbursed by Borrowers.  Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.

Obligations Absolute.

The obligation of Borrowers to reimburse each Lender who issued such Letter of
Credit for drawings made under the Letters of Credit issued by it and to repay
any Loans made by Lenders pursuant to Section 3.3(b) and the obligations of
Lenders under Section 3.3(c)(i) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 i.    any lack of validity or enforceability of any Letter of Credit;
 ii.   the existence of any claim, set-off, defense or other right which
       Borrowers or any Lender may have at any time against a beneficiary or any
       transferee of any Letter of Credit (or any Persons for whom any such
       transferee may be acting), any Lender or any other Person or, in the case
       of a Lender, against Borrowers, whether in connection with this
       Agreement, the transactions contemplated herein or any unrelated
       transaction (including any underlying transaction between any Borrower or
       one of its Subsidiaries and the beneficiary for which any Letter of
       Credit was procured);
 iii.  any draft or other document presented under any Letter of Credit proving
       to be forged, fraudulent, invalid or insufficient in any respect or any
       statement therein being untrue or inaccurate in any respect;
 iv.   payment by the applicable Lender under any Letter of Credit against
       presentation of a draft or other document which does not substantially
       comply with the terms of such Letter of Credit;
 v.    any adverse change in the business, operations, properties, assets,
       condition (financial or otherwise) or prospects of any Borrower or any of
       its Subsidiaries;
 vi.   any breach of this Agreement or any other Loan Document by any party
       thereto;
 vii.  any other circumstance or happening whatsoever, whether or not similar to
       any of the foregoing; or
 viii. the fact that a Default or an Event of Default or a Potential Event of
       Default shall have occurred and be continuing;

provided

, in each case, that payment by the applicable Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of such Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction); provided,
further, that reimbursement by Borrowers of an Issuing Lender shall not
constitute a waiver by Borrowers of any claims against the Issuing Lender for
gross negligence or willful misconduct based upon any of the circumstances
described above.



Indemnification; Nature of Issuing Lenders' Duties.
Indemnification
. 
In addition to amounts payable as provided in Section 3.6, Borrowers hereby
agree to protect, indemnify, pay and save harmless each Lender who issued such
Letter of Credit from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which such Lender who issued such Letter of Credit may incur or be subject to as
a consequence, direct or indirect, of (i) the issuance of any Letter of Credit
by such Lender, other than as a result of (a) the gross negligence or willful
misconduct of such Lender as determined by a final judgment of a court of
competent jurisdiction or (b) subject to the following clause (ii), the wrongful
dishonor by such Lender of a proper demand for payment made under any Letter of
Credit issued by it or (ii) the failure of such Lender to honor a drawing under
any such Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions herein called "
Governmental Acts
").
Nature of Issuing Lenders' Duties
. 
As between Borrowers and any Lender who issued such Letter of Credit, Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by such Lender who issued such Letter of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, such Lender shall not be responsible for:  (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Lender, including any Governmental Acts, and none of the above
shall affect or impair, or prevent the vesting of, any of such Lender's rights
or powers hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this Section 3.5(b), any action taken or
omitted by any Lender who issued such Letter of Credit under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted reasonably and in good faith, shall
not put such Lender under any resulting liability to Borrowers.

Notwithstanding anything to the contrary contained in this Section 3.5,
Borrowers shall retain any and all rights it may have against any Lender who
issued such Letter of Credit for any liability arising out of the gross
negligence or willful misconduct of such Lender, as determined by a final
judgment of a court of competent jurisdiction.

Increased Costs and Taxes Relating to Letters of Credit.

Subject to the provisions of Section 2.7(b) (which shall be controlling with
respect to the matters covered thereby), in the event that any Lender shall
reasonably and in good faith determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by any
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):

 i.   subjects such Lender (or its applicable lending or letter of credit
      office) to any additional Tax (other than any Tax on the overall net
      income of such Lender) with respect to the issuing or maintaining of any
      Letters of Credit or the purchasing or maintaining of any participations
      therein or any other obligations under this Article 3, whether directly or
      by such being imposed on or suffered by any particular Lender;
 ii.  imposes, modifies or holds applicable any reserve (including any marginal,
      emergency, supplemental, special or other reserve), special deposit,
      compulsory loan, FDIC insurance or similar requirement in respect of any
      Letters of Credit issued by any Lender or participations therein purchased
      by any Lender; or
 iii. imposes any other condition (other than with respect to a Tax matter) on
      or affecting such Lender (or its applicable lending or letter of credit
      office) regarding this Article 3 or any Letter of Credit or any
      participation therein;

and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender of agreeing to issue, issuing or maintaining any Letter of
Credit or agreeing to purchase, purchasing or maintaining any participation
therein or to reduce any amount received or receivable by such Issuing Lender or
Lender (or its applicable lending or letter of credit office) with respect
thereto; then, in any case, Borrowers shall promptly pay to such Issuing Lender
or Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts as may be necessary to compensate such Issuing
Lender or Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Issuing Lender or Lender shall deliver to Borrowers
a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Issuing Lender or Lender under
this Section 3.6, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.



CONDITIONS PRECEDENT AND CONDITIONS SUBSEQUENT

Conditions of Loans.  The obligations of Lenders to make Loans on each Funding
Date are subject to the following conditions precedent:
 a. Administrative Agent shall have received before that Funding Date, in
    accordance with the provisions of Section 2.1(b), an originally executed
    Notice of Borrowing, in each case signed by the chief executive officer, the
    chief financial officer or the treasurer of Borrowers or by an executive
    officer of Borrowers designated by any of the above-described officers on
    behalf of Borrowers in a writing delivered to the Administrative Agent.
 b. As of that Funding Date:
     i.   The representations and warranties contained herein and in the other
          Loan Documents shall be true and correct in all material respects on
          and as of that Funding Date to the same extent as though made on and
          as of that date, except to the extent such representations and
          warranties specifically relate to an earlier date, in which case such
          representations and warranties shall have been true and correct in all
          material respects on and as of such earlier date;
     ii.  No event shall have occurred and be continuing or would result from
          the consummation of the borrowing contemplated by such Notice of
          Borrowing that would constitute a Default or an Event of Default;
     iii. No order, judgment or decree of any court, arbitrator or governmental
          authority shall purport to enjoin or restrain any Lender from making
          the Loans to be made by it on that Funding Date; and
     iv.  The making of the Loans requested on such Funding Date shall not
          violate any Requirement of Law including Regulation T, Regulation U or
          Regulation X of the Board of Governors of the Federal Reserve System.

Loan Documents.  The obligation of each Lender to make its Loans on the initial
Funding Date hereunder is subject to the condition that the Administrative Agent
shall have received on or before the Closing Date all of the following, in form
and substance satisfactory to the Administrative Agent and each Lender and, with
respect to original Loan Documents other than the Notes, in sufficient copies
for each Lender:  the Loan Documents, executed by each Borrower, the
Administrative Agent and each Lender, as applicable; and in addition:
 a. Resolutions; Incumbency.
     i.  copies of the resolutions of the board of directors of each Borrower
         approving and authorizing the execution, delivery and performance by
         such Person of this Agreement and the other Loan Documents to be
         delivered hereunder, and authorizing the borrowing of the Loans,
         certified as of the Closing Date by the Secretary or an Assistant
         Secretary of such Person; and
     ii. a certificate of the Secretary or Assistant Secretary of each Borrower
         certifying the names and true signatures of the offices of such Person
         authorized to execute and deliver and perform, as applicable, this
         Agreement, and all other Loan Documents to be delivered hereunder.

 b. Articles of Incorporation, By-laws and Good Standing.  For each Borrower,
    each of the following documents:
     i.   the articles or certificate of incorporation of such Person, as in
          effect on the Closing Date, certified by the Secretary of State of the
          state of incorporation of the Person as of a recent date and by the
          Secretary or Assistant Secretary of the Person as of the Closing Date;
     ii.  the by-laws of such Person, as in effect on the Closing Date; and
     iii. a good standing certificate from the Secretary of State or equivalent
          officer with respect to each state specified with respect to such
          Borrower on Schedule 4.2(b)(ii).

 c. Legal Opinion.  An opinion of counsel to Borrowers, addressed to the
    Administrative Agent and the Lenders, substantially in the form of Exhibit
    C.
    Payment of Fees
    .  Borrowers shall have paid all accrued and unpaid reasonable fees, costs
    and expenses due hereunder to the extent then due and payable on the Closing
    Date, together with Attorney Costs accrued hereunder to the extent invoiced
    prior to or on the Closing Date.
    Certificate
    .  A certificate signed by a Responsible Officer of each Borrower, dated as
    of the Closing Date, stating that:
     i.   the representations and warranties contained in Article 5 and in the
          Security Agreements are true and correct in all material respects on
          and as of such date, as though made on and as of such date;
     ii.  no Default or Event of Default exists or would result from any
          Borrowing made on such date;
     iii. all Liens granted pursuant to the DIP Financing Orders have been
          released and terminated, all loans have been prepaid and all
          commitments under the DIP Credit Agreement terminated;
     iv.  there has not occurred, since the Confirmation Date, any event or
          circumstance that could reasonably be expected to result in a Material
          Adverse Effect;
     v.   no notice of appeal or writ of certiorari has been filed with respect
          to the Confirmation Order; and
     vi.  from the Confirmation Date, no law or regulation has been adopted, no
          order, final judgment or decree of any Governmental Authority (other
          than the Confirmation Order) has been issued, and no litigation are
          pending or threatened (other than the Cases ), which could reasonably
          be expected to have a Material Adverse Effect.

    Confirmation Order
    .  The Administrative Agent shall have received a copy of the Confirmation
    Order, which (i) shall be in form and substance reasonably satisfactory to
    the Administrative Agent (without limiting the generality of the foregoing,
    the Confirmation Order shall confirm a Plan of Reorganization that conforms
    in all material respects to the Term Sheet), (ii) shall have been entered
    upon an application of Borrowers reasonably satisfactory in form and
    substance to the Administrative Agent, and (iii) shall be in full force and
    effect.  Notwithstanding the foregoing, the Collateral Agent shall have the
    right, exercisable by action of the Majority Lenders, but not the
    obligation, to record any lien and/or security interest granted hereby
    pursuant to any applicable state or other law method.  Borrowers shall bear
    all reasonable costs and expenses incurred by Collateral Agent in recording
    any lien or security interest granted hereby and shall pay such reasonable
    costs and expenses to the Collateral Agent.
 d. Insurance Certificates.  Receipt of the following (in form and substance
    reasonably satisfactory to the Collateral Agent):  (i) evidence that the
    Collateral Agent, on behalf of the Lenders, the Administrative Agent and the
    Collateral Agent, has been named lender loss payee for all insurance
    maintained by Borrowers relating to encumbered real property, contents,
    earthquake and employee dishonesty, (ii) evidence of business interruption
    insurance and (iii) evidence that 30 days cancellation notice will be sent
    to the Collateral Agent for each insurance policy maintained by Borrowers.
 e. Other Documents.  Such other approvals, opinions, or documents as the
    Administrative Agent may reasonably request.  Without limiting the
    generality of the foregoing sentence, except to the extent, if any, that the
    Administrative Agent in its discretion may have agreed that all or some of
    the preceding items listed in sub-paragraphs (a) through (g) above, may be
    delivered within a specified interval of time after the Closing Date as
    conditions subsequent to the obligations of the Administrative Agent and the
    Lenders hereunder, and only to such extent, if any, the Administrative Agent
    shall have received, with respect to each deposit account identified on a
    Schedule 6.11 delivered to the Administrative Agent at least three (3)
    Business Days before the Closing Date, a properly completed Notice to
    Depositary Institution signed by the Borrower having rights in or with
    respect to such deposit account.
 f. Stock Pledge Agreement.  The Stock Pledge Agreement, duly executed and
    delivered to the Collateral Agent by Borrowers, together with all
    certificates and instruments representing all stock and other equity
    ownership interests in the Subsidiaries of Borrowers, as more particularly
    described in the Stock Pledge Agreement, together with undated stock
    transfer powers duly executed in blank for each such stock certificate, the
    foregoing to be in form and substance reasonably satisfactory to the
    Administrative Agent.
 g. UAPH II Stock Pledge Agreement.  The UAPH II Stock Pledge Agreement, duly
    executed and delivered to the Collateral Agent by UAPH II, together with all
    certificates and instruments representing all stock and other equity
    ownership interests in the Subsidiaries of UAPH II, as more particularly
    described in the UAPH II Stock Pledge Agreement, together with undated stock
    transfer powers duly executed in blank for each such stock certificate, the
    foregoing to be in form and substance reasonably satisfactory to the
    Administrative Agent.
 h. Security Agreement.  The Security Agreement, duly executed and delivered to
    the Collateral Agent by Borrowers, the foregoing to be in form and substance
    reasonably satisfactory to the Administrative Agent.
 i. Deeds of Trust, etc.  The Deeds of Trust, the Modifications of Deed of
    Trust, the Mortgages, the Leasehold Deeds of Trust, and UCC Financing
    Statements, all duly executed and delivered to the Collateral Agent by
    Borrowers, the foregoing to be in form and substance reasonably satisfactory
    to the Administrative Agent.
    Title Insurance
    .  The Collateral Agent for the benefit of Lenders shall be named as an
    additional insured Party under Borrowers' title insurance policy. 
    Collateral Agent shall have for the benefit of Lenders a valid, perfected,
    enforceable and first priority security interest in the Collateral.
    Delivery of Collateral
    .  Borrowers have delivered to the Administrative Agent and the Collateral
    Agent a description of the location of Collateral and deposit accounts in
    accordance with Section 6.11.
    Corporate and Capital Structure
    .  The corporate and capital structure, management and ownership of
    Borrowers shall be reasonably satisfactory to the Administrative Agent.
    Intercreditor and Subordination Agreement
    .  The Intercreditor and Subordination Agreement shall be reasonably
    satisfactory in form and substance to the Administrative Agent and shall
    have been executed and delivered by each of the parties thereto.
    Restructured Term Credit Agreement
    .  The Restructured Term Credit Agreement shall be reasonably satisfactory
    in form and substance to the Administrative Agent and shall have been
    executed and delivered by each of the parties thereto.

Conditions to Letters of Credit.  The issuance of any Letter of Credit hereunder
(whether or not the applicable Issuing Lender is obligated to issue such Letter
of Credit) is subject to the following conditions precedent:
 a. On or before the date of issuance of the initial Letter of Credit pursuant
    to this Agreement the conditions precedent set forth in Section 4.2 shall
    have been satisfied; or
 b. On or before the date of issuance of such Letter of Credit, the
    Administrative Agent shall have received, in accordance with the provisions
    of Section 3.1(b)(i), an originally executed Request for Issuance of Letter
    of Credit, in each case signed by the chief executive officer, the chief
    financial officer or the treasurer of Borrowers or by any executive officer
    of Borrowers designated by any of the above-described officers on behalf of
    Borrowers in a writing delivered to the Administrative Agent, together with
    all other information specified in Section 3.1(b)(i) and such other
    documents or information as the applicable Issuing Lender may reasonably
    require in connection with the issuance of such Letter of Credit.
 c. On the date of issuance of such Letter of Credit, all conditions precedent
    described in Section 4.1(b) shall be satisfied to the same extent as if the
    issuance of such Letter of Credit were the making of a Loan and the date of
    issuance of such Letter of Credit were a Funding Date.



REPRESENTATIONS AND WARRANTIES

Borrowers represent and warrant to the Administrative Agent and each Lender
that:

 1.  Corporate Existence and Power.  Each Borrower:
      a. is a corporation duly organized, validly existing and in good standing
         under the laws of the jurisdiction of its incorporation;
      b. subject to the entry of the Confirmation Order, has the power and
         authority to own its assets, carry on its business and to execute,
         deliver, and perform its obligations under, the Loan Documents, except
         to the extent the failure to so have could not reasonably be expected
         to have a Material Adverse Effect;
      c. is duly qualified as a foreign corporation, licensed and in good
         standing under the laws of each jurisdiction where its ownership, lease
         or operation of property or the conduct of its business requires such
         qualification, except to the extent that the failure to do so could not
         reasonably be expected to have a Material Adverse Effect; and
      d. is in compliance with all Requirements of Law, except to the extent
         that the failure to do so could not reasonably be expected to have a
         Material Adverse Effect.

 2.  Corporate Authorization, No Contravention.  Subject to the entry of the
     Confirmation Order, the execution, delivery and performance by Borrowers of
     this Agreement, and any other Loan Document and any Related Agreement to
     which such Person is party, have been duly authorized by all necessary
     corporate action, and do not and will not:
      a. contravene the terms of any of that Person's Organization Documents;
      b. conflict with or result in any breach or contravention of any order,
         injunction, writ or decree of any Governmental Authority to which such
         Person or its Property is subject, except to the extent that such
         failure could not reasonably be expected to have a Material Adverse
         Effect; or
      c. violate any Requirement of Law except to the extent that the failure to
         do so could not reasonably be expected to have a Material Adverse
         Effect.

 3.  Governmental Authorization.  All consents and approvals of, filings and
     registrations with, and other actions in respect of, all governmental
     agencies, authorities or instrumentalities which are or will be required in
     connection with the execution, delivery and performance of the Loan
     Documents have been or, prior to the time when required, will have been,
     obtained, given, filed or taken and are or will be in full force and
     effect, other than any which the failure to obtain, give, file or take
     would not, individually or in the aggregate, reasonably be expected to have
     a Material Adverse Effect.
 4.  Binding Effect.  This Agreement and each other Loan Document and any
     Related Agreement to which Borrowers are a party will constitute the legal,
     valid and binding obligations of Borrowers, enforceable against Borrowers
     in accordance with their respective terms and the Confirmation Order
     (subject to applicable bankruptcy, reorganization, insolvency, moratorium
     and similar laws affecting creditors' rights generally and to general
     principles of equity).
 5.  Litigation.  Except as set forth in Schedule 5.5 hereto, there are no
     actions, suits, proceedings, claims or disputes pending, or to the actual
     knowledge of Borrowers, threatened or contemplated that are not stayed, at
     law, in equity, in arbitration or before any Governmental Authority,
     against Borrowers, or their Subsidiaries or any of their respective
     Properties which:
      a. purport to affect or pertain to this Agreement, or any other Loan
         Document, or any Related Agreement, or any of the transactions
         contemplated hereby or thereby; or
      b. if determined adversely to Borrowers or their Subsidiaries, could
         reasonably be expected to have a Material Adverse Effect.  No
         injunction, writ, temporary restraining order or any order of any
         nature has been issued by any court or other Governmental Authority
         purporting to enjoin or restrain the execution, delivery and
         performance of this Agreement or any other Loan Document, or any
         Related Agreement, or directing that the transactions provided for
         herein or therein not be consummated as herein or therein provided.

 6.  No Default.  No Default or Event of Default exists or would result from the
     incurring of any Obligations by Borrowers.  Neither Borrowers nor any of
     their Subsidiaries is in default under or with respect to any post-petition
     Contractual Obligation in any respect which, taken as a whole, could
     reasonably be expected to have a Material Adverse Effect.
 7.  ERISA.
      a. Schedule 5.7 lists all Plans maintained or sponsored by Borrowers or to
         which it is obligated to contribute as of the Closing Date, and
         separately identifies Plans intended to be Qualified Plans and
         Multiemployer Plans as of the Closing Date.
      b. Each Plan set forth on Schedule 5.7, which is maintained or sponsored
         by Borrowers, is in compliance in all material respects with the
         applicable provisions of ERISA, the Code and other Federal or state
         law, including all requirements under the Code or ERISA for filing
         reports (which are true and correct in all material respects as of the
         date filed), and benefits have been paid in accordance with the
         provisions of the Plan, except as would not have a reasonable
         likelihood of having a Material Adverse Effect.
      c. Except as set forth in Schedule 5.7, each Qualified Plan has been
         determined by the Internal Revenue Service to qualify under Section 401
         of the Code, and the trusts created thereunder have been determined to
         be exempt from tax under the provisions of Section 501 of the Code, and
         to the knowledge of Borrowers nothing has occurred which would cause
         the loss of such qualification or tax-exempt status, except as would
         not have a reasonable likelihood of having a Material Adverse Effect.
      d. Except as set forth in Schedule 5.7, there is no outstanding liability
         under Title IV of ERISA with respect to any Plan maintained or
         sponsored by Borrowers or any ERISA Affiliate (as to which Borrowers
         are or may be liable), nor with respect to any Plan to which Borrowers
         or any ERISA Affiliate (wherein Borrowers are or may be liable)
         contribute or are obligated to contribute which has a reasonable
         likelihood of having a Material Adverse Effect.
      e. Except as set forth on Schedule 5.7, none of the Qualified Plans
         subject to Title IV of ERISA has any Unfunded Pension Liability as to
         which Borrowers are or may be liable which if such Plan were to be
         terminated has a reasonable likelihood of having a Material Adverse
         Effect.
      f. Except as set forth in Schedule 5.7, no Plan maintained or sponsored by
         Borrowers provides medical or other welfare benefits or extends
         coverage relating to such benefits beyond the date of a participant's
         termination of employment with Borrowers, except to the extent required
         by Section 4980B of the Code and at the sole expense of the participant
         or the beneficiary of the participant to the fullest extent permissible
         under such Section of the Code.  Borrowers have complied in all
         material respects with the notice and continuation coverage
         requirements of Section 4980B of the Code, except as would not have a
         reasonable likelihood of having a Material Adverse Effect.
      g. Except as set forth in Schedule 5.7, no ERISA Event has occurred or is
         reasonably expected to occur with respect to any Plan maintained or
         sponsored by Borrowers or to the knowledge of Borrowers, to which
         Borrowers are obligated to contribute, which has a reasonable
         likelihood of having a Material Adverse Effect.
      h. There are no pending or, to the knowledge of the executive management
         of Borrowers, threatened claims, actions or lawsuits, other than
         routine claims for benefits in the usual and ordinary course, asserted
         or instituted against (i) any Plan maintained or sponsored by Borrowers
         or its assets, (ii) any member of the Controlled Group with respect to
         any Qualified Plan of Borrowers, or (iii) any fiduciary with respect to
         any Plan for which Borrowers may be directly or indirectly liable,
         through indemnification obligations or otherwise, in each case, which
         has a reasonable likelihood of having a Material Adverse Effect.
      i. Except as set forth in Schedule 5.7, Borrowers have not incurred nor
         reasonably expect to incur (i) any liability (and no event has occurred
         which, with the giving of notice under Section 4219 of ERISA, would
         result in such liability) under Section 4201 or 4243 of ERISA with
         respect to a Multiemployer Plan or (ii) any liability under Title IV of
         ERISA (other than premiums due and not delinquent under Section 4007 of
         ERISA) with respect to a Plan, in each case, which has a reasonable
         likelihood of having a Material Adverse Effect.
      j. Except as set forth in Schedule 5.7, Borrowers have not engaged in a
         transaction that could reasonably be subject to Section 4069 or 4212(c)
         of ERISA, except as would not have a reasonable likelihood of having a
         Material Adverse Effect.
      k. Borrowers have not engaged, directly or indirectly, in a non-exempt
         prohibited transaction (as defined in Section 4975 of the Code or
         Section 406 of ERISA) in connection with any Plan which has a
         reasonable likelihood of having a Material Adverse Effect.

 8.  Title to Properties.  Schedule 5.8 sets forth all the real Property owned
     or leased by Borrowers and their Subsidiaries and identifies the street
     address (where possible), the current owner (and current record owner, if
     different) and whether such property is leased or owned, and if such
     property is leased, the length of the lease term.  Borrowers and each of
     their Subsidiaries have good record and marketable title in fee simple to,
     or valid leasehold interests in, all such real Property necessary or used
     in the ordinary conduct of their business, except for Permitted Liens and
     such defects in title as could not reasonably be expected, individually or
     in the aggregate, have a Material Adverse Effect.  As of the Closing Date,
     the Property owned by Borrowers and their Subsidiaries is not subject to
     any Liens, other than Permitted Liens.
 9.  Taxes.  Except as set forth in Schedule 5.9, Borrowers and their
     Subsidiaries have filed all Federal and other material tax returns and
     reports required to be filed, and have paid all Federal and other material
     taxes, assessments, fees and other governmental charges levied or imposed
     upon them or their Properties (except for taxes set forth in Schedule 5.9),
     income or assets otherwise due and payable, except those which are being
     contested in good faith by appropriate proceedings and for which adequate
     reserves have been provided in accordance with GAAP and no Notice of Lien
     has been filed or recorded or, there is no proposed tax assessment against
     Borrowers or any of their Subsidiaries which could, if the assessment were
     made, reasonably be expected to have a Material Adverse Effect.
 10. Environmental Matters.
      a. Except as specifically identified in Schedule 5.10, the operations of
         Borrowers and their Subsidiaries comply in all material respects with
         all applicable Environmental Laws except such non-compliance which
         would not result in liability in excess of $5,000,000 in the aggregate
         as to all such matters of non-compliance.
      b. Except as specifically identified in Schedule 5.10, Borrowers and their
         Subsidiaries have obtained all licenses, permits, authorizations and
         registrations required under any applicable Environmental Law
         ("Environmental Permits") reasonably necessary for their operations,
         and all such Environmental Permits are in good standing, and Borrowers
         and each of their Subsidiaries are in compliance with all material
         terms and conditions of such Environmental Permits, except for such
         noncompliances which are not reasonably likely, individually or in the
         aggregate, to have a Material Adverse Effect.
      c. Except as specifically identified in Schedule 5.10, none of Borrowers,
         any of their Subsidiaries or any of their present Property or
         operations is subject to any outstanding written order from or
         agreement with any Governmental Authority, nor subject to any judicial
         or docketed administrative proceeding, respecting any Environmental
         Law, Environmental Claim or Hazardous Material, except such orders,
         agreements, or proceedings which are not reasonably likely,
         individually or in the aggregate, to have a Material Adverse Effect.
      d. Except as specifically identified in Schedule 5.10, Borrowers are not
         aware of any conditions or circumstances which may give rise to any
         Environmental Claim arising from the operations of Borrowers or their
         Subsidiaries, including Environmental Claims associated with any
         operations of Borrowers or their Subsidiaries with a potential
         liability in excess of $5,000,000 in the aggregate.  Without limiting
         the generality of the foregoing, (i) neither Borrowers nor any of their
         Subsidiaries, to their knowledge, has any underground storage tanks
         (x) that are not properly registered or permitted under applicable
         Environmental Laws, or (y) that are leaking or disposing of Hazardous
         Materials off-site, either of which reasonably would be likely to have
         a Material Adverse Effect, except such underground storage tanks that
         Borrowers have obtained knowledge of 90 days or less prior to the date
         of giving the representation set forth herein and, if removal is
         required under any Requirement of Law, as to which the removal have
         been contractually committed by Borrowers or one or more of their
         Subsidiaries, or, if not contractually committed, Borrowers or one or
         more of their Subsidiaries are engaged in reasonable activities to
         secure such commitments, and (ii) Borrowers and their Subsidiaries have
         used their commercially reasonable efforts to notify all of their
         employees of the existence, if any, of any health hazard arising from
         the conditions of their employment and to meet all notification
         requirements under Title III of CERCLA or any other Environmental Law.

 11. Regulated Entities.  None of Borrowers, any Person controlling Borrowers,
     or any Subsidiaries of Borrowers, is (a) an "Investment Company" within the
     meaning of the Investment Company Act of 1940, or (b) subject to regulation
     under the Public Utility Holding Company Act of 1935, the Federal Power
     Act, the Interstate Commerce Act, any state public utilities code, or any
     other Law limiting its ability to incur Indebtedness.
 12. Labor Relations.  There are no strikes, lockouts or other labor disputes
     against Borrowers or any of their Subsidiaries, or, to the Borrowers'
     actual knowledge, threatened against or affecting Borrowers or any of their
     Subsidiaries which are reasonably likely to have a Material Adverse Effect,
     and no significant unfair labor practice complaint is pending against
     Borrowers or any of their Subsidiaries or, to the actual knowledge of
     Borrowers, threatened against any of them before any Governmental
     Authority, which is reasonably likely to have a Material Adverse Effect.
 13. Copyrights, Patents, Trademarks and Licenses.  Borrowers or their
     Subsidiaries own or are licensed or otherwise have the right to use all of
     the material patents, trademarks, service marks, trade names, copyrights,
     licenses, easements, permits, qualifications, accreditations, franchises,
     authorizations, domain names, web sites and other rights that are
     reasonably necessary for the operation of their respective businesses,
     without conflict with the rights of any other Person, except for such
     noncompliances as in the aggregate would not reasonably be expected to have
     a Material Adverse Effect.  To the actual knowledge of Borrowers, no slogan
     or other advertising device, product, process, method, substance, part or
     other material now employed, or now contemplated to be employed by
     Borrowers or any of their Subsidiaries infringe upon any rights held by any
     other Person; no claim or litigation that is not stayed regarding any of
     the foregoing is pending or threatened, and no patent, invention, device,
     application, principle or any statute, law, rule, regulation, standard or
     code is pending or, to the actual knowledge of Borrowers, proposed, which,
     in either case, could reasonably be expected to have a Material Adverse
     Effect.
 14. Subsidiaries.  As of the Closing Date, Borrowers have no Subsidiaries other
     than those specifically disclosed in part (a) of Schedule 5.14 hereto and
     have no equity investments in any other corporation or Person other than
     those specifically disclosed in part (b) of Schedule 5.14 hereto.  Schedule
     5.14 indicates all first tier Wholly-Owned Subsidiaries and Material
     Subsidiaries as of the Closing Date.
 15. Insurance.  The Properties of Borrowers and their Subsidiaries are insured
     with financially sound and reputable insurance companies, in such amounts,
     with such deductibles and covering such risks as are customarily carried by
     companies engaged in similar businesses and owning similar Properties in
     localities where Borrowers or such Subsidiaries operate.
 16. Locations of Collateral and Places of Business.  Except for locations of
     Borrowers that have changed during a fiscal month of Borrowers with respect
     to which Borrowers are not past due in delivering an updated Schedule of
     Collateral location to the Administrative Agent pursuant to the penultimate
     sentence of Section 6.11, the Collateral location schedule delivered to the
     Administrative Agent prior to the Closing Date contains a complete
     disclosure of all locations at which any of the Collateral consisting of
     tangible Property is located, or at which any of the Borrowers maintains
     offices or a place of business.  As to each such location, except for the
     effect of any changes that may have occurred during a fiscal month of
     Borrowers with respect to which Borrowers are not past due in delivering an
     updated Schedule of Collateral location to the Administrative Agent
     pursuant to the penultimate sentence of Section 6.11, the Collateral
     location schedule delivered to the Administrative Agent prior to the
     Closing Date indicates which Borrowers own Collateral at such location or
     maintain offices or a place of business at such location.
 17. Locations of, and Information with Respect to, Deposit Accounts.  Except
     for the effect of changes that have occurred during a fiscal month of
     Borrowers with respect to which Borrowers are not past due in delivering to
     the Administrative Agent an updated schedule of deposit account locations
     pursuant to the penultimate sentence of Section 6.11, the schedule of
     deposit locations delivered to the Administrative Agent prior to the
     Closing Date contains a complete disclosure of all deposit accounts of any
     type or nature in which any Borrower has any interest.  With respect to
     each such deposit account, except for the effect of changes that have
     occurred during a fiscal month of Borrowers with respect to which Borrowers
     are not past due in delivering to the Administrative Agent an updated
     schedule of deposit account locations pursuant to the penultimate sentence
     of Section 6.11, the schedule of deposit locations delivered to the
     Administrative Agent prior to the Closing Date accurately discloses the
     following information:  (a) The name in which such deposit account is
     maintained and the identity of which Borrower may have any interest
     therein; (b)  The name of the depositary institution with which such
     account is maintained; (c) The address of the branch or office of such
     depositary institution at which such deposit account is maintained; (d) The
     telephone number of such branch or office of such depositary institution;
     (e) The account number of such deposit account and the related ABA routing
     number; and (f) A brief description of the nature and purpose of such
     deposit account.
 18. Validity of Security Interest.  Borrowers and their Subsidiaries represent
     and warrant that the security interests in and Liens on the Collateral in
     favor of the Collateral Agent for the benefit of Lenders, the lenders
     pursuant to the Restructured Term Credit Agreement, the Administrative
     Agent and the Collateral Agent under this Agreement and other Loan
     Documents are valid, effective, enforceable and, upon the filing of the
     applicable Security Agreements (to the extent such security interests in
     the Collateral may be perfected by filing such Security Agreements), will
     be perfected.  This Agreement and other Loan Documents create, as security
     for the Obligations, valid and enforceable security interests in and Liens
     on all of the Collateral, in favor of the Collateral Agent for the benefit
     of the Lenders, the lenders under the Restructured Term Credit Agreement,
     the Administrative Agent and Collateral Agent upon the filing of the
     applicable Security Agreements (to the extent such security interests may
     be perfected by filing).  Such security interests in and Liens on the
     Collateral shall be superior to and prior to all other Liens upon the
     filing of the applicable Security Agreements (to the extent such security
     interests in the Collateral may be perfected by filing such Security
     Agreements).
 19. Existing Liens.  There are no Liens on any assets of Borrowers other than
     (A) Liens (including pledges) in favor of the Collateral Agent for the
     benefit of Lenders, the Administrative Agent and the Collateral Agent and
     lenders under the Restructured Term Credit Agreement under the Loan
     Documents, (B) other Liens in existence on the Confirmation Date as listed
     in Schedule 7.1 (except Liens granted in connection with the DIP Credit
     Agreement), and (C) Permitted Liens.  Schedule 7.1 to this Agreement is a
     complete and correct list, as of the Closing Date, of each Lien securing
     Indebtedness of Borrowers and their Subsidiaries and covering any Property
     of Borrowers and their Subsidiaries, and the aggregate Indebtedness secured
     (or that may be secured) by each such Lien and the Property covered by each
     such Lien is correctly described in Schedule 7.1.
 20. Financial Statements.  Borrowers and their Subsidiaries represent and
     warrant that the Audited Financial Statements (i) were prepared in
     accordance with GAAP consistently applied throughout the period covered
     thereby, except as otherwise expressly noted therein; (ii) fairly present
     the financial condition of Borrowers and their Subsidiaries as of the date
     thereof and their results of operations for the period covered thereby in
     accordance with GAAP consistently applied throughout the period covered
     thereby, except as otherwise expressly noted therein and (iii) show all
     material indebtedness and other liabilities, direct or contingent, of
     Borrowers and their Subsidiaries as of the date thereof, including
     liabilities for taxes, material commitments and Indebtedness in accordance
     with GAAP consistently applied throughout the period covered thereby.
 21. Compliance With Laws.  Borrowers and their Subsidiaries represent and
     warrant that Borrowers and their Subsidiaries are in compliance in all
     material respects with all material Laws that are applicable to them.
 22. Material Adverse Change.  Since the Confirmation Date, there has not
     occurred any event, act or condition which has had, or could have, a
     Material Adverse Effect.



AFFIRMATIVE COVENANTS

Borrowers covenant and agree that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligations shall remain unpaid or
unsatisfied (other than contingent obligations and indemnities which survive
repayment of the Loans), unless the Majority Lenders waive compliance in
writing:

 1.  Financial Reporting.  Borrowers shall deliver to the Administrative Agent
     in form and detail satisfactory to the Administrative Agent and the
     Majority Lenders, with sufficient copies for the Lenders:
      a. within 25 days after the close of each month, the consolidated balance
         sheet of Borrowers and their Subsidiaries as at the end of such month
         and the related consolidated statement of income and statement of
         source and use of cash for such month and for the elapsed portion of
         the fiscal year ended with the last day of such month, and in each case
         setting forth comparative figures for the related periods in the prior
         fiscal year;
      b. within 50 days after the close of each of the first three quarterly
         accounting periods in each fiscal year of Borrowers, the consolidated
         balance sheet of Borrowers and their Subsidiaries as at the end of such
         quarterly period and the related consolidated statements of income,
         cash flow and retained earnings for such quarterly period and for the
         elapsed portion of the fiscal year ended with the last day of such
         quarterly period, and in each case setting forth comparative figures
         for the related periods in the prior fiscal year;
      c. within 105 days after the close of each fiscal year of Borrowers, the
         consolidated balance sheet of Borrowers and their Subsidiaries as at
         the end of such fiscal year and the related consolidated statements of
         income, cash flow and retained earnings for such fiscal year, setting
         forth comparative figures for the preceding fiscal year and, with
         respect to such consolidated financial statements, certified by the
         Auditors, in each case together with a report stating that in the
         course of its regular audit of the consolidated financial statements of
         Borrowers, which audit was conducted in accordance with GAAP, the
         Auditors have obtained no knowledge of any Default or Event of Default,
         or if in the opinion of the Auditors such a Default or Event of Default
         has occurred and is continuing, a statement as to the nature thereof,
         together with copies of any Auditors' letters received by management in
         connection with such Auditors' findings during its audit in respect of
         such fiscal year, and, in each case together with a report from the
         Auditors stating that in the course of its review of the consolidated
         balance sheet of Borrowers and their Subsidiaries as at the end of such
         fiscal year and the related consolidated statements of income, cash
         flow and retained earnings for such fiscal year, the Auditors have
         obtained no knowledge of any irregularities in the preparation or
         accuracy of the compliance certificate required to be delivered under
         this Agreement, including, but not limited to, pro forma adjustments to
         any acquisition of any assets or Persons permitted under Sections
         7.3(a)(ii) and 7.4 and/or Permitted Dispositions under Section 7.2, or
         if in the opinion of the Auditors such irregularities have occurred, a
         statement as to the nature thereof, together with copies of any
         Auditors' letters received by management in connection with such
         Auditors' findings during its review in respect of such fiscal year;
         and
      d. within 45 days after the first day of each fiscal year of Borrowers
         beginning with fiscal year 2002, a budget and financial forecast of
         results of operations and sources and uses of cash (in form and
         substance reasonably satisfactory to the Administrative Agent) prepared
         by Borrowers for such fiscal year in respect of themselves and their
         Subsidiaries, accompanied by a written statement of the assumptions
         used in connection therewith, together with a certificate of the chief
         financial officer of Borrowers to the effect that such budget and
         financial forecast and assumptions are reasonable and represent
         Borrowers' good faith estimate of themselves and their Subsidiaries'
         future financial requirements and performance.  The financial
         statements required to be delivered under clauses (a), (b) and
         (c) above shall be accompanied by a comparison of the actual financial
         results set forth in such financial statements to those contained in
         the forecasts delivered pursuant to this clause (d) together with an
         explanation of any material variations from the results anticipated in
         such forecasts.

 2.  Certificates; Other Information.  Borrowers shall furnish to the
     Administrative Agent, with sufficient copies for the Lenders:
      a. at the time of the delivery of the financial statements under clauses
         6.1 (a), (b) and (c) above, a certificate of the Responsible Officer
         (each a "Compliance Certificate") which certifies (x) that such
         financial statements fairly present in all material respects the
         financial condition and the results of operations of Borrowers and
         their Subsidiaries as at the dates and for the periods indicated,
         subject, in the case of interim financial statements, to normal
         year-end adjustments and (y) that such Responsible Officer has reviewed
         the terms of the Loan Documents and has made, or caused to be made
         under his or her supervision, a review in reasonable detail of the
         business and condition of Borrowers and their Subsidiaries during the
         accounting period covered by such financial statements, and that as a
         result of such review such officer has no knowledge that any Default or
         Event of Default has occurred during the period commencing at the
         beginning of the accounting period covered by the financial statements
         accompanied by such certificate and ending on the date of the related
         accounting period or, if any Default or Event of Default has occurred,
         specifying the nature and extent thereof and, if continuing, the action
         Borrowers propose to take in respect thereof.  Such certificate shall
         set forth the calculations required to establish whether Borrowers were
         in compliance with the provisions of Section 7.14 during and as at the
         end of the accounting period covered by the financial statements
         accompanied by such certificate;
      b. promptly upon transmission thereof, copies of all regular and periodic
         financial information, proxy materials and other information and
         reports, if any, which any Borrower shall file with the Securities and
         Exchange Commission or any governmental agencies or which any Borrower
         shall send to its stockholders; and
      c. from time to time, such other information or documents (financial or
         otherwise) as the Administrative Agent or the Lenders may reasonably
         request.

 3.  Notices.  Borrowers shall promptly, and in any event within three (3)
     Business Days after a Borrower obtains knowledge thereof, notify the
     Administrative Agent and each Lender:
      a. of the occurrence of any Default or Event of Default, and of the
         occurrence or existence of any event or circumstance that foreseeably
         will become a Default or Event of Default under this Agreement;
      b. of the occurrence of any "Default" or "Event of Default" under the
         Restructured Term Credit Agreement;
      c. of (i) any material breach or non-performance of, or any material
         default under, any material post-petition Contractual Obligation of
         Borrowers or any of their Subsidiaries; and (ii) any dispute,
         litigation, investigation, proceeding or suspension which with respect
         to clause (i) above may exist at any time between Borrowers or any of
         their Subsidiaries and any Governmental Authority which with respect to
         clause (i) above could reasonably be expected to have a Material
         Adverse Effect;
      d. of the commencement of, or any material development in, any litigation
         or proceeding that is not stayed affecting Borrowers or any
         Subsidiaries (i) in which the amount of damages claimed is $5,000,000
         (or its equivalent in another currency or currencies) or more, (ii) in
         which injunctive or similar relief is sought, except for such relief
         sought that could not reasonably be expected to have a Material Adverse
         Effect; or (iii) in which the relief sought is an injunction or other
         stay of the performance of this Agreement or any Loan Document;
      e. upon, but in no event later than ten (10) Business Days after, becoming
         aware of (i) any and all enforcement, cleanup, removal or other
         governmental or regulatory actions instituted, completed or threatened
         against Borrowers or any of their Subsidiaries or any of their
         respective Properties pursuant to any applicable Environmental Laws,
         (ii) all other material Environmental Claims and (iii) any
         environmental or similar condition on any real property adjoining or in
         the vicinity of the Property of Borrowers or any Subsidiaries that
         could reasonably be anticipated to cause such Property or any part
         thereof to be subject to any material restrictions on the ownership,
         occupancy, transferability or use of such Property under any applicable
         Environmental Laws;
      f. of any Material Adverse Effect subsequent to the later of the date of
         the most recent audited financial statements of Borrowers delivered to
         the Lenders pursuant to Section 6.1(c) or the Closing Date;
      g. of any material change in accounting policies or financial reporting
         practices by Borrowers or any of their Subsidiaries; and
      h. of any labor controversy resulting in or threatening to result in any
         strike, work stoppage, boycott, shutdown or other labor disruption
         against or involving Borrowers or any of their Subsidiaries which could
         reasonably be expected to have a Material Adverse Effect.

     Each notice pursuant to this Section as to all Defaults or Events of
     Default shall be accompanied by a written statement by a Responsible
     Officer of Borrowers setting forth details of the occurrence referred to
     therein, and stating what action Borrowers propose to take with respect
     thereto and at what time.

 4.  Preservation of Corporate Existence, Etc.  Except as contemplated by the
     Plan of Reorganization or the Confirmation Order, Borrowers shall, and
     shall cause each of their Subsidiaries to:
      a. preserve and maintain in full force and effect their corporate
         existence and good standing under the laws of their respective states
         or jurisdictions of incorporation, unless the failure to maintain or
         preserve such status could not reasonably be expected to have a
         Material Adverse Effect;
      b. preserve and maintain in full force and effect all material rights,
         privileges, qualifications, permits, licenses and franchises necessary
         or desirable in the normal conduct of their business, unless the
         failure to maintain or preserve such qualifications could not
         reasonably be expected to have a Material Adverse Effect;
      c. use their reasonable efforts, in the Ordinary Course of Business, to
         preserve their business organization and preserve the goodwill and
         business of the customers, suppliers and others having material
         business relations with them, unless the failure to maintain or
         preserve such status could not reasonably be expected to have a
         Material Adverse Effect; and
      d. preserve or renew all of their respective registered trademarks, trade
         names and service marks, material patents, copyrights, franchises,
         licenses, permits, certifications, easements, rights of way and other
         rights, consents or approvals, unless the failure to maintain or
         preserve such rights could not reasonably be expected to have a
         Material Adverse Effect.

 5.  Maintenance of Property and Other Collateral.  Borrowers shall maintain,
     and shall cause each of their Subsidiaries to maintain, and preserve all
     Collateral (including their respective Properties) which are material to
     their business in good working order and condition, ordinary wear and tear
     excepted, and will forthwith, or in the case of any material loss or damage
     to any of such Collateral, as soon as practicable after the occurrence
     thereof, make or cause to be made all repairs, replacements and other
     improvements in connection therewith that are necessary or desirable to
     such end.
 6.  Insurance.  Borrowers shall maintain, and shall cause their Subsidiaries to
     maintain, with financially sound and reputable independent insurers,
     insurance with respect to their respective Property and business against
     loss or damage of the kinds customarily insured against by Persons engaged
     in the same or similar business (including, but not limited to,
     comprehensive property and liability coverage, and general umbrella
     coverage, including general liability and product liability), of such types
     and in such amounts as are customarily carried under similar circumstances
     by such other Persons, which insurance may not be cancelled except upon at
     least 30 days' written notice to the Collateral Agent and which policies
     name the Collateral Agent, on behalf of the Lenders, the Administrative
     Agent and the Collateral Agent, as lender loss payee and/or under a
     mortgagee endorsement, as the Collateral Agent shall reasonably require,
     thereunder.
 7.  Payment of Obligations.  Borrowers shall, and shall cause their
     Subsidiaries to, pay and discharge as the same shall become due and
     payable, all of their respective obligations and liabilities, including:
      a. other than pre-petition claims, all material tax liabilities,
         assessments and governmental charges or levies upon them or their
         properties or assets, unless the same are being contested in good faith
         by appropriate proceedings and adequate reserves in accordance with
         GAAP are being maintained by Borrowers or such Subsidiaries and except
         to the extent that the failure to pay is not reasonably likely to have
         a Material Adverse Effect;
      b. other than pre-petition claims, all material lawful claims which, if
         unpaid, would by law become a Lien upon their respective Properties,
         except for Permitted Liens;
      c. all postpetition Indebtedness, as and when due and payable, but subject
         to any subordination provisions contained in any instrument or
         agreement evidencing such Indebtedness, excluding reclamation claims
         and except to the extent that the failure to pay is not reasonably
         expected to have a Material Adverse Effect; and
      d. all obligations arising under the Restructured Term Credit Agreement.

 8.  Compliance with Laws.  Borrowers shall comply, and shall cause each of
     their Subsidiaries to comply, in all material respects with all
     Requirements of Law of any Governmental Authority having jurisdiction over
     them or their business (including the Federal Fair Labor Standards Act),
     except such as may be contested in good faith or as to which a bona fide
     dispute may exist and except to the extent that the failure to comply
     therewith is not reasonably expected to have Material Adverse Effect.
 9.  Inspection of Property and Books and Records.  Borrowers shall maintain and
     shall cause each of their Subsidiaries to maintain proper books of record
     and account, in which full, true and correct entries in conformity with
     GAAP consistently applied shall be made of all financial transactions and
     matters involving the assets and business of Borrowers and such
     Subsidiaries. Borrowers shall permit, and shall cause each of their
     Subsidiaries to permit, representatives and independent contractors of the
     Administrative Agent or any Lender, upon reasonable request to visit
     (during normal business hours), in the presence of a representative of
     Borrowers to inspect and have reasonable access to any of their respective
     Properties and premises, to examine their respective corporate, financial
     and operating records, and make copies thereof or abstracts therefrom, and
     to discuss their respective affairs, finances and accounts with their
     respective directors, officers, independent public accountants and other
     professional representatives, all at the expense of Borrowers and at such
     reasonable times during normal business hours and as often as may be
     reasonably desired, upon reasonable advance notice to Borrowers including,
     without limitation, semi-annual inspections to be conducted by a
     representative of the Lenders; provided, however, when an Event of Default
     exists the Administrative Agent or any Lender may do any of the foregoing
     at the expense of Borrowers at any time during normal business hours and
     without advance notice.
 10. Environmental Laws.
      a. Borrowers shall, and shall cause each of their Subsidiaries to, conduct
         their respective operations and keep and maintain their respective
         Properties in compliance in all material respects with all applicable
         Environmental Laws, except to the extent that the failure to comply is
         not reasonably expected to have a Material Adverse Effect.
      b. Upon the written request of the Administrative Agent or any Lender,
         Borrowers shall submit and cause each of their Subsidiaries to submit,
         to the Administrative Agent and with sufficient copies for each Lender,
         at Borrowers' sole cost and expense, at reasonable intervals, a report
         providing an update of the status of any environmental, health or
         safety compliance, hazard or liability issue identified in any notice
         or report required pursuant to Section 6.3, that could, individually or
         in the aggregate, result in liability in excess of $5,000,000.

 11. Update of Collateral and Deposit Account Schedules.  Subject to the
     penultimate sentence of this Section 6.11, Borrowers shall at all times
     ensure that Schedule 6.11 attached hereto, describing the location of
     Collateral and deposit accounts delivered to the Administrative Agent and
     the Collateral Agent prior to the Closing Date, are accurate and
     up-to-date.  Subject to the penultimate sentence of this Section 6.11, if
     for any reason any of the information disclosed thereon becomes out-of-date
     or inaccurate in any material respect, Borrowers promptly will cause such
     schedules to be updated and redistributed to the Administrative Agent and
     the Collateral Agent at Borrowers' sole expense.  Notwithstanding the
     foregoing, Borrowers shall not be required to update such schedules more
     than once with respect to any specific fiscal quarter of Borrowers (unless
     Borrowers choose to update such schedules more often) and Borrowers may
     comply with their obligations under this Section 6.11 by delivering to the
     Administrative Agent and the Collateral Agent, with respect to any fiscal
     quarter of Borrowers during which any changes occurred relating to the
     information required to be disclosed on such schedules, updated versions of
     such schedules reflecting any such changes with respect thereto that
     occurred during such fiscal quarter, which updated schedules shall be
     delivered to the Administrative Agent and the Collateral Agent not later
     than the eighteenth (18th) Business Day following the last day of the
     fiscal quarter of Borrowers to which such updated schedules relate.  Each
     updated schedule delivered to the Administrative Agent and the Collateral
     Agent pursuant to this Section shall either: (a) be marked to show changes,
     additions, or deletions from the most recent prior version provided to the
     Administrative Agent and the Collateral Agent, or (b) be accompanied by a
     cover letter or memorandum signed by a Responsible Officer of one of
     Borrowers explaining the nature of any changes, additions, or deletions
     from the most recent prior version provided to the Administrative Agent and
     the Collateral Agent.
     Execution of Security Agreements after the Closing Date
     .  In the event that any Person becomes a Wholly-Owned Subsidiary of
     Borrowers after the date hereof, Borrowers will promptly notify the
     Administrative Agent of that fact and, at the option of the Administrative
     Agent, cause such Subsidiary to provide Collateral Agent with a Lien on all
     of the assets of such Subsidiary by executing and delivering a counterpart
     of the Security Agreements (with such changes as may be necessary or
     appropriate) and by taking all such further actions and executing all such
     further documents, instruments and legal opinions (including actions,
     documents, instruments and legal opinions comparable to those described in
     Section 4.2) as may be necessary or, in the opinion of the Administrative
     Agent, desirable in connection with the creation in favor of Collateral
     Agent, for the benefit of Lenders, of valid and perfected first priority
     Liens, subject to Permitted Liens, on all of the assets of such Subsidiary
     described in the applicable forms of Security Agreements, all of the
     foregoing to be in form and substance satisfactory to the Administrative
     Agent.



NEGATIVE COVENANTS

Borrowers hereby covenant and agree that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation shall remain unpaid or
unsatisfied (other than contingent obligations and indemnities which survive
repayment of the Loans), unless the Majority Lenders waive compliance in
writing:

 1.  Limitation on Liens.  Borrowers shall not, and shall not suffer or permit
     any of their Subsidiaries to, directly or indirectly, make, create, incur,
     assume or suffer to exist any Lien upon or with respect to any part of
     their Property, whether now owned or hereafter acquired, other than the
     following permitted Liens ("Permitted Liens"):
      a. any Lien and Negative Pledges (other than Liens and Negative Pledges on
         the Collateral) existing on the Property of Borrowers or their
         Subsidiaries or created pursuant to Contractual Obligations existing on
         the Closing Date and set forth in Schedule 7.1 securing Indebtedness
         permitted under Section 7.5(b);
      b. any Lien and Negative Pledge created under any Loan Document;
      c. Liens securing taxes, fees, assessments or other governmental charges
         which are not delinquent or remain payable without penalty or being
         contested in good faith, or to the extent that non-payment thereof is
         permitted by Section 6.7, provided that no Notice of Lien has been
         filed or recorded under the Code;
      d. carriers', warehousemen's, mechanics', landlords', materialmen's,
         repairmen's or other similar Liens imposed by Law, arising in the
         Ordinary Course of Business which are not delinquent or remain payable
         without penalty or which are being contested in good faith and by
         appropriate proceedings, which proceedings have the effect of
         preventing the forfeiture or sale of the Property subject thereto;
      e. Liens consisting of pledges or deposits required in the Ordinary Course
         of Business in connection with workers' compensation, unemployment
         insurance and other social security benefits;
      f. Liens on the Property of Borrowers or any of their Subsidiaries
         securing (i) the non-delinquent performance of bids, trade contracts
         (other than for borrowed money), leases, statutory obligations,
         (ii) contingent obligations on surety and appeal bonds and (iii) other
         non-delinquent obligations of a like nature; in each case, incurred in
         the Ordinary Course of Business, provided all such Liens in the
         aggregate would not (even if enforced), result in a material impairment
         of the ability of Borrowers or any of their Subsidiaries to use any
         material Property thereof;
      g. Zoning restrictions, easements, rights-of-way, licenses, reservations,
         provisions, covenants, conditions, waivers, restrictions on the use of
         property, minor irregularities of title or similar encumbrances
         incurred in the Ordinary Course of Business and with respect to
         leasehold interests, mortgages, obligations, liens and other
         encumbrances incurred, created, assumed or permitted to exist and
         arising by, through or under a landlord or owner of the leased
         property, with or without consent of the lessee, which do not in any
         case materially detract from the value of the Property subject thereto
         or materially interfere with the ordinary conduct of the businesses of
         Borrowers and their Subsidiaries;
      h. Purchase money security interests on any equipment acquired or held by
         Borrowers or their Subsidiaries in the Ordinary Course of Business
         securing Indebtedness incurred or assumed for the purpose of financing
         all or any part of the cost of acquiring such equipment; provided that
         (i) any such Lien attaches to such equipment concurrently with or
         within 20 days after the acquisition thereof, (ii) such Lien attaches
         solely to the equipment so acquired in such transaction and (iii) the
         principal amount of the Indebtedness secured thereby does not exceed
         100% of the cost of such equipment;
      i. Liens in favor of a banking institution arising as a matter of law
         encumbering deposits (including the right of set-off) held by such
         banking institutions incurred in the ordinary course of business and
         which are within the general parameters customary in the banking
         industry;
      j. Liens arising out of the existence of judgments or awards not
         constituting an Event of Default under Section 8.1(h);
      k. Leases or subleases of real Property granted to others not interfering
         in any material respect with the business of Borrowers and any interest
         or title of a lessor under any lease not in violation of this
         Agreement;
      l. the replacement, extension or renewal of any Lien permitted hereunder;
         provided that (i) the principal amount of Indebtedness secured by any
         such Lien immediately prior to such refinancing, extension, renewal or
         refunding is not increased or the maturity thereof reduced, (ii) any
         such Lien is not extended to any other property, and (iii) immediately
         after such refinancing, extension, renewal or refunding no Default or
         Event of Default would exist;
      m. any Lien granted in connection with the Restructured Term Credit
         Agreement up to a principal amount of $252,069,405.42 or the Additional
         Debt up to a principal amount of $5,000,000;
      n. Liens and Negative Pledges on the Collateral securing obligations of
         Borrowers or any Subsidiary in respect of Swap Contracts permitted by
         Section 7.5(h), in each case, on a pari passu basis with the
         obligations under the Restructured Term Credit Agreement; and
      o. Liens on the Property of a Person which becomes a Subsidiary securing
         Indebtedness permitted by Section 7.5(n), which Liens shall be limited
         to the Property so acquired.

 2.  Disposition of Assets.  Borrowers shall not, and shall not suffer or permit
     any of their Subsidiaries to, directly or indirectly, without the consent
     of the Majority Lenders, make any Dispositions, other than the following
     permitted Dispositions under clauses (a)-(d) hereof ("Permitted
     Dispositions"):
      a. Dispositions made in the Ordinary Course of Business; and
      b. Dispositions of inventory, or used, worn-out or surplus property and
         other property or assets, all in the Ordinary Course of Business;
      c. Dispositions of equipment to the extent that such equipment is
         exchanged for credit against the purchase price of similar replacement
         equipment or the proceeds of such sale are reasonably promptly applied
         to the purchase price of such replacement equipment; and
      d. transactions permitted under Sections 7.3 and 7.7.

     Notwithstanding the foregoing, in addition to Permitted Dispositions,
     Borrowers and their Subsidiaries may dispose of assets for fair market
     value in an arm's length transaction not otherwise prohibited under this
     Agreement; provided, that (x) after giving effect to such Disposition, on a
     pro forma basis, Borrowers are in compliance with Section 7.14 hereof, with
     respect to Borrowers' twelve-month trailing EBITDA, as of the most recently
     ended fiscal quarter for which a Compliance Certificate has been delivered,
     (y) no Default or Event of Default exists hereunder or would arise as a
     result of such Disposition and (z) Borrowers comply with the provisions of
     Section 2.4 with respect to such Disposition.

 3.  Fundamental Changes, Corporate Documents.
      a. Borrowers shall not, and shall not suffer or permit any of their
         Subsidiaries to merge or consolidate with or into any Person or
         liquidate, wind-up or dissolve itself, or permit or suffer any
         liquidation or dissolution, discontinue its business or convey, lease,
         transfer or otherwise dispose, or sell all or substantially all of
         their assets, except, that so long as no Default or Event of Default
         exists or would result therefrom:
          i.   any Borrower may merge with any other Borrower;
          ii.  any Subsidiary may merge with any (i) Borrowers provided that
               Borrowers shall be the continuing or surviving corporation,
               (ii) any one or more Subsidiaries, and (iii) any joint venture,
               partnership or other Person, so long as such joint venture,
               partnership and other Person will, as a result of making such
               merger and all other contemporaneous related transactions, become
               a Subsidiary of a Borrower; provided that when any Wholly-Owned
               Subsidiary is merging into another Subsidiary, the Wholly-Owned
               Subsidiary shall be the continuing or surviving Person;
          iii. any Subsidiary of a Borrower may sell all or substantially all of
               their assets (upon voluntary liquidation or otherwise), to one or
               more Borrowers or to another Subsidiary; provided that when any
               wholly-owned Subsidiary is selling all or substantially all of
               their assets to another Subsidiary, the Subsidiary acquiring such
               assets shall be a Wholly-Owned Subsidiary; and
          iv.  Borrowers or their Subsidiaries may make Permitted Dispositions
               pursuant to Section 7.2.
     
      b. Borrowers shall not and shall not permit any of their Subsidiaries to,
         amend their articles of incorporation (or other formation document) or
         by-laws, in any manner reasonably likely to cause a Material Adverse
         Effect.

 4.  Loans and Investment.  Borrowers shall not purchase or acquire, or suffer
     or permit any of their Subsidiaries to purchase or acquire, or make any
     commitment therefor, any capital stock, equity interest, all or
     substantially all of the assets of, or any obligations or other securities
     of, or any interest in, any Person, or make any advance, loan, extension of
     credit or capital contribution to or any other investment in, any Person
     including any Affiliate of Borrowers, except for:
      a. investments in Cash Equivalent;
      b. investments in a Person that becomes a Subsidiary of a Borrower or is
         merged, consolidated or amalgamated with or into, or transfers all or
         substantially all of its assets to, or is liquidated into, any
         Borrowers or any of their Subsidiaries;
      c. extensions of credit in the nature of accounts receivable or notes
         receivable arising from the sale or lease of goods or services in the
         Ordinary Course of Business;
      d. extensions of credit by one Borrower to another Borrower;
      e. loans, existing investments and Contingent Obligations described on
         Schedule 7.4, as the same may be extended, renewed, refunded or
         refinanced; provided, however, that after giving effect to such
         extension, renewal, refunding or refinancing, (1) the principal amount
         thereof is not increased, and (2) neither the tenor nor the remaining
         average life thereof is reduced;
      f. any endorsement of a check or other medium of payment for deposit or
         collection, or any similar transaction in the Ordinary Course of
         Business;
      g. investments acquired by any Borrowers (i) in exchange for any other
         investment or indebtedness held by a Borrower in connection with or as
         a result of a bankruptcy, workout, reorganization or recapitalization
         of the issuer of such other investment, (ii) as a result of a
         foreclosure by a Borrower with respect to any secured investment or
         other transfer of title with respect to any secured investment in
         default or (iii) as a result of dispute settlement; or
      h. investments acquired by any Borrower in connection with a Disposition
         permitted by Section 7.2.
      i. loans, equity interests and investments existing on the Closing Date
         and listed on Schedule 7.4 and, except as may be otherwise provided in
         any Loan Document, any accretions or increases in the value of such
         equity interests and investments and may extend, renew, refund, or
         refinance any such loan; provided, that after giving effect to such
         extension, renewal, refunding or refinancing, the principal amount
         thereof is not increased and the terms thereof (including, without
         limitation, the maturity and interest), taken as a whole, shall not be
         less favorable than the original terms thereof;
      j. other investments in Persons in the movie theatre industry, including
         Subsidiaries of Borrowers which are not Pledged Subsidiaries and
         investments by any Subsidiary of Borrowers (the "Theatre Industry
         Investments"), not exceeding the sum of (i)  $5,000,000 in the
         aggregate from the Closing Date plus (ii) existing investments as of
         the Closing Date plus (iii) an amount equal to dividends and other
         distributions received from such Persons from time to time; provided,
         however, that the total of the Theatre Industry Investments under this
         subsection (j) shall not exceed $25,000,000 in the aggregate from the
         Closing Date, and immediately before and after giving effect to such
         investment, no Default or Event of Default shall exist;
      k. exchanges of theatre properties to the extent there are no additional
         incremental investments in connection with such exchanges;
      l. redemptions, purchases, retirements or other acquisitions for
         consideration of shares of capital stock of any Subsidiary of
         Borrowers; provided, that (i) such stock is not owned by Borrowers or
         their Subsidiaries and (ii) such redemption or acquisition is not
         otherwise prohibited under this Agreement; or
      m. loans permitted under Sections 7.5 and 7.6.

     Under no circumstances shall any Borrower extend any credit or make any
     loans to any employees of any Borrower, the aggregate principal amount
     outstanding of which shall, at any given time, exceed $100,000.

 5.  Limitation on Indebtedness.  Borrowers shall not, and shall not suffer or
     permit any of their Subsidiaries to, create, incur, assume, suffer to
     exist, or otherwise become or remain directly or indirectly liable with
     respect to, any Indebtedness, except:
      a. Indebtedness incurred pursuant to this Agreement;
      b. Indebtedness existing on the Closing Date, as set forth in Schedule
         7.5, as the same may be extended, renewed, refunded or refinanced;
         provided, however, that after giving effect to such extension, renewal,
         refunding or refinancing, (i) the principal amount thereof is not
         increased, and (ii) neither the tenor nor the remaining average life
         thereof is reduced;
      c. endorsements for collection or deposit in the Ordinary Course of
         Business;
      d. accounts payable to trade creditors for goods and services and current
         operating liabilities (not the result of the borrowing of money)
         incurred in the Ordinary Course of Business of Borrowers and their
         Subsidiaries in accordance with customary terms and paid within the
         specified time, unless contested in good faith by appropriate
         proceedings and reserved for in accordance with GAAP;
      e. Indebtedness secured by Liens permitted by subsections 7.1(d), (e),
         (f), (h), (i), (j) and (l);
      f. Indebtedness incurred in connection with leases permitted pursuant to
         Section 7.7;
      g. Indebtedness of any Borrower to any of its Wholly-Owned Subsidiaries or
         of any Subsidiary of any Borrower to any Borrower; provided that (a)
         all such intercompany Indebtedness shall be evidenced by promissory
         notes which are pledged to Collateral Agent and (b) all such
         intercompany Indebtedness owed by any Borrower to any of its
         Subsidiaries shall be subordinated in right of payment to the payment
         in full of the Obligations;
      h. Additional Debt;
      i. Anschutz Sub Debt;
      j. Indebtedness incurred in connection with the Restructured Term Credit
         Agreement not exceeding $252,069,405.42 in aggregate principal amount;
      k. Contingent Obligations comprised of endorsements for collection or
         deposit in the Ordinary Course of Business and accounts payable to
         suppliers incurred in the Ordinary Course of Business and paid in the
         Ordinary Course of Business;
      l. Contingent Obligations incurred in connection with various employee
         benefit plans or collective bargaining agreements to the extent not
         otherwise prohibited and subject to any restrictions in this Agreement
         or any other Loan Document;
      m. Indebtedness arising under transactions contemplated by Sections 7.4
         and 7.6; and
      n. Indebtedness of any Person that becomes a Subsidiary after the
         Confirmation Date in accordance with the terms of Section 7.4 which
         Indebtedness is existing at the time such Person becomes a Subsidiary
         (other than Indebtedness incurred solely in contemplation of such
         Person becoming a Subsidiary of a Borrower or a Subsidiary of any
         Subsidiary of any Borrower).

 6.  Transactions with Affiliates.  Borrowers shall not, and shall not suffer or
     permit any of their Subsidiaries to, sell or transfer any assets to,
     purchaser or acquire any assets of, enter into any lease, make any loan or
     investment in, or otherwise engage in any material transaction with any
     Affiliate, except in the Ordinary Course of Business and upon fair and
     reasonable terms no less favorable than Borrowers or any such Subsidiary
     could obtain or become entitled to in an arm's length transaction with a
     Person which was not an Affiliate; except:
      a. payments to Prop I under theatre leases and subleases entered into
         prior to the Closing Date and under other UARC Leases as in effect on
         the Closing Date;
      b. payments of management fees or similar fees paid by any Subsidiaries of
         Borrowers or Affiliates to Borrowers or any Subsidiary of Borrowers;
      c. transactions among Borrowers and their Subsidiaries and Affiliates in
         connection with the management and operation of such Subsidiaries and
         Affiliates in the Ordinary Course of Business as conducted;
      d. transactions among Borrowers and Pledged Subsidiaries; and
      e. transactions permitted under Sections 7.3 and 7.4.

 7.  Lease Obligations.  Borrowers shall not, and shall not suffer or permit any
     of their Subsidiaries to, create or suffer to exist any obligations for the
     payment of rent for any Property under lease or agreement to lease, entered
     into pursuant to any Sale-and-Leaseback Transaction except
     Sale-and-Leaseback Transactions entered into in an arm's length transaction
     with a Person other than a Subsidiary of Borrowers; provided, that:
      a. immediately prior to giving effect to such lease, the property or asset
         subject to such lease was sold by Borrowers or any such Subsidiary to
         the lessor under such lease for not less than fair market value;
      b. such Disposition is in compliance with Section 7.2; and
      c. no Default or Event of Default exists or would occur as a result of
         such sale and subsequent lease.

 8.  Capital Expenditures.  Borrowers and their Subsidiaries shall not make or
     commit to make Capital Expenditures except:  (i) up to $50,000,000 for each
     fiscal year after the year 2000 (excluding any unused carry over from the
     prior year only); and (ii) up to $10,000,000 of unused carry over from the
     prior year only.
 9.  Change in Business.  Borrowers shall not, and shall not permit any of their
     Subsidiaries, to engage in any material line of business substantially
     different from those lines of business carried on by them on the date
     hereof.
 10. Accounting Changes.  Borrowers shall not, and shall not suffer or permit
     any of their Subsidiaries to, make any significant change in accounting
     treatment or reporting practices, except as required by GAAP, or change the
     fiscal year of Borrowers or of any of their consolidated Subsidiaries,
     without the prior approval of the Majority Lenders.
 11. Relocation of Collateral, Chief Executive Offices, or Deposit Accounts.  No
     Borrower shall (a) relocate any of the Collateral to any location not
     specified as a location where such Borrower maintains Collateral on a
     schedule delivered to the Administrative Agent and the Collateral Agent,
     except for relocations during any fiscal month of Borrowers with respect to
     which Borrowers are not past due in delivering to the Administrative Agent
     and the Collateral Agent an updated version of a Collateral location
     schedule in accordance with the penultimate sentence of Section 6.11,
     (b) relocate its chief executive office, or (c) establish any new deposit
     account or modify any existing deposit account such that the schedule
     delivered to the Administrative Agent and the Collateral Agent prior to the
     Closing Date fails accurately to disclose the relevant information with
     respect to same, except to the extent that such establishment or
     modification occurs during any fiscal month of Borrowers with respect to
     which Borrowers are not past due in delivering to the Administrative Agent
     and the Collateral Agent an updated version of a deposit account location
     schedule in accordance with the penultimate sentence of Section 6.11.
 12. No Negative Pledges in Favor of Others.  Borrowers shall not agree to, and
     shall not permit or allow any of their Subsidiaries to agree to, any
     contractual provision whereby Borrowers or any Subsidiaries of Borrowers
     restrict their ability to grant Liens on their Property, except for
     Negative Pledges (a) in favor of the Administrative Agent, the Collateral
     Agent, the lenders under the Restructured Term Credit Agreement and the
     Lenders contained in the Loan Documents or (b) in respect of the
     Indebtedness Proceeds as permitted under clause (v) of the definition of
     "Indebtedness Proceeds."
 13. Certain Restrictions.  Borrowers shall not, and shall not permit any of
     their Wholly-Owned Subsidiaries to, enter into any agreements (other than
     the Loan Documents and the Restructured Term Credit Agreement) which
     restrict the ability of Borrowers or any of their Subsidiaries to (a) enter
     into amendments, modifications or waivers of the Loan Documents, or
     (b) create, incur, assume, suffer to exist or otherwise become liable with
     respect to any Indebtedness, other than as permitted under Section 7.5 or
     (c) pay dividends or make any distributions on such Subsidiary's Capital
     Stock or membership interest owned by any Borrower or any other Subsidiary
     of any Borrower or (d) repay or prepay any Indebtedness owed by such
     Subsidiary to any Borrower or any other Subsidiary or (e) make loans or
     advances or transfers of property to any Borrower or any other Subsidiary
     of any Borrower.
 14. Financial Covenants.  Neither Borrowers nor any of their Subsidiaries shall
     permit, with respect to the twelve-month trailing EBITDA, Total Leverage
     Ratio and Interest Coverage Ratio, determined on a Consolidated basis for
     the twelve-month period ending on the quarters set forth below, to be less
     than the amounts set forth next to such quarters:

     Min.
     
     
     
     Total
     
     
     
     Interest
     
     
     
     
     
     12 Mo. Trailing
     
     
     
     Leverage
     
     
     
     Coverage
     
     Year
     
     
     
     EBITDA ($mil)
     
     
     
     Ratio
     
     
     
     Ratio
     
     2001
     
     Q1
     
     $        60.0
     
     
     
     4.75
     
     
     
     2.00
     
     
     
     Q2
     
     60.0
     
     
     
     4.75
     
     
     
     2.00
     
     
     
     Q3
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q4
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2002
     
     Q1
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q2
     
     60.0
     
     
     
     4.60
     
     
     
     2.00
     
     
     
     Q3
     
     62.5
     
     
     
     4.35
     
     
     
     2.15
     
     
     
     Q4
     
     62.5
     
     
     
     4.35
     
     
     
     2.15
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2003
     
     Q1
     
     65.0
     
     
     
     4.35
     
     
     
     2.20
     
     
     
     Q2
     
     65.0
     
     
     
     4.15
     
     
     
     2.20
     
     
     
     Q3
     
     67.5
     
     
     
     4.00
     
     
     
     2.35
     
     
     
     Q4
     
     67.5
     
     
     
     4.00
     
     
     
     2.35
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     2004
     
     Q1
     
     70.0
     
     
     
     4.00
     
     
     
     2.50
     
     
     
     Q2
     
     70.0
     
     
     
     3.75
     
     
     
     2.50
     
     
     
     Q3
     
     72.5
     
     
     
     3.50
     
     
     
     2.75
     
     
     
     Q4
     
     72.5
     
     
     
     3.50
     
     
     
     2.75

     Restricted Payments
     .  Borrowers shall not, nor permit any of their Subsidiaries to, declare or
     make any dividend payment or other distribution of assets, properties,
     cash, rights, obligations or securities on account of any shares of any
     class of their capital stock, or purchase, redeem or otherwise acquire for
     value any shares of their capital stock or any warrants, rights or options
     to acquire such shares, now or hereafter outstanding, or enter into
     derivative transactions related to the foregoing; except:
      a. dividends or distributions by Subsidiaries of Borrowers on their
         capital stock to Borrowers or their Subsidiaries; provided, however,
         that dividends or distributions by non Wholly-Owned Subsidiaries of
         Borrowers shall be paid ratably to holders of their capital stock;
      b. repurchases of their common stock held by retired, or former officers
         and employee (or from the estate, heirs or legatees of any deceased
         officer or employee); provided, however, that the aggregate cash amount
         expended for such purpose shall not exceed $2,000,000 during any
         consecutive period of twelve months (with no carry-over into the
         immediately following twelve-month period) and shall not exceed
         $8,000,000 in the aggregate from and after the Closing Date;
      c. transactions permitted by Sections 7.2 and 7.4;
      d. dividends in the form of stock of Borrower paying the dividend (which
         stock dividends paid to Borrowers shall be pledged under the Loan
         Documents if required thereby); and
      e. pay-in-kind payments in respect of the Anschutz Sub Debt.

     Priority of Loan Payments
     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     directly or indirectly make any optional or other voluntary payment,
     prepayment, retirement, repurchase or redemption on account of the
     principal of or interest on any Indebtedness or set aside money or
     securities for a sinking or other similar fund for the payment of principal
     of or premium or interest in respect of any Indebtedness or set apart money
     for the defeasance of any Indebtedness; except for:
      a. the Obligations; and obligations under the Restructured Term Credit
         Agreement to the extent permitted by the Intercreditor and
         Subordination Agreement and Section 2.4 of this Agreement;
      b. prepayments of existing Indebtedness permitted under Section 7.5(b)
         from the proceeds of Dispositions permitted to be retained by Borrowers
         pursuant to the Restructured Term Credit Agreement;
      c. refinancings or refundings of Indebtedness otherwise permitted under
         this Agreement; and
      d. payments otherwise permissible under Sections 7.4 and 7.15.

     Investments in Margin Stock
     .  Subject to the five million dollars ($5,000,000) limit set forth in
     Section 7.4(j)(i) Borrowers shall not, and shall not permit any of their
     Subsidiaries to, acquire or hold any Margin Stock, or permit any Subsidiary
     of Borrowers to do so, unless not more than 25% of the value of the assets
     of Borrowers, or Borrowers on a Consolidated basis, as the case may be, is
     represented by assets consisting of Margin Stock.
     Amendments to Certain Agreements
     .  Borrowers shall not, and shall not permit any of their Subsidiaries to,
     without the prior written consent of Majority Lenders, amend, waive or
     modify, or take or refrain from taking any action which has the effect of
     amending, waiving or modifying, any provision of:
      a. any other agreements with Affiliates to the extent that such amendment,
         waiver, modification or action could have a Material Adverse Effect,
         could have an adverse effect on the rights of the Administrative Agent,
         Collateral Agent, any Lender under this Agreement or any Loan Document;
         provided, however, that Borrowers and their Subsidiaries shall not be
         permitted to amend, waive or modify any material agreement with an
         Affiliate if a Default or Event of Default has occurred and is
         continuing; or
      b. any documents (other than documents referred to in (a) above)
         evidencing Indebtedness including, without limitation, the Restructured
         Term Credit Agreement (subject to the Intercreditor and Subordination
         Agreement); provided, however, that notwithstanding anything to the
         contrary contained in this Section 7.18, amendments, modifications or
         waivers may be made to documents evidencing Indebtedness to the extent
         that the terms and conditions hereof permit Borrowers or their
         Subsidiaries to enter into an initial agreement which has the same
         effect as such amendment; and (ii) amendments, modifications or waivers
         may be made to the Restructured Term Credit Agreement if as a result of
         such amendments, modifications or waivers the terms of the Restructured
         Credit Agreement, taken as a whole, are no less favorable to Borrowers
         than the original terms thereof.

     Certain Provisions Relating to Other Debt Instruments
      
     Guaranty Obligation
     .  Borrowers shall not and shall not permit any of their Subsidiaries or
     Affiliates to, without the prior written consent of the Majority Lenders,
     enter into any Guaranty Obligation or to otherwise provide a guaranty with
     respect to the Restructured Term Credit Agreement or the obligations
     thereunder unless such Subsidiaries or Affiliates enter into a Guaranty
     Obligation or otherwise provide a guaranty with respect to this Agreement
     and the Obligations, in each case in form and substance reasonably
     satisfactory to the Administrative Agent and subject to the terms of the
     Intercreditor and Subordination Agreement.  Borrowers shall not and shall
     not permit any of their Subsidiaries or Affiliates to provide any security
     or collateral for the Restructured Term Credit Agreement or the obligations
     thereunder unless such Subsidiaries or Affiliates provide such security or
     collateral for this Agreement and the Obligations, in each case in form and
     substance reasonably satisfactory to the Administrative Agent and subject
     to the terms of the Intercreditor and Subordination Agreement.



EVENTS OF DEFAULT

Event of Default.  Any of the following shall constitute an "Event of Default."
 a. Non-Payment.  Borrowers fail to pay, (i) when and as required to be paid
    herein, any amount of principal of any Loan, or (ii) within three (3) days
    after the same shall become due, any interest on any Loan, or (iii) within
    five (5) days after the same becomes due, any fee due under this Agreement,
    or (iv) within 30 days after the same becomes due, any other amount payable
    hereunder or pursuant to any other Loan Document; or
    Representation or Warranty
    .  Any material representation or warranty by Borrowers or any of their
    Subsidiaries made or deemed made herein, in any Loan Document, or which is
    contained in any certificate, document or financial or other statement by
    Borrowers, any of their Subsidiaries, or their respective Responsible
    Officers, furnished at any time under this Agreement, or in or under any
    Loan Document, shall prove to have been incorrect in any material respect on
    or as of the date made or deemed made; or
    Specific Defaults
    .  Borrowers fail to perform or observe any term, covenant or agreement
    contained in Sections 2.4, 6.3, 6.4, 6.9 or Article 7; or
    Other Defaults
    .  Borrowers fail to perform or observe any other term or covenant contained
    in this Agreement or any Loan Document, and such default shall continue
    unremedied for a period of 30 days after the earlier of (i) the date upon
    which a Responsible Officer of Borrowers knew or should have known of such
    failure or (ii) the date upon which written notice thereof is given to
    Borrowers by the Administrative Agent or any Lender; or
    Cross-Default
    .  Borrowers or any of their Subsidiaries (i) fail to make any payment in an
    amount of more than $250,000, or in the aggregate fail to make payments in
    an amount of more than $1,000,000, in respect of any postpetition Funded
    Indebtedness (including, but not limited to, the Restructured Term Credit
    Agreement, but excluding non recourse Indebtedness and lease payment
    obligations under Capital Leases or Synthetic Lease Obligations) or
    Contingent Obligation having an aggregate principal amount (including
    undrawn committed or available amounts and including amounts owing to all
    creditors under any combined or syndicated credit arrangement) of more than
    $5,000,000 when due, or in the aggregate, having a principal amount
    (including undrawn committed or available amounts and including amounts
    owing to all creditors under any combined or syndicated credit arrangement)
    of more than $10,000,000 when due (whether by scheduled maturity, required
    prepayment, acceleration, demand, or otherwise) and such failure continues
    after the applicable grace or notice period, if any, specified in the
    document relating thereto on the date of such failure; or (ii) fail to
    perform or observe any other condition or covenant, or any other event shall
    occur or condition exist, (irrespective of whether such non-performance or
    non-observance shall be waived or otherwise excused by the holder or holders
    of such Indebtedness) under any agreement or instrument relating to any such
    Indebtedness (including, but not limited to, the Restructured Term Credit
    Agreement) or Contingent Obligation having an aggregate principal amount
    (including undrawn committed or available amounts and including amounts
    owing to all creditors under any combined or syndicated credit arrangement)
    of more than $5,000,000 when due (whether by scheduled maturity, required
    prepayment, acceleration, demand, or otherwise), if the effect of such
    failure, event or condition is to cause such Indebtedness to be declared to
    be due and payable, prior to its stated maturity, or such Contingent
    Obligation to become payable or cash collateral in respect thereof to be
    demanded; or
    Bankruptcy Orders
    .  Borrowers or any of their Subsidiaries, without the prior express written
    consent of the Majority Lenders, breach, modify, terminate, amend, appeal or
    seek to vacate the order approving the Confirmation Order; or
    Pre-Petition Obligations
    .  Borrowers or any of their Subsidiaries shall make any payments of
    Indebtedness relating to pre-Petition Date obligations other than as
    permitted under the Confirmation Order, in connection with the Term Sheet or
    as otherwise approved by the Bankruptcy Court; or
 b. Judgments.  One or more judgments or decrees that in the aggregate does or
    could reasonably be expected to have a Material Adverse Effect shall be
    entered by a court or courts of competent jurisdiction against Borrowers or
    their Subsidiaries (other than any judgment as to which, and only to the
    extent, a reputable insurer has acknowledged coverage of such claim in
    writing) and any such judgments or decrees shall not be stayed, discharged,
    paid, bonded or vacated within 30 days; or
 c. Change in Control.  A Change of Control Event shall occur; or
 d. Material Adverse Effect.  There shall occur any event or condition after the
    Confirmation Date that does or could reasonably be expected to have a
    Material Adverse Effect and as to which event or condition the
    Administrative Agent has delivered a notice to Borrowers within 30 days of
    receipt of Borrowers' notice pursuant to Section 6.3, which event or
    condition shall not have been cured by Borrowers or their Subsidiaries
    within 30 days after receipt of such notice from the Administrative Agent;
    or
 e. Loan Documents Cease to be in Effect.  Any Loan Document shall cease to be
    in full force and effect for any reason other than the indefeasible payment
    and satisfaction in full of the Obligations, the agreement of the Lenders,
    or the termination thereof in accordance with its terms, any court of
    competent jurisdiction shall declare any Loan Document, or any material
    provision thereof to be void, ineffective, or unenforceable, any Lien on any
    material type, item, or portion of Collateral provided for in any Loan
    Document shall be set aside, avoided, or declared by a court of competent
    jurisdiction to be void, ineffective, or unenforceable, or any Borrower
    shall challenge, dispute, or repudiate all or any material portion of its
    Obligations under any material provision of any of the Loan Documents or the
    Lenders shall cease to have a first priority Lien on all Collateral (subject
    to Permitted Liens), except as otherwise set forth in the Intercreditor and
    Subordination Agreement; or
 f. Bankruptcy; Insolvency.  After the Confirmation Date, Borrowers or any of
    their Subsidiaries shall:  (i) become insolvent or be unable to pay their
    debts as they mature; (ii) make an assignment for the benefit of creditors
    or to an agent authorized to liquidate any substantial amount of their
    properties and assets; (iii) file a voluntary petition in bankruptcy or
    seeking reorganization or to effect a plan or other arrangement with
    creditors; (iv) file an answer admitting the material allegations of an
    involuntary petition relating to bankruptcy or reorganization or join in any
    such petition; (v) become or be adjudicated as bankrupt; (vi) apply for or
    consent to the appointment of, or consent that an order be made, appointing
    any receiver, custodian or trustee, for themselves or any of their
    properties, assets or businesses; or (vii) in an involuntary proceeding, any
    receiver, custodian or trustee shall have been appointed for all or
    substantial part of Borrower's or any of their Subsidiaries' properties,
    assets or businesses and shall not be discharged within 30 days after the
    date of such appointment.

Rights and Remedies.  Upon the occurrence of any Event of Default specified in
Sections (f) or (l) of Section 8.1, the Commitments shall automatically and
immediately terminate and the unpaid principal amount of and any and all accrued
interest on the Loans, an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary thereof shall have presented or be entitled to present any documents
required to draw on such Letters of Credit), and any and all accrued fees and
other Obligations shall automatically become immediately due and payable, with
all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by Borrowers or their Subsidiaries, and upon the
occurrence and during the continuance of any other Event of Default, the
Administrative Agent shall at the request, or may with the consent of the
Majority Lenders, by written notice to Borrowers, (i) declare that the
Commitments are terminated, whereupon the Commitments shall immediately
terminate, (ii) declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans and an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding (whether
or not any beneficiary thereof shall have presented or be entitled to present
any documents required to draw on such Letters of Credit), and any and all
accrued fees and other Obligations to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by
Borrowers.  In the event that pursuant to the foregoing provisions, an amount
equal to the maximum amount of all Letters of Credit outstanding shall become
due, upon demand by the Administrative Agent on behalf of Lenders, Borrowers
shall cash collateralize such Letters of Credit in an amount equal to the
maximum amount of such outstanding Letters of Credit and in the event that
Borrowers shall fail to promptly provide such cash collateral, Lenders may, but
shall not be required to, advance Loans for the account of Borrowers to provide
such cash collateralization.  The rights and remedies of the Lenders hereunder
shall be binding upon a Chapter 11 or Chapter 7 Trustee in any Bankruptcy case
relating to Borrowers. Remedies; Obtaining the Collateral Upon Default.  Upon
the occurrence and during the continuance of an Event of Default, to the extent
any such action is not inconsistent with the Confirmation Order and the
Intercreditor and Subordination Agreement, the Administrative Agent or the
Collateral Agent on behalf of the Lenders, the Administrative Agent and the
Collateral Agent shall have all rights as a secured creditor under the UCC in
all relevant jurisdictions and may:
 a. perform all acts attendant to the Loans extended hereunder and to exercise
    all remedies in the case of any Event of Default hereunder;
 b. personally, or by agents or attorneys, retake possession of the Collateral
    or any part thereof, from Borrowers and their Subsidiaries or any other
    Person who then has possession of any part thereof with or without notice or
    process of law (but subject to any applicable laws), and for that purpose
    may enter upon Borrowers' or any of their Subsidiaries' premises where any
    of the Collateral is located and remove the same and use in connection with
    such removal any and all services, supplies, aids and other facilities of
    Borrowers or any of their Subsidiaries;
 c. sell, assign or otherwise liquidate, or direct Borrowers or any of their
    Subsidiaries to sell, assign or otherwise liquidate, any or all of the
    Collateral or any part thereof, and take possession of the proceeds of any
    such sale or liquidation;
 d. apply any and all funds held by the Collateral Agent, on behalf of the
    Lenders, the Administrative Agent and the Collateral Agent to the
    Obligations hereunder; and
 e. take possession of the Collateral or any part thereof, by directing
    Borrowers and any of their Subsidiaries in writing to deliver the same to
    the Administrative Agent or the Collateral Agent at any place or places
    designated by the Administrative Agent or the Collateral Agent, in which
    event Borrowers and any of their Subsidiaries shall at their own expense:
     i.  forthwith cause the same to be moved to the place or places so
         designated by the Administrative Agent or the Collateral Agent and
         there delivered to the Administrative Agent or the Collateral Agent;
     ii. while the Collateral shall be stored and kept, provide such guards and
         maintenance services as shall be necessary to protect the same and to
         preserve and maintain them in good condition; and

it being understood that Borrowers or any of their Subsidiaries obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to the Bankruptcy Court, the Administrative Agent
or the Collateral Agent shall be entitled to a decree requiring specific
performance by Borrowers or any of their Subsidiaries of such obligation.

Remedies, Disposition of the Collateral.  Upon the occurrence and during the
continuance of an Event of Default, and to the extent not inconsistent with the
Confirmation Order and the Intercreditor and Subordination Agreement, any
Collateral repossessed by the Collateral Agent, and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any applicable laws,
determined to be commercially reasonable.  Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair which the
Collateral Agent shall determine to be commercially reasonable.  Any such
disposition which shall be a private sale or other private proceeding permitted
by applicable laws shall be made upon not less than 30 days' written notice to
Borrowers specifying the time at which such disposition is to be made and the
intended sale price or other consideration therefor, and shall be subject, for
the 30 days after the giving of such notice, to the right of Borrowers or any
nominee of Borrowers to acquire the Collateral involved at a price or for such
other consideration at least equal to the intended sale price or other
consideration so specified.  Any such disposition which shall be a public sale
permitted by applicable laws shall be made upon not less than 30 days' written
notice to Borrowers specifying the time and place of such sale and, in the
absence of applicable laws, shall be by public auction (which may, at the
Collateral Agent's option, be subject to reserve), after publication of notice
of such auction not less than 30 days prior thereto in two newspapers in
national circulation.  To the extent permitted by any applicable laws, the
Collateral Agent on behalf of the Lenders, the Administrative Agent and the
Collateral Agent may bid for and become the purchaser of the Collateral or any
item thereof, offered for sale in accordance with this Section 8.4 without
accountability to Borrowers or any of their Subsidiaries (except to the extent
of surplus money received).  If, under applicable laws, the Collateral Agent
shall be required to make disposition of the Collateral within a period of time
which does not permit the giving of notice to Borrowers as herein above
specified, the Collateral Agent need give Borrowers only such notice of
disposition as shall be reasonably practicable. Recourse.  Except as required by
the Bankruptcy Code or by order of the Bankruptcy Court, Borrowers shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to satisfy the Obligations.  Borrowers shall
also be liable for all reasonable expenses of the Collateral Agent incurred in
connection with collecting such deficiency, including, without limitation, the
reasonable fees and disbursements of any attorneys and other professionals
employed by the Collateral Agent to collect such deficiency. Rights Not
Exclusive.  The rights provided for in this Agreement and the other Loan
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.



THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 1. Appointment of the Administrative Agent

BTCo is hereby appointed the Administrative Agent hereunder and under the other
Loan Documents and each Lender hereby authorizes the Administrative Agent to act
as its agent in accordance with the terms of this Agreement and the other Loan
Documents.  The Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable.  The
provisions of this Article 9 are solely for the benefit of the Administrative
Agent, Lenders and the Collateral Agent, and Borrowers shall have no rights as a
third party beneficiary of any of the provisions thereof.  In performing its
functions and duties under this Agreement, the Administrative Agent and the
Collateral Agent, shall act solely as agents of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Borrowers or any Subsidiary of any Borrower.

Powers and Duties; General Immunity Powers; Duties Specified.  Each Lender
irrevocably authorizes the Administrative Agent to take such action on such
Lender's behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to the
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto.  The Administrative
Agent shall have only those duties and responsibilities that are expressly
specified in this Agreement and the other Loan Documents.  The Administrative
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees.  The Administrative Agent shall not have, by
reason of this Agreement or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing in this Agreement or any of
the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any of the other Loan Documents except as expressly set
forth herein or therein. No Responsibility for Certain Matters.  The
Administrative Agent and the Collateral Agent shall not be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent or the Collateral Agent to Lenders
or by or on behalf of Borrowers to the Administrative Agent or the Collateral
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Borrowers or any other Person liable for the payment of any Obligations, nor
shall the Administrative Agent or the Collateral Agent be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Default. 
Anything contained in this Agreement to the contrary notwithstanding, the
Administrative Agent or the Collateral Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof. Exculpatory Provisions.  Neither
the Administrative Agent nor the Collateral Agent nor any of their officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by the Administrative Agent under or in connection with any of the
Loan Documents except to the extent caused by the respective gross negligence or
willful misconduct of the Administrative Agent or the Collateral Agent, as
applicable.  The Administrative Agent and the Collateral Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent or the
Collateral Agent, as applicable, shall have received instructions in respect
thereof from Majority Lenders (or such other Lenders as may be required to give
such instructions under Section 10.6) and, upon receipt of such instructions
from Majority Lenders (or such other Lenders, as the case may be), the
Administrative Agent or the Collateral Agent, as applicable, shall be entitled
to act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions.  Without
prejudice to the generality of the foregoing, (i) the Administrative Agent and
the Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys, accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent or the Collateral Agent as a result
of the Administrative Agent or the Collateral Agent, as applicable, acting or
(where so instructed) refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Majority Lenders (or
such other Lenders as may be required to give such instructions under Section
10.6). The Administrative Agent Entitled to Act as Lender.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Lender hereunder.  With respect to its participation in
the Loans and the Letters of Credit, the Administrative Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not performing the duties and functions delegated to it
hereunder, and the term "Lender" or "Lenders" or any similar term shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Borrowers or any of their Affiliates
as if it were not performing the duties specified herein, and may accept fees
and other consideration from Borrowers for services in connection with this
Agreement and otherwise without having to account for the same to Lenders.
Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.  Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrowers
and any Subsidiary of any Borrower in connection with the making of the Loans
and the issuance of Letters of Credit hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Borrowers and any
Subsidiary of any Borrower.  The Administrative Agent or the Collateral Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and the Administrative Agent and the Collateral
Agent shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders. Right to Indemnity.  Each
Lender, in proportion to its Pro Rata Share, severally agrees to indemnify the
Administrative Agent and, subject to the provisions of the Intercreditor and
Subordination Agreement, the Collateral Agent, to the extent that the
Administrative Agent or the Collateral Agent, as applicable, shall not have been
reimbursed by Borrowers, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent, as applicable, in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as the Administrative Agent or
the Collateral Agent, as applicable, in any way relating to or arising out of
this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the respective gross negligence or willful misconduct of the Administrative
Agent or the Collateral Agent, as applicable.  If any indemnity furnished to the
Administrative Agent or the Collateral Agent for any purpose shall, in the
opinion of the Administrative Agent or the Collateral Agent, as applicable, be
insufficient or become impaired, the Administrative Agent or, subject to the
provisions of the Intercreditor and Subordination Agreement, the Collateral
Agent, as applicable, may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. Successor Administrative Agent and Collateral Agent.  The
Administrative Agent or the Collateral Agent may resign at any time by giving 30
days' prior written notice thereof to Lenders and Borrowers, and the
Administrative Agent or the Collateral Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
Borrowers and the Administrative Agent and signed by Majority Lenders.  Upon any
such notice of resignation or any such removal, Majority Lenders shall have the
right, upon five Business Days' notice to Borrowers, to appoint a successor
Administrative Agent or Collateral Agent, as applicable.  Upon the acceptance of
any appointment as the Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Administrative Agent or Collateral Agent, as
applicable, that successor Administrative Agent or Collateral Agent, as
applicable, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Administrative Agent or
Collateral Agent, as applicable, and the retiring or removed Administrative
Agent or Collateral Agent, as applicable, shall be discharged from its duties
and obligations under this Agreement.  After any retiring or removed
Administrative Agent's, or any retiring or removed Collateral Agent's,
resignation or removal hereunder as the Administrative Agent or the Collateral
Agent, the provisions of this Article 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
or Collateral Agent, as applicable, under this Agreement. Intercreditor and
Subordinated Agreement; Collateral Matters.  Each Lender hereby appoints BofA to
serve as the Collateral Agent pursuant to the terms and conditions of the
Intercreditor and Subordination Agreement and the Security Agreements.  Each
Lender hereby authorizes the Administrative Agent to enter into the
Intercreditor and Subordination Agreement on behalf of and for the benefit of
that Lender, and agrees to be bound by the terms of the Intercreditor and
Subordination Agreement; provided that the Administrative Agent shall not enter
into or consent to any amendment, modification, termination or waiver of any
provision contained in the Intercreditor and Subordination Agreement without the
prior consent of the Majority Lenders.  Each Lender hereby authorizes the
Collateral Agent to enter into the Security Agreements and to take all action
contemplated by the Intercreditor and Subordination Agreement; provided that
except as otherwise expressly provided in such Security Agreements or
Intercreditor and Subordination Agreement, the Collateral Agent shall not enter
into or consent to any amendment, modification, termination or waiver of any
provision contained in any Security Agreements without the prior written consent
of Majority Lenders.  Each Lender agrees that no Lender shall have any right
individually to seek or to enforce any Security Agreements or to realize upon
the security granted by any Security Agreements, it being understood and agreed
that such rights and remedies may be exercised by the Collateral Agent for the
benefit of Lenders and the parties to the Intercreditor and Subordination
Agreement upon the terms of the Security Agreements and the Intercreditor and
Subordination Agreement.  The Collateral Agent is authorized on behalf of all
the Lenders, without the necessity of further consent from the Lenders, from
time to time to take any action with respect to any Collateral or Security
Agreements which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Security
Agreements.  The Collateral Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement, the
Intercreditor and Subordination Agreement and the Security Agreements.  The
Collateral Agent shall not have, by reason of this Agreement or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
in this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein.  Subject to the Intercreditor
and Subordination Agreement, the Lenders irrevocably authorize the Collateral
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Collateral Agent upon any Collateral:
 a. upon termination of the Commitments and the payment in full of all Loans and
    all other Obligations other than Contingent Obligations and indemnities that
    survive the payment of the Loans payable under this Agreement and under any
    other Loan Document;
 b. constituting property sold or to be sold or disposed of as part of or in
    connection with any Disposition permitted hereunder subject to compliance
    with the Intercreditor and Subordination Agreement and Sections 2.4 and 7.2
    hereof;
 c. constituting property in which Borrowers or any Subsidiary owned no interest
    at the time the Lien was granted or at any time thereafter;
 d. constituting property leased to Borrowers or any Subsidiary under a lease
    which has expired or been terminated in a transaction permitted under this
    Agreement or is about to expire and which has not been, and is not intended
    by Borrowers or such Subsidiary to be, renewed or extended;
 e. consisting of an instrument evidencing Indebtedness or other debt instrument
    if the Indebtedness evidenced thereby has been paid in full; or
 f. if approved, authorized or ratified in writing by the Majority Lenders.



Upon request by the Collateral Agent at any time, the Lenders will confirm in
writing the Collateral Agent's authority to release particular types or items of
Collateral pursuant to this Section 9.6.





MISCELLANEOUS

 1. Assignments and Participations in Loans and Letters of Credit

.
General
.  Subject to Section 10.1(b), each Lender shall have the right at any time to
(i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Person in, all or any part of its Commitment or any Loan
or Loans made by it or its Letters of Credit or participations therein or any
other interest herein or in any other Obligations owed to it;
provided
that no such sale, assignment, transfer or participation shall, without the
consent of Borrowers, require Borrowers to file a registration statement with
the Securities and Exchange Commission or apply to qualify such sale,
assignment, transfer or participation under the securities laws of any state;
and
provided
,
further
that no such sale, assignment, transfer or participation of any Letter of Credit
or any participation therein may be made separately from a sale, assignment,
transfer or participation of a corresponding interest in the Commitment and the
Loans of the Lender effecting such sale, assignment, transfer or participation. 
Except as otherwise provided in this Section 10.1, no Lender shall, as between
Borrowers and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment or transfer of, or any granting of participations
in, all or any part of its Commitment or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender.
Assignments
.
Amounts and Terms of Assignments
.  Each Commitment, Loan, Letter of Credit or participation therein, or other
Obligation may (a) be assigned in any amount to another Lender, or to an
Affiliate of the assigning Lender or another Lender, with the giving of notice
to Borrowers and the Administrative Agent or (b) be assigned in an aggregate
amount of not less than $1,000,000 (or such lesser amount as shall constitute
the aggregate amount of the Commitment, Loans, Letters of Credit and
participations therein, and other Obligations of the assigning Lender) to any
other Eligible Assignee with the giving of notice to Borrowers and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).  To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitment, Loans, Letters of Credit or
participations therein, or other Obligations or the portion thereof so
assigned.  The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance, an Assignment Agreement, together with
a processing and recordation fee of $3,000 and such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to the Administrative Agent pursuant to Section 2 .7(b)(iii)a.  Upon
such execution, delivery and acceptance, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under Section 10.9(b) and
be released from its obligations under this Agreement (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto;
provided
that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is the Issuing Lender with respect to any
outstanding Letters of Credit such Lender shall continue to have all rights and
obligations of an Issuing Lender with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder).  The Commitments hereunder shall be modified
to reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender and, if any such assignment occurs after the issuance of any
Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its Note, if any,
to the Administrative Agent for cancellation, and thereupon new Notes shall be
issued to the assignee or to the assigning Lender, substantially in the form of
Exhibit A
annexed hereto with appropriate insertions, to reflect the new Commitments of
the assignee and the assigning Lender.
Acceptance by the Administrative Agent
.  Upon its receipt of an Assignment Agreement executed by an assigning Lender
and an assignee representing that it is an Eligible Assignee, together with the
processing fee referred to in Section 10.1(b)(i) and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to the Administrative
Agent pursuant to Section 2.7(b)(iii)a, the Administrative Agent shall, if the
Administrative Agent and the Borrowers have consented to the assignment
evidenced thereby (to the extent such consent is required pursuant to Section
10.1(b)(i)), (a) accept such Assignment Agreement by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of the Administrative Agent to such assignment) and (b) give prompt
notice thereof to Borrowers.  The Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
Section 10.1(b)(ii).

Participations
.  The holder of any participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except action directly affecting
(i) the extension of the scheduled final maturity date of any Loan allocated to
such participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation, and all amounts
payable by Borrowers hereunder (including amounts payable to such Lender
pursuant to Sections 2.6(d), 2.7 and 3.6) shall be determined as if such Lender
had not sold such participation.  Borrowers and each Lender hereby acknowledge
and agree that, solely for purposes of Sections 10.4 and 10.5, (a) any
participation will give rise to a direct obligation of Borrowers to the
participant and (b) the participant shall be considered to be a "Lender".
Assignments to Federal Reserve Banks
.  In addition to the assignments and participations permitted under the
foregoing provisions of this Section 10.1, any Lender may assign and pledge all
or any portion of its Loans, the other Obligations owed to such Lender, and its
Note to any Federal Reserve Bank as collateral security pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any operating
circular issued by such Federal Reserve Bank;
provided
that (i) no Lender shall, as between Borrowers and such Lender, be relieved of
any of its obligations hereunder as a result of any such assignment and pledge
and (ii) in no event shall such Federal Reserve Bank be considered to be a
"Lender" or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
Information
.  Each Lender may furnish any information concerning Borrowers and any
Subsidiary of any Borrower in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to Section 10.19.
Representations of Lenders
.  Each Lender listed on the signature pages hereof hereby represents and
warrants (i) that it is an Eligible Assignee described in clause (a) of the
definition thereof; (ii) that it has experience and expertise in the making of
loans such as the Loans; and (iii) that it will make its Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.1, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control).  Each
Lender that becomes a party hereto pursuant to an Assignment Agreement shall be
deemed to agree that the representations and warranties of such Lender contained
in Section 2(c) of such Assignment Agreement are incorporated herein by this
reference.

Costs and Expenses.  Borrowers shall whether or not the transactions
contemplated hereby shall be consummated:
 a. pay or reimburse each Lender, the Administrative Agent and the Collateral
    Agent within 30 days after demand (subject to subsection 4.1(d) for all
    reasonable costs and expenses incurred by each Lender, the Administrative
    Agent and the Collateral Agent (including fees and expenses described in
    subsection (c) below) in connection with the negotiation, development,
    preparation, delivery and execution of this Agreement, any Loan Document and
    any other documents prepared in connection herewith or therewith, and the
    consummation of the transactions contemplated hereby and thereby, including
    title insurance, recording and other fees incurred by the Administrative
    Agent or the Collateral Agent with respect thereto and the reasonable
    Attorney Costs incurred by each Lender and the Administrative Agent with
    respect thereto;
 b. pay or reimburse each Lender, the Administrative Agent and the Collateral
    Agent within 30 days after demand (subject to subsection 4.1(d)) for all
    reasonable costs and expenses incurred by them in connection with the
    negotiation, renegotiation, restructure, workout, enforcement, attempted
    enforcement, or preservation of any rights or remedies (including in
    connection with any "workout" or restructuring regarding the Loans and
    including in any insolvency proceeding or appellate proceeding) under this
    Agreement, any other Loan Document, and any such other documents, including
    reasonable Attorney Costs incurred by the Administrative Agent, the
    Collateral Agent and any Lender; and
 c. pay or reimburse the Administrative Agent and the Collateral Agent within 30
    days after demand for all reasonable costs and expenses incurred by each
    Lender, the Administrative Agent and the Collateral Agent subsequent to the
    Closing Date in connection with this Agreement including, without
    limitation, all reasonable costs and expenses incurred in connection with
    the administration and enforcement of this Agreement and Loan Documents.
 d. pay or reimburse each Lender within 30 days after demand (subject to Section
    4.1(d)) for all reasonable costs and expenses incurred by such Lender by
    reason of the liquidation or reemployment of deposits or other funds
    acquired by such Lender to maintain such Loan if any payment of principal of
    any Loan is made by Borrowers to or for the account of any Lender as a
    result of a prepayment or payment pursuant to Section 2.4.

The agreements of Borrowers set forth in this Section shall survive the
termination of this Agreement.

Indemnity.  Borrowers shall pay, indemnify, and hold each Lender, the
Administrative Agent, the Collateral Agent and each of their respective
officers, directors, employees, counsel, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including reasonable Attorney Costs) of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and any other Loan Documents,
or the transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding (including any insolvency proceeding or
appellate proceeding) related to this Agreement, the Loan Documents, or the
Loans or the use of the proceeds thereof, whether or not any Indemnified Person
is a party thereto (all the foregoing, collectively, the "Indemnified
Liabilities"); provided, however, that Borrowers shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of such Indemnified
Person.

Borrowers hereby agree to indemnify, defend and hold harmless each Indemnified
Person, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including reasonable Attorney Costs and the allocated cost of internal
environmental audit or review services), which may be incurred by or asserted
against such Indemnified Person in connection with or arising out of any pending
or threatened investigation, litigation or proceeding, or any action taken by
any Person, with respect to any Environmental Claim arising out of or related to
any Property subject to a Mortgage in favor of the Collateral Agent or any
Lender.  No action taken by legal counsel chosen by the Administrative Agent,
the Collateral Agent or any Lender in defending against any such investigation,
litigation or proceeding or requested remedial, removal or response action shall
vitiate or in any way impair Borrowers' obligation and duty hereunder to
indemnify and hold harmless the Administrative Agent, the Collateral Agent and
each Lender.

In no event shall any site visit, observation, or testing by the Administrative
Agent, the Collateral Agent or any Lender (or any contractor of the
Administrative Agent, the Collateral Agent or any Lender) be deemed a
representation or warranty that Hazardous Materials are or are not present in,
on, or under the site, or that there has been or shall be compliance with any
Environmental Law.  Neither Borrowers nor any other Person is entitled to rely
on any site visit, observation, or testing by the Administrative Agent, the
Collateral Agent or any Lender.  Neither the Administrative Agent, the
Collateral Agent nor any Lender owes any duty of care to protect Borrowers or
any other Person against, or to inform Borrowers or any other party of, any
Hazardous Materials or any other adverse condition affecting any site or
Property.  Neither the Administrative Agent, the Collateral Agent nor any Lender
shall be obligated to disclose to Borrowers or any other Person any report or
findings made as a result of, or in connection with, any site visit,
observation, or testing by the Administrative Agent, the Collateral Agent or any
Lender.

At the election of any Indemnified Person, Borrowers shall defend such
Indemnified Person using legal counsel satisfactory to such Indemnified Person
in such Person's reasonable discretion, at the sole cost and expense of
Borrowers.  All amounts owing under this Section 10.3 shall be paid within 30
days after demand.

Without limiting the generality of the foregoing, any amount required to be paid
by any Lender to the Administrative Agent, the Collateral Agent, any
Administrative Agent-Related Person or any Collateral Agent-Related Person
pursuant to Section 9.7 shall constitute an Indemnified Liability recoverable by
such Lender from Borrowers, so long as such Indemnified Liability does not arise
from the gross negligence or willful misconduct such Lender.  The agreements in
this Section shall survive payment of all other Obligations.

Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrowers at any time or from time
to time, without notice to Borrowers or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by that Lender to
or for the credit or the account of Borrowers against and on account of the
obligations and liabilities of Borrowers to that Lender under this Agreement,
the Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document, irrespective of whether or not (i) that Lender shall have
made any demand hereunder or (ii) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Article 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

Ratable Sharing.  Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms of this Agreement), by realization
upon security, through the exercise of any right of set-off or banker's lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the "Aggregate
Amounts Due" to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (i)  notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrowers or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrowers expressly consent to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker's lien, set-off or counterclaim with
respect to any and all monies owing by Borrowers to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. Amendments and Waivers.  No amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, and no
consent to any departure by Borrowers therefrom, shall in any event be effective
without the written concurrence of Majority Lenders; provided that any such
amendment, modification, termination, waiver or consent which:
 a. extends the final scheduled maturity of any Loan or Note or extends the
    stated maturity of any Letter of Credit beyond the Termination Date, or
    reduces the rate or extends the time of payment of interest or fees thereon
    (except in connection with a waiver of applicability of any post-default
    increase in interest rates), or reduces the principal amount thereof (except
    to the extent repaid in cash); or
 b. releases all or substantially of the Collateral (except as expressly
    provided in the Loan Documents) under all the Collateral Documents; or
 c. amends, modifies or waives any provision of this Section 10.6; or
 d. reduces the percentage specified in the definition "Majority Lenders" (it
    being understood that, with the consent of Majority Lenders, additional
    extensions of credit pursuant to this Agreement may be included in the
    determination of Majority Lenders); or
 e. consents to the assignment or transfer by Borrowers of any of their rights
    and obligations under this Agreement or any other Loan Document;

shall be effective only if evidenced in a writing signed by or on behalf of all
Lenders (with Obligations being directly affected in the case of clause (a)
above).

In addition, (i) no amendment, modification, termination or waiver which
increases the Commitments of any Lender over the amount thereof then in effect
shall be effective without the written concurrence of such Lender, (ii) no
amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the Lender which is the
holder of that Note, and (iii) no amendment, modification, termination or waiver
of any provision of Article 9 or of any other provision of this Agreement which,
by its terms, expressly requires the approval or concurrence of Administrative
Agent shall be effective without the written concurrence of Administrative
Agent.  Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on Borrowers in any case shall entitle Borrowers
to any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by Borrowers, on Borrowers.

Independence of Covenants.  All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of an Event of Default or Default if such action is taken or
condition exists. Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telexed or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent shall not be effective until received.  For the purposes hereof, the
address of each party hereto shall be as set forth under such party's name on
the signature pages hereof or (i) as to Borrowers and Administrative Agent, such
other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent. Survival of Representations, Warranties and Agreements.
 a. All representations, warranties and agreements made herein shall survive the
    execution and delivery of this Agreement and the making of the Loans and the
    issuance of the Letters of Credit hereunder.
 b. Notwithstanding anything in this Agreement or implied by law to the
    contrary, the agreements of Borrowers set forth in Sections 2.6(d), 2.7,
    3.5(a), 3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in
    Sections 9.2(c), 9.4 and 10.5 shall survive the payment of the Loans, the
    cancellation or expiration of the Letters of Credit and the reimbursement of
    any amounts drawn thereunder, and the termination of this Agreement.

Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or delay on
the part of Administrative Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available. Marshalling; Payments Set Aside. 
Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrowers or any other party or against or in
payment of any or all of the Obligations.  To the extent that Borrowers make a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

Obligations Several; Independent Nature of Lenders' Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

Headings.  Section and Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. Applicable
Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. Successors and Assigns.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders (it being understood that Lenders' rights of assignment are subject to
Section 10.1).  Neither any Borrower's rights or obligations hereunder nor any
interest therein may be assigned or delegated by such Borrower without the prior
written consent of all Lenders. Consent to Jurisdiction and Service of Process. 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWERS, FOR THEMSELVES AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(II) WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
BORROWERS AT THEIR ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.8;

(IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER BORROWERS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

(V) AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWERS IN THE COURTS OF ANY
OTHER JURISDICTION; AND

(VI) AGREE THAT THE PROVISIONS OF THIS SECTION 10.17 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims.  Each party hereto acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on this waiver in entering into this Agreement, and that
each will continue to rely on this waiver in their related future dealings. 
Each party hereto further warrants and represents that it has reviewed this
waiver with its legal counsel and that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.
Confidentiality.  Each Lender shall hold all non-public information obtained
pursuant to the requirements of this Agreement which has been identified as
confidential by Borrowers in accordance with such Lender's customary procedures
for handling confidential information of this nature and in accordance with safe
and sound banking practices, it being understood and agreed by Borrowers that in
any event a Lender may make disclosures to Affiliates of such Lender or
disclosures reasonably required by any bona fide assignee, transferee or
participant in connection with the contemplated assignment or transfer by such
Lender of any Loans or any participations therein or disclosures required or
requested by any governmental agency or representative thereof or pursuant to
legal process; provided that, unless specifically prohibited by applicable law
or court order, each Lender shall notify Borrowers of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition of such Lender by
such governmental agency) for disclosure of any such non-public information
prior to disclosure of such information; and provided, further that in no event
shall any Lender be obligated or required to return any materials furnished by
Borrowers and any Subsidiary of any Borrower. Counterparts; Effectiveness.  This
Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrowers and
The Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

UNITED ARTISTS THEATRE COMPANY

 

By:

Name:

Title:

Notice Address:

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112-3405

Attention:  Gene Hardy, Esq.

Executive Vice President and

General Counsel

Tel: (303) 792-8630

Fax: (303) 792-8649

Email: ghardy@uatc.com

 

 

UNITED ARTISTS THEATRE CIRCUIT, INC.

 

By:

Name:

Title:

Notice Address:

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112-3405

Attention:  Gene Hardy, Esq.

Executive Vice President and

General Counsel

Tel: (303) 792-8630

Fax: (303) 792-8649

Email: ghardy@uatc.com

 

UNITED ARTISTS REALTY COMPANY

 

By:

Name:

Title:

Notice Address:

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112-3405

Attention:  Gene Hardy, Esq.

Executive Vice President and

General Counsel

Tel: (303) 792-8630

Fax: (303) 792-8649

Email: ghardy@uatc.com

 

UNITED ARTISTS PROPERTIES I CORP.

 

By:

Name:

Title:

Notice Address:

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112-3405

Attention:  Gene Hardy, Esq.

Executive Vice President and

General Counsel

Tel: (303) 792-8630

Fax: (303) 792-8649

Email: ghardy@uatc.com

 

UNITED ARTISTS PROPERTIES II CORP.

 

 

By:

Name:

Title:

Notice Address:

9110 E. Nichols Avenue, Suite 200

Englewood, CO 80112-3405

Attention:  Gene Hardy, Esq.

Executive Vice President and

General Counsel

Tel: (303) 792-8630

Fax: (303) 792-8649

Email: ghardy@uatc.com

 

 

BANKERS TRUST COMPANY,

as Administrative Agent and as a Lender

By:

Name:

Title:

Notice Address:

130 Liberty Street

14th Floor

New York, NY 10006

Attention:  Chris Dibiase

Tel:  (212) 250-4502

Fax:  (212) 250-6029/7351

With a copy to:

300 South Grand Avenue

41st Floor

Los Angeles, CA 90071

Attention:  William Shpall

Tel:  (213) 620-8257

Fax:  (213) 620-8484

With respect to Standby Letters of Credit:

130 Liberty Street, 14th Floor

New York, NY 10006

Attention:  Joe Rozing

Tel:  (212) 250-4369

Fax:  (212) 250-5817

With respect to Commercial Letters of Credit:

130 Liberty Street, 14th Floor

New York, NY 10006

Attention:  Joe Rozing

Tel:  (212) 250-4369

Fax:  (212) 250-5817

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as an Issuing Lender

By:

Name:     Paul Hatfield

Title:       Vice President

Notice Address:

130 Liberty Street

14th Floor

New York, NY 10006

Attention:  Chris Dibiase

Tel:  (212) 250-4502

Fax:  (212) 250-6029/7351

With a copy to:

300 South Grand Avenue

41st Floor

Los Angeles, CA 90071

Attention:  William Shpall

Tel:  (213) 620-8257

Fax:  (213) 620-8484

With respect to Standby Letters of Credit:

130 Liberty Street, 14th Floor

New York, NY 10006

Attention:  Joe Rozing

Tel:  (212) 250-4369

Fax:  (212) 250-5817

With respect to Commercial Letters of Credit:

130 Liberty Street, 14th Floor

New York, NY 10006

Attention:  Joe Rozing

Tel:  (212) 250-4369

Fax:  (212) 250-5817

Foothill Income Trust II, L.P.

,



as a Lender

By FIT II GP, LLC, Its General Partner

______________________________________

Name:

Title: Managing Partner

Notice Address:

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attention:  Dennis Ascher

Tel:  (310) 453-7377

Fax:  (310) 453-7470

With a copy to:

c/o Foothill Capital Corporation

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attention:  Samuel Tyler

Tel:  (310) 453-7389

Fax:  (310) 453-7470

 

 

 

 

 

EXHIBITS



EXHIBIT A

NOTE

EXHIBIT B

CERTIFICATE RE NON-BANK STATUS

EXHIBIT C

FORM OF LEGAL OPINION

EXHIBIT D

CONFIRMATION ORDER

EXHIBIT E

NOTICE TO DEPOSITORY INSTITUTION

EXHIBIT F

SECURITY AGREEMENT

EXHIBIT G

STOCK PLEDGE AGREEMENT

EXHIBIT H

UAPH II STOCK PLEDGE AGREEMENT

EXHIBIT I

FORM OF LEASEHOLD DEED OF TRUST

EXHIBIT J

FORM OF MODIFICATION OF DEED OF TRUST

EXHIBIT K

NOTICE OF BORROWING

EXHIBIT L

NOTICE OF CONVERSION/CONTINUATION

EXHIBIT M

REQUEST FOR ISSUANCE OF LETTER OF CREDIT

EXHIBIT N

FORM OF ASSIGNMENT AGREEMENT

EXHIBIT O

INTERCREDITOR AND SUBORDINATION AGREEMENT





SCHEDULES



Schedule 1.2

Mortgaged Property Descriptions

Schedule 2.1

Lenders' Commitments

Schedule 4.2(b)(ii)

Jurisdictions for Good Standing Certificates

Schedule 5.9

Title to Properties

Schedule 5.10

Taxes

Schedule 5.12

Environmental Matters

Schedule 5.16

Subsidiaries and Equity Investments

Schedule 6.11

Collateral and Deposit Account Schedules

Schedule 7.1

Permitted Liens

Schedule 7.5

Existing Indebtedness

Schedule 7.8

Certain Contingent Liabilities



ARTICLE 1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

21

1.3

Accounting Principles

22

1.4

Rounding

22

1.5

Exhibits and Schedules

22

     

ARTICLE 2.

THE REVOLVING CREDIT

23

2.1

Commitments; Making of Loans; Notes

23

2.2

Interest on the Loans

25

2.3

Fees

28

2.4

Prepayments and Reductions in Aggregate Commitment;

   

Prepayments and Reductions in Revolving Loan Commitments;

   

General Provisions Regarding Payments

29

2.5

Use of Proceeds

31

2.6

Special Provisions Governing Eurodollar Rate Loans

32

2.7

Increased Costs; Taxes; Capital Adequacy

34

2.8

Obligation of Lenders to Mitigate

38

2.9

Joint Borrower Provisions

38

     

ARTICLE 3.

LETTERS OF CREDIT

43

3.1

Issuance of Letters of Credit and Lender's Purchase of

   

Participations Therein

43

3.2

Letter of Credit Fees

45

3.3

Drawings and Reimbursement of Amounts Paid Under Letters of

   

Credit

46

3.4

Obligations Absolute

48

3.5

Indemnification; Nature of Issuing Lender's Duties

49

3.6

Increased Costs and Taxes Relating to Letters of Credit

50

     

ARTICLE 4.

CONDITIONS PRECEDENT AND CONDITIONS

   

SUBSEQUENT

51

4.1

Conditions of Loans

51

4.2

Loan Documents

52

     

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

55

5.1

Corporate Existence and Power

55

5.2

Corporate Authorization, No Contravention

55

5.3

Governmental Authorization

56

5.4

Binding Effect

56

5.5

Litigation

56

5.6

No Default

56

5.7

ERISA

57

     

5.8

Title to Properties

58

5.9

Taxes

58

5.10

Environmental Matters

58

5.11

Regulated Entities

59

5.12

Labor Relations

59

5.13

Copyrights, Patents, Trademarks and Licenses

60

5.14

Subsidiaries

60

5.15

Insurance

60

5.16

Locations of Collateral and Places of Business

60

5.17

Locations of, and Information with Respect to, Deposit Accounts

60

5.18

Validity of Security Interest

61

5.19

Existing Liens

61

5.20

Financial Statements

61

5.21

Compliance With Laws

62

5.22

Material Adverse Change

62

     

ARTICLE 6.

AFFIRMATIVE COVENANTS

62

6.1

Financial Reporting

62

6.2

Certificates; Other Information

63

6.3

Notices

64

6.4

Preservation of Corporate Existence, Etc.

65

6.5

Maintenance of Property and Other Collateral

66

6.6

Insurance

66

6.7

Payment of Obligations

66

6.8

Compliance with Laws

66

6.9

Inspection of Property and Books and Records

67

6.10

Environmental Laws

67

6.11

Update of Collateral and Deposit Account Schedules

67

6.12

Execution of Guaranty and Security Agreements after the Closing

   

Date

68

     

ARTICLE 7.

NEGATIVE COVENANTS

68

7.1

Limitation on Liens

68

7.2

Disposition of Assets

70

7.3

Fundamental Changes, Corporate Documents

71

7.4

Loans and Investment

71

7.5

Limitation on Indebtedness

73

7.6

Transactions with Affiliates

74

7.7

Lease Obligations

74

7.8

Capital Expenditures

75

7.9

Change in Business

75

7.10

Accounting Changes

75

7.11

Relocation of Collateral, Chief Executive Offices, or Deposit Accounts

 

7.12

No Negative Pledges in Favor of Others

75

7.13

Certain Restrictions

75

7.14

Financial Covenants

76

7.15

Restricted Payments

76

7.16

Priority of Loan Payments

77

7.17

Investments in Margin Stock

77

7.18

Amendments to Certain Agreements

77

7.19

Certain Provisions Relating to Other Debt Instruments

78

     

ARTICLE 8.

EVENTS OF DEFAULT

78

8.1

Event of Default

78

8.2

Rights and Remedies

80

8.3

Remedies; Obtaining the Collateral Upon Default

81

8.4

Remedies; Disposition of the Collateral

82

8.5

Recourse

83

8.6

Rights Not Exclusive

83

     

ARTICLE 9.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL

83

 

AGENT

 

9.1

Appointment of the Administrative Agent

83

9.2

Powers and Duties; General Immunity

83

9.3

Representations and Warranties; No Responsibility For Appraisal

   

of Creditworthiness

85

9.4

Right to Indemnity

85

9.5

Successor Administrative Agent and Collateral Agent

86

9.6

Intercreditor and Subordinated Agreement; Collateral Matters

86

     

ARTICLE 10.

MISCELLANEOUS

87

10.1

Assignments and Participations in Loans and Letters of Credit

87

10.2

Costs and Expenses

90

10.3

Indemnity

91

10.4

Set-Off

92

10.5

Ratable Sharing

92

10.6

Amendments and Waivers

93

10.7

Independence of Covenants

94

10.8

Notices

94

10.9

Survival of Representations, Warranties and Agreements

94

10.10

Failure or Indulgence Not Waiver; Remedies Cumulative

94

10.11

Marshalling; Payments Set Aside

94

10.12

Severability

95

10.13

Obligations Several; Independent Nature of Lender's Rights

95

10.14

Headings

95

10.15

Applicable Law

95

10.16

Successors and Assigns

95

10.17

Consent to Jurisdiction and Service of Process

96

10.18

Waiver of Jury Trial

96

10.19

Confidentiality

97

10.20

Counterparts; Effectiveness

97

